Explanations of vote
Oral explanations of vote
(PL) Mr President, alternative investment funds are of very great significance to the Union's economy. The managers of these funds have to keep to legislation and standards which enable the provision of services in the territory of Member States, and supervision of financial markets has to be accurate and effective. To this end, we must eliminate every lack of precision in the legal and administrative systems responsible for these funds. The proposals which have been submitted improve the transparency and efficiency of systems of supervision, and the greater effectiveness of legislation will bear fruit in an improvement in the stability and credibility of financial institutions, and, as a result, an improvement in the European economy.
(IT) Mr President, today's vote represents a significant step forward by the European Union in the regulation of alternative investment funds. Under the directive, fund managers must be registered and authorised and respect stringent codes of conduct within the European Union. This is, in fact, the first time that this sector has been regulated, and I believe that the paper we have voted on has paved the way to achieving - soon, I hope - a true single market in financial products.
I should like to emphasise the important role of the European Parliament, which has insisted on strong rules for greater monitoring of the financial industry, which will therefore also become - I hope you do not mind my saying it - more ethical. The lessons of the recent past, of the financial crisis triggered by excessive speculation by investment funds, should lead us to welcome this directive, which offers greater guarantees of protection to the public.
I voted in favour of the compromise that was achieved and, finally, I should like to take this opportunity to congratulate the rapporteur, Mr Gauzès, on his mammoth task.
Mr President, when we looked at the initial proposal right at the beginning, 18 months ago, we saw what many would describe as a 'wrinkly shirt'. This was clearly a proposal on which the industry had not been consulted - a proposal which would have shut markets, made it very difficult for European investors to invest in non-EU funds and led to a lower return for pension funds, affecting investment in developing countries. I was very concerned about those proposals.
Fortunately, after the work between the shadow rapporteurs and excellent cooperation, as well as the good work by the Commissioner and the Belgian Presidency, we came to an acceptable solution that now works and which keeps markets open, increases transparency and ensures that European investors can continue to invest in markets outside the EU. We have to keep a watchful eye on the role of ESMA to make sure it does not block access to non-EU funds, but overall, we have come up with a compromise that is acceptable across the House.
(LT) I voted for this very important document. Now that the European Parliament's decision on the abolition of visas for citizens of the Republic of China (Taiwan) travelling to the European Union Member States and Schengen States has been adopted by such a huge and significant majority, I sincerely congratulate the people of Taiwan. From now on, they will be able to travel to EU Member States without a visa. Furthermore, from today, all citizens of EU Member States, including Cyprus, Bulgaria and Romania, will also be able to travel to Taiwan without a visa. I feel that Taiwan and its people deserve such a decision and I welcome this decision by the European Parliament.
(DE) Mr President, I and my group welcome the fact that the citizens of Taiwan can now travel freely to the European Union. However, as far as I am aware, none of the EU Member States has recognised Taiwan. Nevertheless, I am not opposed to the visa liberalisation and I think it is a good thing that Taiwanese people can visit the EU without needing a visa. However, what is happening about Europe's newest state, Kosovo? A total of 22 EU Member States have recognised Kosovo and only five have not done so, but the discussion on visas with Kosovo has not even started. The Commission has still not got under way with this. I hope that Mrs Malmström will finally begin a discussion on visas with Kosovo in order to make it clear that the citizens of Europe's newest state can travel just as freely as the citizens of Taiwan.
(SV) Mr President, the European Energy Programme for Recovery is an instrument used to finance investments in energy efficiency and renewable energy. Projects which can begin quickly and which will contribute directly to making the economy greener are worthwhile. The agreement, which ultimately released SEK 1.4 billion for the programme, represents a step towards a Europe that, with our combined efforts, will contribute to making it simpler and cheaper to be environmentally friendly.
The launching of energy efficiency projects will create new jobs, make the economy greener and also enable us to be less dependent on oil-producing countries, which is particularly important in these times of crisis. This is exactly how the EU should work. Money that is not used can be allocated to other beneficial projects by means of this type of revolving fund. It took time for the Council to realise this, however. The negotiations were very difficult and the Member States did everything they could to try and wriggle out of their earlier promises. Today, I am pleased that we MEPs did not give in.
During the negotiations, I endeavoured to introduce simpler rules and transparency in the application process. I am therefore very pleased that the agreement between the European Parliament and the Council is also clearly focused on keeping administrative costs down.
Mr President, yesterday, the President of the European Council, Herman Van Rompuy, made an extraordinary speech in which he said that it was impossible to be outside the European Union in a globalised world. Of course, hence the lengthy dole queues snaking across Norway, or the food riots in Switzerland. But he went on to say something else: he said that the dangerous thing about eurosceptism today is that modern patriotism is based on a denigration of other countries, and here he could not be more wrong.
A true patriot cheers the freedom of all peoples and values the patriotism of other countries. When Mr Van Rompuy went on to make his second point, which is that eurosceptism equals nationalism equals war, he would perhaps have been well advised to look at the aims of the allied powers in the two wars whose end we commemorate today. They were fighting for the freedom of all nations, for the restoration of sovereignty of all European countries. It was thanks to their patriotism that Europe was not united in tyranny, that sovereignty and independence were restored and, indeed, that the European Union became possible. Today of all days, he ought to remember that.
Mr President, I welcome the decision of President Barack Obama to attend the EU-US summit this month in Lisbon and I voted in favour of the resolution today. There are so many important issues to be discussed. The EU-US agenda is full as ever, and both parties should use the opportunity to advance common positions on issues such as financial regulation, climate change, deepening of treaties and the fight against terrorism.
Economic recovery, however, has to be the number one issue on the agenda. Our economic partnership is a key driver of global economic prosperity. Together, our economies account for half of the global economy. Therefore, we need to devise common strategies for our further actions to ensure a stable recovery from the crisis, including regulating the financial markets, the stimulus packages and strategies to efficiently address currency manipulation by other major global players.
(NL) Mr President, I have voted against the Mann report because it is an example of politically correct self-blindness. Despite the fact that the mass immigration over the past 20 years has had disastrous socio-economic, social and political consequences, Mr Mann wants to allow even more immigration from outside the European Union.
I found particularly cynical paragraph 110, which states that 'the creation of a climate among the population of the host country which accepts immigrants depends directly on proper and comprehensive information'. What this really means, in plain language, is that we will have even more one-sided government propaganda coming our way for multiculturalism, which has been a complete failure, and mass immigration. After all, if you want proper and comprehensive information about immigration policy, you will ultimately have to make a cost-benefit analysis of it and that is precisely what the immigration lobby does not want.
Mr President, I have to say this resolution as a compromise was fine, but it seems to many in this House that it is too lengthy and it does not directly deal with the points we need to be making. It needs to be separated and shortened: the Transatlantic Economic Council issues could be shortened to maybe a 10-point plan, a three-point plan or whatever, so that we can actually use it when we finally go to speak to the Administration and our Congressional colleagues.
I believe we also need to discuss issues such as a zero-tariff game, where current trade between the US and the EU can be enhanced and competitiveness can be increased by engaging in such a process. This could involve agriculture, but anyway, it is going to enhance whatever we do.
Finally, Parliament must not wait for the Administration to determine what we do in TEC. We should set the agenda ourselves. It is all very fine voting for this - and I voted for it because I helped to negotiate it - but because of that, I realise that it also has its weaknesses. I think we should then look to the new Congress under John Boehner, who I am sure will be announced as Speaker, and Darrell Issa and his colleagues who we probably must welcome, in order to be able to do better business in the future on this issue.
(NL) Mr President, a point of order. I made a mistake about the report and I also had a written statement about the European Union-United States summit, so I would ask that you allow me to present it now.
Mr President, I voted in favour of this resolution because in my view, the European Parliament has to demonstrate that it takes seriously the issues of security, the fight against terrorism and organised and transnational crime. We are also serious in taking into account our relations with partners such as the United States, Canada and Australia.
After the entry into force of the Lisbon Treaty, the European Parliament now has to give its consent to the agreements between the EU and third countries on the transfer of Passenger Name Record (PNR) data, with a view to concluding those agreements. We must therefore use this power responsibly.
In the light of the fact that Parliament has already decided once, on 5 May this year, to postpone the vote on the request for consent for the agreements with the USA and Australia, and that the current EU-Canada agreement on the transfer of PNR is no longer valid, we should make sure that when the time comes, we give the green light to these important measures, which will enhance security in the transatlantic area and beyond.
(PL) Mr President, the Innovation Union initiative is crucial for the future of Europe. In Poznań, in the region of Wielkopolska, where I live, the regional authorities have, for several years, held an annual event called World Innovation Days. This is a very valuable initiative, precisely because it is proper coordination at regional, national and European level that can make the Innovation Union project a success. Therefore, I endorsed the resolution on European Innovation Partnerships within the Innovation Union flagship initiative, and I think we should all be involved in action for innovation, because, as I have said, it is very important for the future.
(LT) I voted for this very important resolution because I feel that the European Union's role in the Organisation for Security and Cooperation in Europe is particularly important for achieving the objectives set by the OSCE. Furthermore, it must be stressed that although they are very different structures, both the European Union and the OSCE follow the same principles and values, that is to say, respect for human rights and democracy.
I agree with the resolution's provision calling on Kazakhstan to take concrete steps prior to the High Level Meeting in order to safeguard and respect fundamental OSCE values - human rights and the principles of the rule of law and freedom of expression. A public forum is due at the same time as the OSCE summit, and I really want it to be a success, free from any obstacles. Once more, I would like to stress that the OSCE must be led by countries that respect human rights and defend human rights and democratic values. They should be an example to other OSCE Members.
(IT) Mr President, I voted in favour of this resolution because I believe that it makes useful and interesting proposals for facing future demographic challenges. Members States' social policies must devote particular attention to young people, the true driving force behind development and growth. We must encourage the immediate inclusion of young people in the labour market and their ongoing training to promote professional growth.
The family must also be protected by means of more incisive and substantial measures because forgetting the family means overlooking one of the essential components of society. I therefore emphasise the importance of the paragraphs containing measures designed to promote the family.
Besides, if we are to be able to manage the effects of ageing in a better and more effective way, we must also support the updating of social protection systems and pension schemes in particular. As Altiero Spinelli said, 'creating Europe depends on you as well', and this is now a real possibility.
(PL) Mr President, the demographic changes which have taken place in the European Union over the last few decades have drawn attention to the necessity of reforming the system of social and retirement care and developing an effective migration policy. Encouraging people to take early retirement has become a common practice, and this has caused a fall in professional activity among people between the ages of 55 and 64. At the same time, a very serious problem is the unemployment rate among young people, which is higher than in any other age group. In relation to this, we should strive both to include and to retain in the labour market a workforce comprising different age groups. In addition, a more open migration policy combined with effective assimilation and integration could mitigate the results of insufficient population growth. Of course, I endorsed the report.
(PL) Mr President, I endorsed the Mann report on the demographic challenge and solidarity between generations. It is a very good report, on a subject which is, itself, extremely important. The question of the prohibition of discrimination on the basis of age in access to goods and services is a key issue. If we are talking about solidarity, we should always remember, too, about this specific aspect of solidarity - solidarity between generations.
Older people must not suffer discrimination because of their age. They have full rights as members of the local, regional, national and European community. The European Union looks after its young people - they are, for example, one of the priorities of next year's budget. This is good, because it is the young people, after all, who are going to decide the future of Europe, but, on the other hand, we should remember those who have already made their own very significant contribution to the building of Europe.
Mr President, I fully support the Mann report. Indeed, I believe that solidarity between the generations is just as important as solidarity between Member States. I want to highlight three particular issues.
I fully agree with paragraph 24, which speaks about an end to a compulsory retirement age so that people can choose when they want to finish working, but, at the same time, seeks to maintain a pensionable age, so that people who want to retire can do so and receive their benefits.
I was particularly pleased to see that a number of my amendments on carers and family carers were taken into consideration, in particular, paragraph 125, which speaks about family carers, including the right for them to choose whether they wish to care or not, and also the ability to combine caring with paid work, and to ensure that they have full access to social security schemes and old age pensions.
I am, however, equally supportive of the European Youth Guarantee initiative, which proposes that any young people who have been unemployed for four months or longer will be offered a job, an apprenticeship or additional training, etc., all of this to support their reintegration, or integration, into the workplace. As I said at the beginning, solidarity between the generations is crucial, especially in the current economic situation.
(LT) I voted for this document by Thomas Mann because it reflects the problems of intergenerational interaction. Usually, we talk of the European Union's demographic problems from the point of view of young people. This document attempts to combine the specific characteristics of all the generations and related problems in health, education, labour and similar sectors, seeking balanced solutions to those problems.
As far as the older generation is concerned, we should be grateful for its contribution to the development of the European Union, both economically and culturally. We must ensure that these people can grow old with dignity. However, due to ageing Europe, it seems that it will be quite difficult to achieve this. We must therefore not only create conditions for the improvement of family policy, but bring up a young generation which would be able to create added value, i.e. through the education system and non-formal education. Of course, we must make efforts as regards the integration of young people into the labour market. So thank you for this report.
Mr President, demographers tell us that in order to sustain itself, a population needs a birth rate of 2.1 live births per woman. In the whole of Europe, the only country that is reproducing at sustainability level is Albania, or Turkey if you count Turkey as a European country - and nowhere else. According to one UN report, Europe, including European Russia, is scheduled to lose 100 million people over the next 40 years. Germany alone is going to see a shrinkage of its population by 20 million.
These are not projections about what might happen if we do not do something, as there is nothing we can do about it now since the decline in birth rates has already happened. The only question is how we deal with it. How did we get to this stage? What brought us to this pass? One does not want to oversimplify, as there are obviously a lot of things going on, to do with changing working patterns, the spread of contraception, the different role of women in society, and longevity.
However, I wonder whether one part of the problem is the way in which the state has expanded and squeezed out the private sphere, has annexed to itself jobs and duties that were traditionally discharged within a family - childcare, education and social security. The first generation raised with cradle to grave welfare or, in other words, to be excused the traditional responsibilities of adulthood, has also been the first to give up on parenthood.
We now face a choice between demographic collapse or importing 100 million people to sustain our numbers and pay our pensions. This should be the top issue in Europe and it is not one we can address by arguing about changes in employment regulation.
(HU) I welcome the Commission's proposal that our research framework programmes should go through a simplifying process. Over time, these programmes expanded due to good tender opportunities but, at the same time, the uncertainties related to administration and control increased. We need a new scheme that has greater confidence in tenderers and which, in addition to strengthening scientific and technical evaluation processes, also takes into account the simplification of financial and administrative processes.
Naturally, there is a degree of risk in any financial transaction, but the exaggerated administrative control of such risks also increases the total costs of the whole process. We must strive to ensure that our research is attractive and accessible for the world's best researchers, European enterprises and universities. This also requires the harmonisation of rules and procedures as soon as possible, which should be done even during the Seventh Framework Programme, but certainly during the preparation of the eighth. For this reason, I, too, voted in favour of this proposal.
(PL) Mr President, the foundation of Europe's economic development is investment in education as a form of investment in human capital and innovations which contribute to the creation of modern methods and technologies. To invest in innovation, it is necessary to concentrate on subsidising research. An example, here, are the framework programmes we have debated, which are the largest international research programmes in the world. By subsidising this kind of research, Europe has the opportunity to improve competitiveness in the global arena, create jobs for thousands of people and improve the quality of life of all Europeans.
In order to maintain the highest standards in the framework programmes, the rapporteur has endorsed the maximum possible reductions in bureaucracy and simplification of administrative procedures. As a result, this would allow easier access to funding for this research in the European Union, and this, after all, is what we want. Needless to say, I endorsed the report.
(IT) Mr President, facilitating access to the support system envisaged in the framework research programme means giving great impetus to the competitive capacity of the entire European production system. I am convinced that with today's vote, we have made a considerable contribution to achieving this essential aim, particularly for the small and medium-sized enterprise sector, which constitutes the backbone of the economy of every Member State. In fact, despite the high quality of their output, such businesses often do not succeed in gaining easy access to the resources that are necessary for boosting their production standards even higher.
It is also useful to point out, as the rapporteur did, that the voting was extremely timely because it followed immediately from the intermediate evaluation of the Seventh Framework Programme and the preparation of the eighth. I thank the rapporteur for her work.
(LT) I voted for the document on simplifying the implementation of the research framework programmes in the European Union. Unfortunately, I should point out that I missed the broader discussions during the plenary session, but the document itself is really important, and I welcome its adoption.
It is important to establish a level playing field for scientists from all EU Member States, to provide equal payment for research activities, without dividing scientists according to their country's standard of living, because scientific progress is a matter for the whole of the European Union, not just individual countries. At present, the prevailing attitude is that work by scientists from the new Member States is less valuable than that done by scientists from the old Member States. Such a discriminatory practice is wrong and unacceptable.
It is also important to ensure equal conditions for all research institutions, and not to divide them according to their size and financial capacity. This is particularly important for research institutions in the new EU Member States. It is not the size of organisations but scientific progress that creates value. Therefore, it is important to provide opportunities, not just for universities, but for non-profit research institutes and other scientific organisations, to submit applications and participate in research programmes. Therefore, I congratulate all scholars, and together with improved research mechanisms, we will move forward.
Mr President, the Commissioner said he was willing to look at market supports where necessary and will intervene when necessary, but we need some kind of certainty for livestock farmers. They are being attacked on all sides; there is a huge increase in prices, partly due to speculation.
I am very pleased to see that we carried the amendment which asks the Commission to deal immediately with the issue of adventitious presence of GMOs in imported feeds. That is something we have control over and we should deal with it, and we have been sitting on our hands and refusing to deal with it.
We also heard about the high cost of compliance with EU regulations, so that we do not have a level playing field for third country imports. But perhaps one of the most crucial issues is the whole area of the food chain. Yesterday, the Court of Auditors issued a report on the sugar sector and one of their recommendations was that price formation be subject to regular monitoring by the Commission and that the Commission and the Member States ensure that competition law is correctly enforced in the sector, thus ensuring the treaty objective that supplies reach consumers at reasonable prices. It is not only in the sugar sector that we need to do that. We need to do it in the whole food chain.
(IT) Mr President, I voted in favour of the motion for a resolution because for years in Europe, we have seen frequent crises affecting the livestock sector.
The causes are many, including a reduction in demand for mutton, lamb and goatmeat, partly due to the large-scale import of meat from third countries. The livestock sector has also been struck by indirect causes, however. I am referring to problems in the milk and dairy sector and the problem of cereal price volatility, which has seen severe speculation.
With a view to CAP reform after 2013, it will be necessary to tackle the matter with commitment and come up with measures necessary for limiting the impact of price volatility in the agricultural sector once and for all. I therefore call on the Commission to develop more rapid instruments that make it possible to face up to the crisis situations within each individual Common Market Organisation speedily.
(GA) Mr President, I voted in favour of this report and I was happy with some of the points made by Commissioner Cioloş in his speech this morning.
However, I want to say a couple of things. Firstly, the Court of Auditors report yesterday was a damning indictment of the Commission, showing that after EUR 1.2 billion in compensation, the closure of many factories and the loss of thousands of jobs, we are now only 85% self-sufficient in sugar supply.
Secondly, during the week, I attended an agriculture seminar here and the same situation applied to fish coming into the European Union, particularly from Vietnam, some of which could even be polluted. In the livestock sector, the same applies, where third countries exporting commodities into the European Union can do so at an advantage compared to those within the European Union.
A sine qua non for the European Union in addressing all these issues is to ensure that the same standards of regulation, the same checks and balances, and the same stringent enforcement applies to products coming in from third countries as to our own producers within the European Union.
Written explanations of vote
Given that Ireland has requested assistance for 850 cases of redundancy at SR Technics Ireland Ltd, operating in the air transport sector in the NUTS III Dublin region, I voted in favour of the resolution, as I agree with the Commission's proposal, along with the respective amendments introduced by Parliament. I also agree with the request for the institutions involved in the process to make the necessary efforts to speed up the mobilisation of the European Globalisation Adjustment Fund (EGF) and with Parliament's position, deploring the Commission's serious shortcomings in carrying out programmes for competitiveness and innovation, particularly during an economic crisis which greatly increases the need for such support.
in writing. - I wholeheartedly welcome the approval of €7.45m in EU aid to help retrain 850 workers made redundant from SR Technics. The support provided by the European Globalisation Adjustment Fund (EGF) is urgently needed by the workers, their families and the North Dublin community, deeply affected by the closure of this company, which brought the loss of more than a thousand skilled jobs. I led an SR Technics delegation to meet Commissioner Špidla in mid-2009, when the availability of this fund was confirmed to us. It then took the Irish Government six months to apply for the EGF, and seven more to answer to the Commission's request for clarifications. The slow and ineffective handling of the Dell application risks a return of much of the allocation to Brussels, and this lesson was disregarded. The Irish Government must act more swiftly to ensure that this aid is granted directly to those who need it, that it is not used to replace government funding, and that the training and re-skilling programmes offered are suited to the workers' needs. Astonishingly, the government is only now preparing to establish a coordinator for the fund, four years after its inception.
I voted for the report on the mobilisation of the European Globalisation Adjustment Fund: SR Technics from Ireland, which will provide significant aid for the workers affected by the consequences of major changes to the structure of world trade. In order to better aid workers' reintegration into the labour market, the procedure for making the fund available will have to be faster and simpler. It is therefore necessary to identify suitable budget headings for making these transfers.
The Irish company SR Technics has particularly suffered from the impact of the current economic and financial crisis on the aviation industry: it has lost significant maintenance contracts, forcing it to make more than 1 000 workers redundant. The loss of contracts and competition from regions that can provide cheaper services give rise to fears about the viability of this company and others of its type. In addition to agreeing that the European Globalisation Adjustment Fund should be mobilised to deal with this situation, I must express my concern about the way in which airlines are cutting back on aircraft maintenance and repair, and the effect that this could have on flight safety.
Another mobilisation of the European Globalisation Adjustment Fund has been approved, in this case for the application from IE/SR Technics from Ireland.
Regrettably, as Parliament's Committee on Employment and Social Affairs stressed, examination of this application was delayed by one year before being presented to the budgetary authority, as the workers were made redundant in April 2009.
However, the support measures for the redundant workers include occupational guidance and training for the acquisition of basic skills, on- and off-the-job training for redundant apprentices, vocational educational training, and support for entrepreneurship.
Finally, it should be stressed that the Committee on Employment had to draw attention to the need to present the unions' positions regarding these cases so as to guarantee that they can, if they wish, be involved in the application and in the implementation of the measures.
The European Globalisation Adjustment Fund (EGF) has recently demonstrated on more than one occasion that it is a useful tool for combating unemployment, which is one of the frequent side-effects of globalisation. The EGF can be used to finance job creation measures, retraining programmes and workshops to support business start-ups. For these and other reasons, I wholeheartedly support Mrs Matera's report. To ensure that the money can also be used effectively, it must be carefully targeted and must reach its destination quickly. We must give priority to aid for European citizens and we must always keep this in mind.
I am abstaining out of respect for the Irish workers ill-treated by globalisation. In the situation in which they are plunged as a result of the neoliberal policies advocated by the European Union, one could feel entitled to vote against the beggarly sum that the Eurocracy is reluctantly granting them. However, the little which is being given may relieve their hardship. This does not make the logic of the European Globalisation Adjustment Fund any less despicable. It endorses the relocations that the owners of SR Technics have gone ahead with in order to increase their profits.
The EU is an area of solidarity, and the European Globalisation Adjustment Fund (EGF) is a part of that. This support is essential for helping the unemployed and the victims of relocations that occur in the context of globalisation. An increasing number of companies are relocating, taking advantage of reduced labour costs in a number of countries, particularly China and India, with a damaging effect on countries that respect workers' rights. The aim of the EGF is to help workers who are victims of the relocation of businesses, and it is crucial in facilitating access to new employment in the future. The EGF has already been used in the past by other EU countries, so we should now grant this aid to Ireland, which has requested assistance for 850 workers made redundant from the company SR Technics Ireland Ltd, operating in the air transport sector, in the NUTS III Dublin region.
The European Globalisation Adjustment Fund (EGF) receives annual funding of EUR 500 million with the aim of providing financial support to workers affected by major structural changes in world trade patterns. Estimates indicate that between 35 000 and 50 000 employees could benefit from this support each year. The money can be used to pay for help in finding new jobs, tailor-made training, assistance in becoming self-employed or starting up a company, mobility and support for disadvantaged or older workers. In order for the employees of a company to receive this support, at least 500 workers must have been made redundant within a period of four months. Therefore, the Irish company SR Technics Ireland Ltd is fully entitled to funding, because it has made 1 135 people redundant. I am voting in favour of the report, because SR Technics Ireland meets all the requirements for receiving support.
The mobilisation of the European Globalisation Adjustment Fund in the case of the Irish air transport company SR Technics does apply to the 1 135 jobs and could help to save them. Therefore, I have voted in favour of this report.
My fellow Members, once again we find ourselves in this Chamber to approve an exceptional appropriation within our own borders. I say this with regret, as this measure implies crisis and a series of problems related to the economy, the labour market, workers and their families. However, we are fortunate to have such a resource available to us. This is exactly the type of situation in which the European Union shows its values and the reasons why it stands out from the crowd. European solidarity and the defence of European needs are values which must be defended and protected. This is the message that the European Parliament and the European Union wish to give out and I hope that there will be greater sensitivity in the transmission of this message, partly to combat lazy anti-European rhetoric and instead show just how essential support and assistance at the European level really is.
In the context of Ireland's request for assistance for 850 redundancies at SR Technics Ireland Ltd, operating in the air transport sector in the NUTS III Dublin region, I voted in favour of the resolution as I agree with the Commission's proposal, along with the respective amendments introduced by Parliament.
I also agree with:
asking the institutions involved in the process to make the necessary efforts to speed up the mobilisation of the European Globalisation Adjustment Fund (EGF), while emphasising that assistance from the EGF must not replace actions which are the responsibility of companies by virtue of national law or collective agreements, nor fund the restructuring of companies or sectors;
the Commission's proposal of an alternative source of payment appropriations to unused European Social Fund (ESF) resources, following Parliament's frequent reminders that the EGF was created separately as a specific instrument, with its own objectives and deadlines, and that it is therefore necessary to identify appropriate budgetary headings for transfers;
Parliament's position regretting the severe shortcomings of the Commission in implementing programmes on competitiveness and innovation, particularly during an economic crisis which heightens the need for such support.
I agree with the rapporteur and with the Irish authorities, who maintain that the global economic and financial crisis has had severe repercussions on the aviation industry and that the number of passengers, of kilometres travelled and of aircraft in service has undergone a distinct decline. I therefore support European aid for a sector that is vital to the relaunch of the Irish and European economy.
Ireland's request for the deployment of the European Globalisation Adjustment Fund (EGF) for 850 redundancies at the company SR Technics Ireland Ltd meets all the eligibility criteria set in law. In effect, under Regulation (EC) No 546/2009 of 18 June 2009 amending Regulation (EC) No 1927/2006 on establishing the European Globalisation Adjustment Fund, the scope of the EGF was temporarily widened as it was expected to be able to intervene in situations like this, as a direct result of the global financial and economic crisis, if there are 'at least 500 redundancies over a period of four months in an enterprise in a Member State, including workers made redundant in its suppliers or downstream producers'. In view of this, I voted in favour of the resolution, as I agree with the Commission's proposal, with the respective changes introduced by Parliament, and I welcome the fact that the Commission has identified an alternative source of payment appropriations to unused European Social Fund (ESF) funds, in line with earlier warnings made to that effect by Parliament.
in writing. - With the adoption of this report, the EP requests the institutions involved to make the necessary efforts to accelerate the mobilisation of the EGF and, overall, recalls the institutions' commitment to ensuring a smooth and rapid procedure for the adoption of the decisions on the mobilisation of the EGF, providing one-off, time-limited individual support geared to helping workers who have suffered redundancies as a result of globalisation and the financial and economic crisis. It emphasises the role that the EGF can play in the reintegration of workers made redundant into the labour market.
I voted for the European Parliament Resolution on the mobilisation of the EGF for granting aid to redundant workers. In October 2009, Ireland submitted a request for assistance to use the European Globalisation Adjustment Fund (EGF) in connection with the redundancies which were made in the company SR Technics, operating in the air transport sector in the Dublin region of Ireland. The global financial and economic crisis has reduced the level of air transport activity, which has resulted in a huge wave of redundancies in this sector too. In Ireland, 1 135 redundancies were recorded between April and August 2009, including 850 made at the company SR Technics Ireland Ltd. While acknowledging the important role played by the EGF in reintegrating redundant workers into the labour market, which is also corroborated by the 11 or so applications approved in 2010 alone, amounting to a total of more than EUR 30 million, I believe that this instrument is still not sufficiently well known and used by Member States. I also urge the European Commission to analyse the redundancies made during the economic crisis in the public sector and to develop a similar instrument to the EGF, which will support workers made redundant in the public sector in various Member States.
Advocating the independence of an MEP's mandate is the responsibility of Parliament, and that independence cannot be jeopardised. In this case, the MEP is basically accused of offences relating to his management and accounting activities as chair of the board of the Polish Youth Card Association and Campus Sp. during a period prior to his election to Parliament. The offences of which he is accused have nothing to do with his activities as an MEP, and in this case, we should therefore proceed to waive his immunity. That is why I voted as I did.
in writing. - (DE) The Polish citizen and Member of the European Parliament, Krzysztof Lisek, has been accused of three crimes by the district prosecutor in Koszalin in Poland. These are financial offences which are illegal under Polish law. In order to allow the case against Mr Lisek to be investigated under Polish law, a request for a waiver of his immunity has been made. As current European Union law clearly states how the immunity of Members of the European Parliament and waivers of immunity are to be handled, there must be a vote. I vote in favour of lifting Mr Lisek's immunity, firstly, because it will help him, and secondly, because this is the only way in which he can respond to the accusations made against him in his home country.
I voted for the proposed waiver of immunity because I believe that the tabled request should be granted - provided that it is reasoned, even if just on the basis of reasonable suspicion - for the sake of the dignity of the institutions and in what should also be the interests of those involved.
in writing. - Whereas Krzysztof Lisek is essentially charged with offences in relation to his management and accounting activities as chairman of the board of the Polish Youth Card Association and Campus Sp. during a period prior to his election to the European Parliament, and whereas the offences with which Mr Lisek is charged have nothing to do with his activities as a Member of the European Parliament, and whereas no cogent evidence has been adduced as to the existence of any fumus persecutionis, the EP has decided today to waive the immunity of Mr Lisek.
in writing. - I voted against the Gauzès report on the AIFM Directive because it disadvantages an important part of the United Kingdom's most important industry - financial services. It has lumped all funds not already covered by the UCITS Directive, from investment trusts to hedge funds, in a single mixed bag of expensive legislation. It also has created burdens for European managers and investors in Europe that third countries do not place on their managers and investors. This will inevitably mean a loss of talent from London to countries outside the EU. As usual, EU legislation adds expensive costs to industry which disproportionately affects SMEs and therefore favours the big players. By punishing private equity funds, it will cause a loss of investment in the UK and Europe at a time that greater investment is needed to remain competitive in a globalised economy. It is applied at a low threshold which will particularly affect PE funds by bringing small funds quickly under the directive when they have made just a small number of investments. The capital requirements will be especially burdensome to PE and venture capital. Venture capital is needed to create new jobs in start-ups.
Given that alternative investment fund managers represent around USD 1 000 billion of assets and therefore play an important role in financing the European economy, and given that the financial crisis arose in the investments market, although these funds were not directly related to the origin of the crisis, it is considered necessary to regulate all actors involved in financial services, and especially so to regulate these high risk funds: this will protect investors and foster stability in the markets. Such regulation plays a crucial role, because it replaces regulation at national level with regulation at European level, and provides for conditions for taking into account the specificities of the various funds covered, on the basis of their systemic risk. The establishment of rules of conduct for all financial services is being considered at a time of crisis, as is promoting a truly single market by making a framework of common European rules possible. The rules proposed by this directive provide greater transparency on the management of the funds themselves, as well as on how they are marketed within the European Union - by means of a simple authorisation in various Member States - and in third countries.
in writing. - I voted against the Gauzès report on the AIFM Directive because it disadvantages an important part of the United Kingdom's most important industry - financial services.
It has lumped all funds not already covered by the UCITS Directive, from investment trusts to hedge funds, in a single mixed bag of expensive legislation. It also has created burdens for European managers and investors in Europe that third countries do not place on their managers and investors. This will inevitably mean a loss of talent from London to countries outside the EU. As usual, EU legislation adds expensive costs to industry which disproportionately affects SMEs and therefore favours the big players.
By punishing private equity funds, it will cause a loss of investment in the UK and Europe at a time that greater investment is needed to remain competitive in a globalised economy. It is applied at a low threshold which will particularly affect PE funds by bringing small funds quickly under the directive when they have made just a small number of investments. The capital requirements will be especially burdensome to PE and venture capital. Venture capital is needed to create new jobs in start-ups.
The financial crisis that has hit the European Union hard has its roots in the 'unbridled' activity of numerous investment funds, particularly those from the United States. Amongst these funds, the alternative funds, or hedge funds, are characterised by aggressive speculation. This appears to be one of the major causes of the disaster, the consequences of which we are suffering today. In order to protect the future of the European market from the excesses of these alternative funds, I voted for the report by my colleague, Mr Gauzès. This text represents a major step forward in financial regulation. With this vote, we reinforce the powers of the European Securities and Markets Authority (ESMA). This European authority for financial markets will be set up on 1 January 2011 and will deliver, under strict conditions, a 'passport' permitting the activity of managers of alternative funds located in the European Union. The directive requires them to be authorised or registered, to respect operational and organisational requirements, and observe rules of conduct and transparency. It will subject them to the supervisory powers and ability to apply sanctions of the competent authorities of the Member States and of ESMA. At a later date, managers of funds located outside the European Union will be subjected to the same rules as those applying to European funds.
I should like to congratulate Mr Gauzès for his outstanding work. I voted in favour of this report because I feel it is necessary to provide European savers with clear and safe financial instruments. I am convinced that we can only attempt to avoid further market destabilisation through strict and specific regulation. The report we have voted on today is therefore part of the broader framework of economic and financial regulation that the European Union is implementing. In this sense, the justified regulation of investment funds is also an effective instrument for preventing malfunction of the system such as, for example, excessive exposure to risks for subjects of systemic importance. I also support the idea of a European 'passport', which is being implemented by means of the authorisation and supervision applied to all alternative fund managers established and operating within the Union. Lastly, I welcome the requirements as regards the information to be supplied to monitoring authorities with the aim of guaranteeing greater transparency.
The recent difficulties in the financial markets have shown that many of the strategies deployed by managers of alternative investment funds are vulnerable to some or even many risks affecting investors, other market players and the markets themselves. I voted in favour of Parliament's position as I agree that it is necessary to ensure that the actions of alternative investment fund managers should be subject to rigorous scrutiny in terms of governance. Alternative investment fund managers should be managed and organised in such a way as to minimise conflicts of interest. I agree that the organisational requirements established under the present directive should not affect the systems and controls imposed by national law for the registration of individuals working within or for investment firms. It is necessary to clarify the powers and duties of the competent authorities responsible for implementing this directive and to strengthen the mechanisms needed to ensure effective cross-border cooperation in the field of monitoring.
The overblown financial system and its speculative action and lack of transparency were what caused the financial crisis. The crisis - like all crises - needs to be addressed with structural changes, a different modus operandi and barriers to prevent toxic products from being channelled into the economy. Supervisory measures, which need to be mainstreamed, are also important. However, neither the Commission directive nor the European Parliament's report guarantee real supervision and control of hedge funds and private equity. With its numerous exemptions and the terms laid down in the report for the purpose of supervision, speculation and a lack of transparency would appear to be here to stay. That is why I voted against the report.
Although growth in the European Union is still suffering the consequences of the 2008 economic crisis, I voted in favour of Mr Gauzès' report because it helps rationalise the financial system through better control of investment funds. Indeed, speculative funds have been exposed as having helped exacerbate the crisis. By creating a 'European passport' system, the European Union is imposing a kind of 'code of conduct' on these financial bodies, which will now have to meet certain conditions within the European area. As a result, the single market will become more transparent and efficient.
Following Parliament's vote, the Union is, at long last, going to regulate the activities of the most speculative investment funds. A long time has passed since Poul Rasmussen's own-initiative report which, back in 2008, proposed that strict limits should be imposed on these 'financial black holes'. It has taken the financial crisis to make the Member States and the majority of Parliament agree to adopt binding legislation on alternative funds. For the first time, these funds, whether or not they are based in Europe, will be subject to controls, restrictions on their activities and greater transparency; carving up businesses will no longer be possible, and the European Securities and Markets Authority's supervisory powers will be extended. Much remains to be done to supervise finance effectively in Europe; ESMA, not the national authorities, should be the only authority with responsibility for this matter, and businesses should be protected even more from speculation. Had it not been for the reservations of the conservatives, the Union could have adopted more rigorous and more effective legislation. This is merely a first step. The text we have adopted will be revised in four years' time. This will be an opportunity to go further, on the basis of an assessment, in order to protect the economy and jobs from the damage caused by speculation.
New rules for better economic governance are still being implemented but this nonetheless remains insufficient. By adopting, by a large majority, the report on alternative funds and capital investment, Parliament continues to implement new rules for better economic governance. Managers of alternative investment funds, which account for nearly USD 1 000 billion in assets, play an important role in the financing of the European economy. Although these funds are not directly at the root of the financial crisis, their management must not escape the need to regulate all actors in the financial services. Parliament has obtained the inclusion of new chapters on asset stripping and pay and has done a great deal to influence the rules regulating the passport system, responsibility of the depositary, requirements for own funds and recourse to leveraging.
This is the first European directive that will regulate high-risk investment funds - hedge funds - and is the culmination of a negotiation process that has lasted more than a year. As the document says, the new rules aim to control the activities of managers and ensure greater transparency in the management of these funds, to protect investors and promote the stability of the financial markets.
However, in truth, we have not got to the bottom of this issue: these speculative funds have not been abolished and there is still a derivatives market, meaning that the mechanisms allowing speculation still exist. An excellent opportunity to properly regulate the financial markets has been wasted. The Council and the majority of the European Parliament yielded in the face of enormous pressure from the financial lobby.
The financial crisis has shown that the origins of the global financial system's dysfunctions are, firstly, excessive exposure to risk - these funds are an example of this - and, secondly, the weakness of the systems for managing this risk. The new European regulations establish common requirements for the authorisation and supervision of hedge funds, but they are far from preventing the continuation of serious systemic risk. We cannot, therefore, vote for this proposal.
However, new directives are being debated and negotiated, so it is still possible to get to the bottom of the issue, specifically to put an end to these speculative funds. We will see.
I voted in favour of the compromise reached, after months of negotiations, on the regulation of alternative investment fund managers. I voted in favour of it because, even though it has its shortcomings, it would be unacceptable to allow certain investment funds to continue to act with complete impunity when we know that they have helped exacerbate and spread the crisis. I deplore, in particular, the weakness of the provisions on leverage, the weakness of the guarantees regarding offshore funds, which will be able to obtain a passport, and the weakness of the obligations incumbent on private equity funds, which are often experts in stripping the assets of unlisted companies. I deplore the fact that we have to tolerate these predators operating throughout the EU subject to registration and minimum checks. However, what more could we have expected from a text that is aimed at regulating not speculative funds but their managers, and which seeks to manage risk rather than to prevent this speculation?
I voted for the text on managers of alternative funds because it is vital to legislate on this section of the financial markets, which implement strategies which are extremely risky and harmful to employment and the real economy. Many commendable advances have been made, such as, for example, the supervision of fund managers' pay in order neither to encourage nor reward disproportionate risk taking, to give just one example. The directive is clearly going in the right direction, even though it does have some serious shortcomings. In particular, it is disappointing that supervision is left to national authorities and not to the European Securities and Markets Authority (ESMA) created recently at the time of the vote on the financial supervision package. We must remain vigilant and we need to be preparing right now the next steps towards putting the markets back at the service of the economy, and preventing new financial crises.
in writing. - This directive is one of the first legislative responses of the EU for the financial crisis. This directive is a move towards the new regulatory framework and supervisory framework of the financial markets. It is a first step in a good direction for the legislative process that will hopefully be completed in the not too distant future. It is important for these systems to be in place to prevent the regulatory crisis of 2008 from occurring again.
I voted in favour of the report on the proposal for a directive of the European Parliament and of the Council on Alternative Investment Fund Managers, since I believe that fund managers must be registered and must respect certain basic rules of conduct. They, in fact, manage approximately USD 1 000 billion of business and therefore play a leading role in the financing of the European economy. This activity, as is ably described in the report, concerns entities and products that are very diverse, such as alternative and private equity investment funds, property funds and raw material funds. These characteristics make it a priority to take action at a European level which takes the form of a streamlined and specific regulation directed at all operators providing financial services. A regulation designed to guarantee greater stability of the financial system and better protection of investors; instruments that can be used to bring into being a true single market of European financial products.
The Gauzès report is, unfortunately, a lost opportunity when it comes to achieving the effective regulation of the speculative funds that are at the root of the crisis. Despite the destructive role they have played, and the risk that these funds bring to bear on current financial architecture, the Council and the Parliament have given in to the intense lobbying of the financial sector to retain these extremely remunerative tools which benefit a minority. I therefore voted against this report which allows alternative funds located outside the EU to be marketed within it without having to comply with new European rules. This is a gaping hole which destroys all the progress made by this new legislation.
Ladies and gentlemen, today's vote is an important advance in the area of legislation on alternative investment funds. This means, above all, an improvement in transparency, substantial rules for regulating the finance industry and legislation which is more effective. I think that at a time when all countries are struggling with financial difficulties, alternative investments, if they are properly understood and properly used, can have a beneficial effect and contribute to an improvement in the economic situation.
I should like to pay tribute to Mr Gauzès' excellent report on the directive on alternative investment fund managers. Thanks to this report, it will be possible to introduce more transparency, supervision and codes of conduct into the regulation of financial markets. This is a first successful step that I hope will be followed by other initiatives designed to thoroughly and comprehensively reform the financial system.
I voted against this text and the European Parliament amendments that it contains. Contrary to its claims, this text regulates nothing. To vote for it would be to claim a victory for the financial lobbies over the general interest of the people.
The financial crisis which occurred in 2007 was led by major investment banks which had a series of alternative investment funds, or hedge funds, in their portfolio. These were not supervised and often consisted of assets of doubtful value. The crisis reflected this situation, and now it is necessary to take concrete measures to ensure that new crises do not recur in the future, caused by financial mechanisms that no one controls and that often cannot be quantified. This directive approves a series of standards which, in being met, will make these financial mechanisms more transparent and able to be controlled, and thus act as another source of funding for the European economy, rather than the reason for its collapse.
With the negative consequences of the economic crisis throughout the world in mind, I consider that it is quite proper for the European Parliament to try and control the activity of alternative investment funds. Given the huge EUR 1 000 billion turnover of these funds, any mistake in their application could have an extremely negative effect on European financial stability. This directive is extremely important and timely, since financial and stock market speculators and dishonest investors will always try to exploit these funds for their personal enrichment. The directive provides for certain restrictions and offers the EU the possibility to prevent the vulgar exploitation of these funds. I hope that this represents only the first step in this direction.
Investment funds help to finance the European economy. However, the systemic risks involved in the different types of funds, such as private equity, real estate and commodity funds, are, of course, different. The stricter regulations which are being introduced in the financial sector as a result of the banking and financial crisis must cover all types of financial instruments. On the one hand, it is important to reduce the risk of losses and to minimise the potential for faulty decision making at a management level. On the other hand, this must not result in the introduction of unnecessary red tape. We also need regulations on short selling, because this played a role in the financial crisis. For this reason, I have voted in favour of this report.
Alternative investment fund managers, who manage around USD 1 000 billion of assets, play an important role in financing the European economy. This sector is made up of a wide variety of actors and financial products, including alternative funds, private equity funds and real estate funds. It is important to take into account, in particular, the special systemic risks of private equity funds. The management of these funds should not be exempt from the regulations governing the entire financial services sector. The current financial crisis shows that the malfunctioning of the global financial system is partly due to key operators in the system being overly exposed to risk and partly due to weaknesses in the systems for managing these risks. The Commission's proposal and the report seek to achieve greater stability in the financial system and to increase the protection for investors. For this reason, I have voted in favour of the report.
I voted in favour of Parliament's position as I believe that:
the present directive does not regulate alternative investment funds, which can continue to be regulated and monitored at a national level;
it is necessary to ensure that the actions of alternative investment fund managers are subject to rigorous scrutiny in terms of governance;
there should be an explicit obligation to establish and maintain policies and practices that are consistent with sound and effective risk management for categories of staff whose professional activities have a significant impact on the risk profile of alternative investment funds managed by them.
information and disclosure requirements and specific safeguards against asset stripping should be subject to a general exception for control over small and medium-sized enterprises (SMEs);
it is necessary to clarify the powers and duties of the competent authorities responsible for implementing this directive, and to strengthen the mechanisms needed to ensure effective cross-border cooperation in the field of monitoring.
In Europe, alternative investment fund managers are responsible for managing a substantial volume of invested assets. They represent a significant proportion of the trading on financial instrument markets and can exercise considerable influence on the markets and companies in which they invest. I am certain that the impact of alternative investment fund managers on the markets in which they operate is significant, but the recent financial difficulties have highlighted the fact that the activities of investment fund managers can also contribute to extending and disseminating risks throughout the financial system and the economy. The aim of this directive must also be to create incentives for transferring offshore funds to the Union, thus guaranteeing advantages in terms of the regulation and protection of investors while also setting the correct level of income for managers, funds and alternative investors. I should like, in this session, to emphasise that uncoordinated national responses to such risks make it difficult to manage them effectively.
I am voting against this report because it is content with regulating just the behaviour of alternative investment fund management companies, without touching on the nature or composition of the financial products in question. This commitment to the 'creativity' of the financial industry forgets the intrinsically destabilising and voracious scale of the speculation, of critical importance with this type of funds. The proposed regulations are also extraordinarily weak. They include so many exceptions and derogations at European level that they do not really break with the model of differential national regulation currently in force. The report also fails to clearly separate those who work with this type of funds and those who work in traditional banking activities, or to block the actions of speculative funds located in tax havens. Instead, by setting 'thresholds' on the value of 'systemically relevant' assets, it is clearing the way for formal fragmentation processes that will remove large numbers of the investment companies that are meant to be covered by the directive from its scope. The security of the European public's financial assets is a public good whose importance is too great for it to be exposed to the timidity of the proposed directive.
The financial crisis has highlighted the need to subject the activities of the various players in financial markets to strict scrutiny, particularly bodies involved in the management and administration of alternative investment funds. In actual fact, the impact of alternative investment fund managers on the markets in which they operate is largely beneficial, but the recent difficulties in the financial markets have demonstrated that their activities are vulnerable to a whole range of risks, and adequate management of these requires a coherent framework across the European Union. Indeed, the establishment of a harmonised regulatory and monitoring framework at a Community level is proven to be suitable for the cross-border nature of the risks inherent in the activities of alternative investment fund managers, thus helping to strengthen the internal market. I voted in favour of Parliament's position for those reasons.
I should like to congratulate Mr Gauzès for his excellent work. The EU directive on hedge funds, private equity funds and other alternative investment funds, launched by the European Commission in April 2009, in response to the financial crisis, and in accordance with guidelines agreed at the G20 summit, has finally been approved by a very wide majority. It is a step forward for European ambition to have financial governance operational from the start of 2011. These new rules would make the international financial system more responsible and transparent and make it possible to limit speculation. According to the directive, investors in speculative funds based in countries outside the EU (hedge fund managers are often resident in tax havens) will be forced to abide by the same conditions imposed on all European enterprises in order to operate within the EU market. In order to obtain this 'European passport' from the competent EU supervisory authorities, alternative fund managers will therefore have to accept clear rules, limits to speculation and greater transparency
in writing. - The Greens/EFA voted against this report, although Green MEPs voted in favour of the Gauzès report in the Committee on Economic and Monetary Affairs. The reason why they did so was that, by the time of the vote in that Committee, the text was by far more ambitious that the final agreement reached with the Council. The text is, admittedly, a first step in the right direction since hedge funds were not previously obliged to be transparent. However, the version issued by the Council does not satisfy Parliament on some of the key demands, and weakens some of the arrangements foreseen by the Commission in its original proposal.
in writing. - I am pleased that there has been a conclusion to AIFM and that the issue of investment companies was taken into account and there will be greater consideration when legislative proposals are put forward.
The Confederal Group of the European United Left - Nordic Green Left voted against this report on speculative funds.
Despite its number of pages and the energy that its rapporteur seems to have put into it, this report is incredibly weak. Its content is really no match for the challenges we have to face.
The proposals announced are even frequently at odds with what ought to be done to prevent a repeat of the subprime financial crisis of autumn 2008.
The report will therefore not enable the European Parliament to put pressure on the Commission and the Council to make them stop this budgetary restraint policy that is gradually destroying all our social policy instruments.
This is a bad signal to be sending out on the eve of the G20 summit chaired by Nicolas Sarkozy.
It is quite right for us to try and learn from the mistakes that led to the global financial crisis. Although regulation is essential in some sectors, I personally prefer transparency and a duty to inform. If the banks had a duty to inform clients how they are handling their money, and what that means for them, a crisis could not happen. Regulation restricting the activities of businesses should be a solution only when the error in question cannot be corrected - for example, where human health or life is at stake. Let us therefore be careful when we regulate. The role of public institutions is not to deprive people of responsibility for their decisions, but to ensure they have the information they need when making decisions. Let us not forget that natural support for research and education comes from private sources, or investment funds, which lend money to promising entrepreneurial projects and invest in the development of new technologies, all with an awareness and a weighing up of the possible risks. If our quest for security reduces the appetite of investors to look for new opportunities in the EU, we shall always remain dependent on inefficient and bureaucratic public investment programmes. We shall then lag even further behind in the area of technology. I regard the submitted report as a compromise which addresses some of my concerns over regulation in this sector. I have therefore supported it.
Regulation (EC) No 539/2001 establishes the list of third countries whose nationals are subject to the visa requirement to enter the European Union. Until recently, the island of Taiwan and the Northern Mariana Islands were included in Annex 1 of the regulation and were consequently subject to this visa requirement. Given that Taiwan does not represent any risk of illegal immigration or threat to public order for the Union, and given that the nationals of the Northern Mariana Islands are, as holders of American passports, nationals of the United States, it has appeared necessary to transfer these territories from the restrictive regime of Annex I to the less restrictive regime of Annex II. Consequently, I gave my support to the position of the rapporteur in allowing this transfer.
The fact that Agustin Díaz de Mera's report was adopted by a large majority highlights the benefit of the decision to remove visa requirements for Taiwan. The European Parliament is therefore confirming the confidence it has in the major process of democratisation which has been undertaken in recent years. I would like to emphasise the remarkable economic progress which has been made by Taiwan. Taiwan conducts a significant volume of trade with the EU and its economy is number 25 in the world, continuing to grow by more than 13% annually. This sustained development reduces the chances of the EU facing an influx of illegal migrants from Taiwan. This is why I believe that facilitating the movement of persons must become one of the key features of bilateral cooperation. The decision to waive the compulsory visa requirement for Taiwanese nationals also takes into account their fulfilment of the technical conditions on travel document security. The introduction of biometric passports in 2008 is one of the constructive measures implemented so far. I hope that the European Parliament's decision will be approved by the Council and that the new provision will even enter into force this year. Finally, I think that the decision made by the Taiwanese authorities to lift the visa requirement for citizens from Romania, Bulgaria and Cyprus is appropriate, given the need to respect the criteria of reciprocity.
in writing. - (LT) This regulation lists the third countries whose nationals must be in possession of visas when crossing the Union's external borders, and those whose nationals are exempt from that requirement. The decision as to whether or not visa requirements should apply to third countries is taken on a case-by-case basis. The aim of the proposal is to abolish visa requirements for citizens of Taiwan. The European Parliament supported the aim of this proposal. It is very important to establish a common immigration policy, while developing trade and economic relations between the European Union and Taiwan. Economically, Taiwan has seen significant growth in recent years, and its income per head of population is currently the highest in the world. Taiwan is also an excellent partner cooperating in the fields of science, investment, new technology, education, culture and tourism. Therefore, lifting the visa requirement for Taiwan will enhance trade and economic relations with the EU.
I voted in favour as I believe that Taiwan should be transferred to the positive list for granting visa exemption. Given the existing trade relations between the EU and Taiwan, I believe that this decision will have a positive impact. Most of the countries in this region that have a similar level of development have already obtained visa exemption, and this decision reinforces the EU's decision to prioritise policies which contribute to economic growth and the creation of more and better jobs, along with policies that contribute to competitiveness.
I support the awarding of a visa waiver for travel by nationals of Taiwan, and therefore the country's transfer to the positive list. This decision will have a favourable economic impact on relations between the EU and Taiwan, which is already our 19th most important trade partner. The EU is also the largest foreign investor in Taiwan. It should encourage tourism: the EU is already one of the most important destination regions for Taiwanese nationals. It does not, by contrast, increase the risk of illegal immigration, since the average rate in 2006-2008 was 45 people, which is very low, or threaten public security. It increases regional consistency, since the vast majority of the region's countries and entities with a similar level of economic development already benefit from this visa waiver scheme: Hong Kong, Macao, Japan, South Korea and Singapore. I welcome Taiwan's adoption of the measures necessary to ensure a high level of passport and identity card security, with the introduction of biometric passports, as well as the measures announced to prevent the various Member States of the EU from being treated differently.
I am very pleased to vote for EU acknowledgement that conditions are in place for the liberalisation of the system of visas to Taiwan. In recent decades, Taiwan has seen a manifest process of democratisation and significant economic growth, and today it is in 25th place worldwide. The EU and Taiwan maintain economic and trade relations and cooperate in the fields of research, science, technology, education and the environment. In view of this, the liberalisation of visas to Taiwan boosts bilateral EU-Taiwan relations, strengthens partnerships in various areas and encourages a reciprocal increase in tourism.
I voted for this new amendment to Regulation (EC) No 539/2001, which provides for the inclusion of the US Northern Mariana Islands and Taiwan on the white list of countries which have had the visa requirement waived for entering the European Union, as I believe that it provides European citizens with greater freedom of movement. At the same time, I hope that Taiwan, in turn, will respect its commitment to remove Romania and Bulgaria from the list of states which are still subject to the visa requirement.
Anyone who has ever travelled outside the European Union cannot fail to notice how the freedom of movement that we enjoy within the EU has substantially improved our lives. The end to internal borders is an important incentive to the mobility of goods and people. The ability to travel relatively easily within the Union places all the more importance on our external borders, and on the need to adopt, without compunction, a policy regarding entry into Europe that is adequate, first and foremost, to the needs of the Member States' citizens. While we should always treat those seeking entry into our countries humanely and respect their human rights, I believe that the EU is right to thoroughly analyse which countries can be included on the positive list. In this respect, the inclusion of Taiwan on the aforementioned list seems reasonable to me, bearing in mind the island's levels of human and economic development, as well as the fact that the rule of law is properly applied there.
The inclusion of Taiwan on the list of third countries whose nationals are exempt from visas is clear provocation of the People's Republic of China, violating the sovereignty of its institutions over its territory. It constitutes a shameless attempt to stoke divisions and a violation of China's territorial integrity.
Confirmation of this decision will constitute tacit recognition of Taiwan, and will be a violation of international law and the United Nations Charter by the EU, because Taiwan has never been a sovereign state: in fact, this has been repeatedly recognised by the UN General Assembly, which has never accepted the country's participation in the UN.
In this period of the worsening crisis of capitalism, the majority of this House is once again sending the message that the end justifies the means: in this case, the end is to try to contain China's extraordinary economic development, including by fostering separatism within its borders. This is another US-aligned position to have violated China's sovereignty, as also occurred recently when a Member State sold weapons to Taiwan's supposed 'authorities'.
It is unacceptable that the majority of this House still supports the violation of states' sovereignty and territorial integrity, as happened in the case of Kosovo in relation to Serbia, and as is happening in the case of Southern Sudan in relation to Sudan.
The European Parliament voted, on 11 November, in favour of transferring Taiwan to the list of third countries whose nationals are exempt from the visa requirement to cross the external borders of the Member States, and I strongly welcome the adoption of this resolution. Firstly, many other countries in the same geographical zone (Hong Kong, Macao, Japan, South Korea ...) have already benefited, for some time now, from this very visa exemption. Then, and most particularly, the liberalisation of visas is an excellent means to encourage links and rapprochement between people, between citizens: students, researchers, simple travellers, etc., and I am convinced that it will promote closer cooperation in the fields of education, culture, research, and even tourism, between the European Union and Taiwan.
The list of third countries whose nationals must be in possession of visas is established on the basis of a careful case-by-case assessment of the situation in the country concerned, taking into account illegal immigration, security issues, the European Union's external relations and the principle of reciprocity. Understandably, given that these criteria are likely to change over time, the legislation on the subject provides for a procedure to review the list of countries, so that it is possible to change the number of countries which enjoy exemptions from visa requirements. The proposal of Mr Díaz de Mera García Consuegra, which was approved today, relates to moving the island of Taiwan on to said list. Over recent decades, Taiwan has, in fact, undergone a major process of democratisation, which has led it to strike up an important economic and trade relationship with the European Union. I therefore believe that today's decision was an important one, which can underline the EU's consistency with recently adopted decisions that have made Taiwan the EU's fourth most important partner in Asia.
In recent decades, Taiwan has undergone many changes. Institutional reforms, the dynamism of civil society and respect for freedoms and civil rights have contributed to political stabilisation in Taiwan. In addition, Taiwan is active in many areas at international level, and this includes aid for the victims of natural disasters. Taiwan, today, shows high economic growth and low unemployment. Since the 1950s, Taiwan has gone through many successful reforms. In political terms, Taiwan has completed a process of far-reaching democratisation. The changes of the 1980s led to the first democratic elections being held there in 1996. The EU and Taiwan maintain economic and commercial relations on a large scale. The EU is the biggest foreign investor in Taiwan. Taiwan is the EU's fourth largest trading partner in Asia. There is also cooperation on research and education, culture and the environment. The numbers of illegal immigrants to the EU from Taiwan are very low. The citizens of most EU Member States, with the exception of Cyprus, Romania and Bulgaria, do not require a visa to enter Taiwan. The citizens of these three Member States are also to be included in visa-free travel arrangements in the very near future. I am certain that lifting the visa requirement for Taiwanese citizens will contribute to a still greater improvement in commercial relations and relations in the areas of research, education, culture and environment, and to an increase in tourist travel between the EU and Taiwan.
I voted in favour of this report because the main aim of the proposal is to develop a common policy on immigration, thus helping to strengthen commercial relations between the European Union and Taiwan at the same time.
After its first democratic elections in 1996, Taiwan embarked upon a major process of democratisation with important institutional reforms for the respect of civil liberties and citizens' rights that have helped to consolidate its political stability. From an economic point of view, it has enjoyed significant growth and maintains important economic and commercial ties with the European Union, cooperating in the sectors of research, science, technology, education, culture and the environment.
The abolition of visas is justified by the low risk of illegal immigration into the European Union of citizens from this island. The liberalisation of visas for Taiwan will strengthen our commercial relations and promote closer cooperation in the sectors of culture, education, environment and research, and also encourage an increase in tourism in both directions. We owe this to the citizens of Taiwan, partly in the name of regional consistency, because we have already granted exemption from visa obligations to other countries and entities in the same geographical area with a similar level of economic development.
The criteria established for third countries whose nationals are subject to visa requirements are checked by a case-by-case assessment of the situation in the country in relation to issues such as illegal immigration, public order and security, and of the EU's external relations, regional coherence and the principle of reciprocity. The Commission is assisted by the Member States during the process of revising the lists. Putting a third country on either the positive list or the negative list is their responsibility. The information referred to the Commission by the Member States, along with the valuable data provided by the Centre for Information, Discussion and Exchange on the Crossing of Frontiers and Immigration (CIREFI), help the Commission to come to its conclusions. Taiwan's inclusion on the positive list is completely fair and rewards the economic and democratic progress that it has made.
In this connection, I am disturbed by the fact that relations between Taiwan and China have not been properly regulated. By allowing the Taiwanese freely to cross the borders of the EU, we are encouraging an estrangement in relations between China and Taiwan. Bearing in mind the fact that China plays an important role in global politics, and that Taiwan remains a 'sore point', we should not be taking premature and ill-considered steps. I voted against.
When it comes to visas from third countries with a visa requirement, it is essential for each individual case to be examined. In the past, visas were frequently sold. It is important that we stop these scandals and ensure that the Schengen rules are followed. The principle of reciprocity should apply to visa requirements, but the example of the USA, which openly uses visa requirements as a threat during negotiations, shows that this is not always the case. It is also important to distinguish between the different third countries. Taiwan is a special case. Until now, it has had relatively good economic growth, which leads the EU to assume that there is a low risk of illegal immigration. However, I cannot support putting people without a permanent residence in Taiwan, who do not have identity documents, on an equal footing. It is for that reason that I have not voted in favour of this report.
My fellow Members, I voted in favour of the proposal for a regulation because I believe that it is right and appropriate that the island of Taiwan is transferred to the positive list. Taiwan is a great partner of the EU in trade terms and has high social standards and a high standard of living, which are very similar to those in the most advanced regions of the EU. Liberalising visa requirements for Taiwan will strengthen the trade relationships between the country and the European Union and will facilitate closer collaboration in the sectors of culture, education, environment and research, as well as promoting the growth of tourism in both directions. However, as the rapporteur Mr Díaz de Mera García Consuegra has amply demonstrated, I do not believe that the series of countries listed should be included on the positive list since, unlike Taiwan, these do not have the same standards and requirements.
I voted in favour as I believe that the inclusion of Taiwan on the list of third countries whose nationals are exempt from visas, the so-called 'positive list', is justified in view of the level of development that Taiwan has achieved in terms of democratic governance, economic growth and education, thus contributing to strengthening trade relations between the European Union and this territory. It is also worth pointing out that this measure does not represent increased risks in terms of illegal immigration and public security, while the Taiwanese government's commitment to extend the exemption of visas to all 27 Member States by the end of 2010 should also be emphasised.
in writing. - We have supported this text, with the main purpose of this amendment of Regulation EC 539/2001 being to exempt holders of Taiwanese passports from visa requirement for entering the EU. As was detailed very precisely in the Commission proposal, the principle of the visa exemption is certainly to be supported, given that the level of economic development, education and democratic governance of Taiwan is comparable to the OECD countries in the region - South Korea and Japan. After decades of tension, the political climate between the present Taiwanese Government and the People's Republic of China is currently very positive, as the establishment of direct flights and the unprecedented level of cross-Straits business and personal exchanges show, thus providing a window of opportunity for a trouble-free implementation of the measure.
Taiwan does not represent a threat to the European Union either in terms of illegal immigration (only 45 Taiwanese illegal immigrants have been identified between 2006 and 2008) or in terms of public security.
As we were informed this morning by the rapporteur, Mr Díaz de Mera García Consuegra, the Taiwanese authorities have formally exempted all EU citizens from visa obligations. I agree with the rapporteur because it is important to develop a common policy on immigration, helping to strengthen commercial relations with Taiwan, which is the European Union's fourth Asian partner and a country marked by political stability and institutional reforms, where civil liberties and citizens' rights are respected.
I consider the application of this type of assistance to projects in the field of energy essential, especially in a time of crisis, as it stimulates the European economy by creating new jobs. I consider the request by Parliament to include assistance to projects in the field of energy efficiency appropriate. To some extent, their inclusion makes it necessary to shift the focus from essentially cross-border projects to more regional ones, which will have a wider-ranging impact throughout Europe. We must remember that the cost of the necessary initial investment is one of the main problems faced by regional small and medium-sized enterprises when investing in renewable-energy projects, which is mentioned in this regulation. The introduction of technical support for implementing these projects is welcome. I would also stress the point mentioned by the rapporteur that the budgetary problems of regional authorities in times of crisis must not prevent them accessing the funding. As regards the scope of application, I consider the envisaged support for projects relating to decentralised renewable energy sources embedded in local settings and their integration in electricity grids to be equally important.
Regulation (EC) No 663/2009 of the European Parliament and of the Council established the European Energy Programme for Recovery (EEPR) with a view to contributing to the economic recovery by granting a financial envelope of EUR 3.98 billion for years 2009 and 2010. When investment aid in sustainable energy is concentrated at local level, it is most effective and profitable. That is why I voted in favour of this text. It provides for the creation of a financial instrument designed to support initiatives in energy efficiency and renewable energies which have a rapid, measurable and substantial impact on the economic recovery of the Union, on the strengthening of energy security and on the reduction of greenhouse gases. The beneficiaries of this instrument are the public authorities, preferably at local and regional level, and public and private bodies operating on behalf of these public authorities.
I congratulate the rapporteur for her outstanding work and the encouraging result achieved. I voted in favour of this measure because I believe that setting up an ad hoc fund to reduce energy dependency and use renewable and local energy (even if it amounts to only EUR 146 million) represents an important indication for my Parliamentary group on the method to be followed in terms of a shrewder application of the European Union budget. I am, in fact, convinced that this financial instrument takes on even greater significance in the light of the financial crisis because it can help businesses recover more effectively and can, in the future, constitute a pilot project for the creation of a more generous energy fund. I also believe that the measure is useful in allowing the implementation of projects that will be able to contribute to economic recovery and achieve the energy targets established for combating climate change. Prioritising energy efficiency and the use of renewable energies represents an essential step forward. Lastly, I hope that the programmes will be fairly distributed in geographical terms and that the entire legal structure (and the composition of the award panel) will be defined more effectively.
The development of other sources of renewable energy and the promotion of energy efficiency contribute to 'green' growth to ensure a competitive and sustainable economy and in order to combat climate change. In supporting these policies, the EU will create new jobs and opportunities in a 'green' market, thus encouraging the development of a competitive, safe and sustainable economy. It is crucial to increase public funding with a view to developing energy saving, energy efficiency and renewable energy projects. Europe still has to create conditions for more private investment in scientific research, technological development and demonstration in the energy field. I would also like to call attention to the fact that the Eighth Framework Programme for Research and Technological Development has energy security, the fight against climate change and the environment as its priorities. Only in this way will it be possible to maintain the competitiveness of our industry and promote economic growth and job creation.
in writing. - Conservative MEPs believe that in the current financial and economic climate, proposals for new EU expenditure must be subjected to rigorous scrutiny. With regard to this particular instrument, we were concerned in terms of the budgetary principles of the EU budget and of budget discipline. However, Conservative MEPs note the potential added value offered by this proposal and its focus on priority policy areas. Conservative MEPs can therefore support the compromise proposal as an exception, and in no way setting a precedent.
The best response to a slump in demand like the one that has affected the world economy in recent years is to stimulate circulation of the existing money supply. The public sector is certainly the best place for action to be undertaken to achieve that. It is to be hoped, in fact, that this sector will receive a boost, allowing it to make savings by pushing the European economy along a virtuous path of efficient consumption while, at the same time, creating non-relocatable jobs. It must be stressed, however, that this provision is very urgently needed. According to the forecasts, such a measure could soon, in fact, be seen as just one of many planned for the recovery and thus, it might be given less attention. Prompt action would avoid the risk of that happening and, at the same time, it would ensure greater effectiveness.
Access must be improved for local and regional public authorities to obtain funding for investments in projects for renewable energy resources and energy efficiency. I believe that the exchanges of experience between local and regional authorities in Member States are conducive to the development of viable energy efficiency projects, which also respect the commitments for combating climate change. However, the European Union must implement the financial mechanisms required to achieve the EU 2020 strategy objectives.
Overall, I am voting in favour of the proposals presented in this report aimed at the recovery of the European economy through greater financial support for projects in the field of energy. I welcome the proposal to channel unspent European Energy Programme for Recovery (EEPR) appropriations into a new facility supporting energy efficiency as well as into renewable energy projects. Through financial incentives, these projects will not only be able to aid the recovery of the European economy, but also enhance security of energy supply and the reduction of greenhouse gases in the EU. The possibility of boosting its efficiency through the implementation of funds at local and regional level is another positive aspect of this. This will allow the management of 'spill-over effects', such as making local and regional economies more dynamic through small and medium-sized enterprises (SMEs), social integration or the attractiveness of regions.
I voted for this report because it advocates the inclusion of assistance measures for projects in the field of energy efficiency and renewable energy in the European Energy Programme for Recovery. Financing projects in the area of energy efficiency and renewable energy will stimulate economic recovery, create job opportunities and help in the battle against climate change, and may become an important way of responding to the financial crisis.
The EU's energy dependence is well known, as is the way that the Member States have been attempting to deal with it by diversifying their energy production methods and opting for renewable energy. This effort has been dramatically slowed by the emergence of the economic and financial crisis in which we are immersed. A programme of awarding Union assistance in the field of energy to promote economic recovery could constitute a means of reversing the recent trend and regaining the initiative, with the aim of increasing the Member States' energy self-sufficiency. It is well known that this type of project has particularly large initial costs and that there is a collective advantage in supporting those who take the risk of investing in this area. This sector has potential, not just for protecting the environment, but also for creating more jobs in a Europe that wants to be less dependent on the outside world. I hope that the programme is fruitful, actually serves the purpose for which it was created, and can avoid bureaucracy and excessive spending.
This is an amendment to the regulation establishing the European Energy Programme for Recovery, which made provision for grants of EUR 3.98 billion for 2009 and 2010. I would remind you that that sum was not used, and the Sustainable Energy Financing Initiative proposed by the Commission is now in the process of being created to make use of the funds that still exist.
The unused money - EUR 146 million - will be channelled into this new financial instrument, which will go towards sustainable energy projects, particularly in urban areas. Specifically, it will cover:
public and private buildings incorporating renewable energy and/or energy efficiency solutions;
investments in highly energy-efficient combined heat and power, including microgeneration, and district heating/cooling networks, in particular, from renewable energy sources;
decentralised renewable energy sources embedded in local settings and their integration in electricity grids;
microgeneration from renewable energy sources;
clean urban transport to support increased energy efficiency and integration of renewable energy sources, with an emphasis on public transport, electric and hydrogen vehicles, and reduced greenhouse gas emissions;
local infrastructure, including efficient lighting of outdoor public infrastructure.
I would like to thank the author of the report for an excellent legislative initiative, which I supported, because the financing of projects in the field of energy efficiency and renewable energy will help stimulate the economic recovery, create jobs and promote social integration and the attractiveness of the regions. These projects are most effective when implemented at municipal, regional and local level, but in duly justified cases, it may be more effective to aim at national level. As the current financial and economic crisis and the resulting lower budgetary income are having a particularly adverse effect on the finances of local and regional authorities, it should be ensured that the difficult budgetary situation of those authorities does not hinder them from being able to access the funding. I am happy that a short-term economic impact is required, and that the time between receipt of an application for a project and the financial decision should not exceed six months. As we know, the EU's dependence on countries supplying oil and gas is increasing. In some countries, projects for the renovation of buildings, gas and electricity infrastructure projects, inter-connectors, wind farms, and Carbon Capture and Storage projects (CCS) are taking a long time to move forward. Unspent funds from these projects may be allocated to this field. The report is particularly relevant for Lithuania, which is becoming increasingly dependent on energy from Russia. Therefore, I hope that the government will make every effort to obtain financing and will target financial resources at local level in order to create added value, a direct benefit for citizens, thereby reducing energy poverty. I also hope that the report will not drown in red tape.
Improving the energy efficiency and security are major priorities for the EU. The Europe 2020 strategy is highly ambitious with regard to achieving objectives in these areas. The use of surplus funds to support projects relating to energy efficiency and renewable energy in the European Energy Programme for Recovery (EEPR) is therefore laudable, especially against a backdrop of financial crisis. The emergence of investment projects in these areas is vital for economic growth and a cleaner economy.
I completely support the notion that we must allocate EUR 146 million to projects in the field of energy. This will have a tangible effect if the funds are applied sensibly. First, this decision will give the green light to all those who are seeking a significant cost reduction in the manufacturing, transport and transit sectors. There will be cost reductions, which means that income will go up and, in turn, by implementing a balanced fiscal policy, EU countries will be able to overcome the consequences of the global financial crisis more swiftly. The allocation of EU funds to projects in the field of energy is a good stimulus for the heads of EU governments, local authorities and businesses.
Research and development are essential to healthy economic growth and are indispensable for achieving the EU's objectives with regard to climate change or increasing energy efficiency. This is one of the reasons why research and innovation lie at the heart of the Europe 2020 strategy. On the one hand, it is important that the regulations on subsidies are clear, in order to prevent abuse as far as possible. However, on the other hand, the controls must not result in small businesses and SMEs being indirectly excluded because of the complexity of the subsidy process. Therefore, the regulations on subsidies must be reviewed every few years with these points in mind and, wherever possible, must also be simplified. The planned review will not meet this requirement, which is why I have voted against it.
I voted in favour of this report since I believe it is important, particularly at a time of crisis, to support and revitalise the economy, while, at the same time, focusing on sectors that are not yet saturated but instead require development and investment. I also agree with the rule that the instrument should be limited to financing measures that have a rapid, measurable and substantial impact on economic recovery within the Union, increased energy security and the reduction in greenhouse gas emissions. The ongoing structural crisis is, paradoxically, an important opportunity for putting this back on the table. The difficulties that the major economic systems have experienced may allow Europe to recover. That, however, will require the vision, capacity and courage of a new strategy. In the current situation, the only strategy that retains some prospect of success is investing in innovative solutions in order to break with the current technological and scientific paradigms.
I voted in favour of this report because I believe earmarking unused funds under the European Energy Programme for Recovery (EEPR) for the creation of a specific financial instrument to support initiatives on energy efficiency and renewable energy is something worth welcoming. In fact, the funding of this type of project, which is completely in line with the objectives of the Europe 2020 strategy, makes a key contribution towards the development of a sustainable economy, combating climate change and promoting employment, while also constituting a particularly suitable method given the economic and financial crisis that we are experiencing at present.
I should like to offer my congratulations on the excellent work carried out by Mrs Van Brempt. The amendment to the legislation on the European Energy Programme for Recovery will make it possible to use the available funds to finance projects including: refurbishing public and private buildings to improve energy efficiency or to switch to renewable energy; constructing renewable energy plants and integrating them into electricity grids; developing clean urban public transport solutions, such as electric and hydrogen vehicles; and developing local infrastructure, including efficient street lighting, electricity storage and the provision of smart metering and smart grids. Funds will be targeted at supporting local and regional authorities in projects that should prove economically and financially efficient, so as to ensure a return on the investment in good time. A total of EUR 146.34 million should be made available from January 2011 to 31 March 2014. Contributions received may take the form of loans, guarantees, equities or other financial products. Up to 15% of the sums paid out may be used to assist public authorities in preparing the projects, which will be selected partly on the basis of geographical balance.
In the difficult economic circumstances that we are experiencing, this financial instrument, by enabling EUR 146 million in uncommitted credits to be earmarked for projects in energy saving, energy efficiency and renewable energies between now and 2014, will contribute to supporting growth and encouraging the economic recovery within the European Union, while combating climate change and promoting the protection of the environment. I support this provision and vote in favour of the report by my fellow Member, Mrs Van Brempt.
in writing. - In 2009, the EU adopted a programme to aid economic recovery for Europe (EEPR) by granting EUR 3.98 billion for energy projects by the end of 2010. That Community financing was allocated to three sub-programmes in the fields of gas and electricity infrastructure projects, offshore wind electricity projects (OWE), and carbon capture and storage projects (CCS). Thanks to the Greens, we managed to get a provision which would allow to use the uncommitted funds for the creation of a dedicated financial instrument to support energy efficiency and renewable initiatives, in particular in urban settings. In order to foster a large number of decentralised investments, municipal, local and regional public authorities will be the beneficiaries.
In a crisis such as the one we are going through, it is unacceptable to waste the resources that the European Union had made available for supporting energy projects. Of the funds earmarked for gas, electricity and wind energy infrastructure, a good EUR 146 million was left unused. This measure is designed to release that sum and to fund projects for restructuring and improving the efficiency of homes and public buildings, street lighting and urban transport systems. These funds may create new jobs, which will contribute to the development of a competitive and sustainable economy.
Today's vote sees the establishment of a new and important fund to finance projects in the renewable energy and energy efficiency sector through innovative financial instruments. The fund has two aims: promoting energy saving and improvements in the environment and, at the same time, giving fresh impetus to Europe's economic recovery. The fund shall finance initiatives and energy projects, adopting a different philosophy from the past, no longer focusing on straight grants, which have many times been shown to be disastrous, but on the profitability of the investment. If used well, I believe that this new formula will herald the coming of a new virtuous cycle for the revitalisation of the European economy. Furthermore, the new financing instrument represents an important opportunity for the development of local entities, above all, those in the south of Italy. In fact, the fund could also be integrated with other European funds, such as the European Regional Development Fund, for example. By voting decisively in favour of this new fund, I am expressing my hope that this innovative type of financing could also be extended in the future to many other sectors, starting with road, rail, port and airport infrastructure.
A commitment to energy efficiency and security is one of the European Union's current priorities. The scale of the economic and financial crisis Europe is currently suffering is leading it to seek solutions capable of providing a balanced response to the requirements of the modern world, notably by making use of existing financial resources. I welcome the initiative to channel the unused sum of EUR 114 million allocated to the energy sector, as part of the European Energy Programme for Recovery, into initiatives in support of energy efficiency and renewable energy, in the spirit of the EU 2020 strategy. The intention is for these new investment projects to contribute to creating jobs and increasing competitiveness in the sector. I support the report's stress on the importance of increasing decentralised investments, since the beneficiaries of the initiatives will be public authorities at the various levels of government, whether municipal, regional or national. The role of the various parties involved will thus be strengthened and valued, demonstrating the success of the coordination carried out under the Covenant of Mayors.
I voted for this joint resolution because I consider the transatlantic relationship to be, without doubt, the most important foreign relationship for Europeans. At the upcoming EU-US summit, both partners must cooperate on moving forward with a common agenda based on shared values such as the defence of democracy, of the rule of law and of human rights. During a period of serious crisis and on the eve of a crucial G20 meeting, the EU and the US, which account for half the world economy between them, must be more committed than ever to working closely together on global economic recovery and on establishing measures for regulating the global financial system. Joint action is needed on the great challenges faced by the world - the struggle against climate change, achieving the Millennium Development Goals, the Middle East peace process, the specific situations of Afghanistan and Iraq, and even the non-proliferation of nuclear weapons. Such action must be the result of increased strategic dialogue and cooperation between the EU and the US, within the framework of existing multilateral institutions, notably the United Nations, the Organisation for Security and Cooperation in Europe, and NATO. This will contribute to creating solutions.
The unique relationship that binds the European Union and the United States is one of the strategic foundation stones of the European Union. The transatlantic partnership, jointly representing half of the global economy and united by the common values of democracy and human rights, stands moreover as a guarantor of world stability. The next EU-United States summit is a crucial juncture in this cooperation. I voted for this text as it highlights the challenges that await this collaboration and the obligations that hang over it. The revival of the dialogue between our two great powers, and the promotion of multilateral negotiations which characterises the policy of the new Obama administration, accentuate the importance of this text. From this perspective, it provides the guidelines for the next summit, particularly in relation to the Israeli-Palestinian conflict, the Iranian nuclear issue, nuclear disarmament and the transatlantic security pact. Finally, it calls for the Transatlantic Economic Council to be strengthened and highlights the need for the international financial system to be reformed, for cooperation as regards energy, environment, intellectual property and consumer protection to be developed, and for judicial and police cooperation.
in writing. - (LT) I support this resolution. With the entry into force of the Treaty of Lisbon, the European Union became an important player on the international stage. While the EU and the USA remain the strongest forces in the global economy, the serious consequences of the financial and economic crisis have led to the creation of a more integrated transatlantic market, which would create more favourable conditions for economic growth and sustainable social development. It is therefore necessary to develop bilateral cooperation as regards the preparation of a joint energy strategy, which would support diversification and security of energy and supply routes, promoting an ecologically efficient economy. Furthermore, in creating a new business culture, it is necessary to enhance the use of innovations, creativity and information and communication technologies and increase cooperation in the fields of education, research and science.
Given that the two partners are committed to cooperating in order to promote growth and jobs in their economies, and that Parliament is continuing to advocate the completion of a transatlantic market by 2015, based on the principle of a social market economy, alongside the completion of the EU's own single market, this will be a key element in newfound growth and global economic recovery. I voted in favour of the resolution as I agree that the Transatlantic Economic Council (TEC) is the most suitable mechanism to manage the transatlantic economic relationship, and that the partners should make the most of the TEC to overcome existing barriers to economic integration and achieve a transatlantic market by 2015, based on the principle of a social market economy, which will act as a positive response to the current economic and social crises. I also agree with the call for cooperation within the TEC on all matters affecting the regulatory environment for industries, especially small and medium-sized enterprises (SMEs), following the approach of the EU 'Small Business Act' when considering legislation with a transatlantic impact.
The partnership between the United States and the European Union is based on shared history, culture, interests and values, and they also share responsibility for addressing global issues and common challenges. With their integrated economies, together they represent around half the global economy: this transatlantic partnership is the main engine of global economic prosperity. It is crucial that a consistent joint strategy can be outlined at this summit, with new policies and instruments that can address the new challenges of economic growth and job creation, at a strategic level and in terms of security. I hope that the message that comes out of this summit is that the EU and the US must cooperate in an unprecedented way on reforming their markets and financial institutions, learning from the errors of the recent economic and financial crisis, and creating the conditions for recovery and job creation. I also call for there to be open dialogue between the parties on how to achieve greater tolerance and respect for diversity in their respective communities, in the context of respect for all fundamental human rights.
The dominant global position that the United States and the European Union occupy imposes a responsibility that we cannot shirk. It is not a matter of defending the positions we have adopted or of vainly trying to obstruct historical processes on the pretext of preserving that dominance. It is, rather, a question of asserting the advances in civilisation that have characterised our countries for decades. The desire to achieve well-being for our peoples by democratic means - through the free market, more humane working conditions, social systems that work and all the other achievements that make our countries what they are today - counts for much more than a dominant position in an international league table that can provide raw data but not convey emotions or reflect quality of life. All that applies not only to the management of global economic relations, but also to more sensitive issues in areas such as foreign policy or environmental policy (together with their implications for industrial and energy policy). Greater coordination today can produce a better world tomorrow, and it is not our intention to give up that ambitious goal.
The ties that bind the United States and Europe are unique and historical. The resolution voted on today in Parliament, which I supported, stresses the importance of ever greater cooperation between our countries, and of continually strengthening our relations, particularly in a context of economic crisis and terrorist threats against the West. I also welcome the fact that the monetary issue has been included in the resolution, since it demonstrates our desire to overhaul the international monetary system at a time when currency wars are harming EU growth. It is therefore a friendly, but firm, message that we are sending to our transatlantic allies, on the eve of the opening of the G20 summit.
I voted in favour of the joint motion for a resolution on the upcoming EU-US summit and the Transatlantic Economic Council, because I consider it necessary for the current Presidency of the EU to endeavour to achieve an ambitious commitment from the United States at the upcoming Cancún summit. Greater cooperation from the US is also needed towards more effective reconciliation of its emissions trading quota system and the one implemented by the EU.
This resolution is quite clear about the goals of the upcoming summit and the announced intensification of the 'strategic dialogue' between the US and the EU.
The changes that the world is undergoing - the crisis of capitalism, and the emergence of countries with fairly powerful economies, especially Brazil, Russia, India and China: the so called 'BRIC countries' - are a serious threat to the imperialist hegemony. The US and the EU are seeking to 'coordinate' strategies, using a panoply of economic, diplomatic and military means to reverse this development. The majority in this House are not deviating from their choice of neoliberalism; instead, they are intensifying it, hoping that new steps will emerge from this summit towards greater 'economic integration' and the establishment of the 'transatlantic market'. These options tend to lead to greater exploitation of the workers and people, thereby exacerbating economic and social asymmetries between EU countries.
The military option for ensuring domination of resources markets is gaining dangerously in importance, along with greater 'strategic cooperation' on 'transatlantic security' between the US and the EU within the framework of NATO.
The people have responded to the choice of exploitation and war with struggle. We believe that with the anti-NATO demonstration on 20 November, and the general strike called by the CGTP-IN for 24 November, the Portuguese people will move the struggle against these policies up a gear.
It is important to make the very best of transatlantic political and economic relations, which have been constantly intensifying over recent years, with effects on the choice of investments and the actions of businesses. I believe that relations between the European Union and the United States can improve still further, as indicated in the joint motion for a resolution, by strengthening economic cooperation and rules regarding the protection of personal data, and asking the United States authorities for greater transparency in terms of their foreign and defence policy. It is important that EU-US relations are stepped up, particularly in terms of trade, and that they take account of both shared values and contrasting positions alike, on which a constructive dialogue needs to be developed. Overall, I have a positive opinion of the joint motion for a resolution and therefore I shall vote in its favour, in the hope that it provides an impulse for increasing cooperation between these two important players in world politics and economics.
The European Union and the United States are two areas that have been severely affected by the economic and financial crisis; and, at a time when the effects can still be felt, we have desired to reaffirm, in the European Parliament, our will to find a common response to this crisis and the need to strengthen economic cooperation in order to emerge together definitively from this difficult period. I believe that, to this end, the conclusion of a transatlantic market by 2015 is a good way of further developing the economic relationship between our two areas and being stronger in the face of the fits and starts of the global economy. Furthermore, as the United States and the EU are old partners which share many values (democracy, respect for human rights), we would like a transatlantic inquiry set up to shed light on suspicions of torture in Iraq. Finally, now that the terrorist threat is appearing to get clearer, I hope that the EU and the United States will collaborate fully in this domain, without, however, taking measures that might be too intrusive of the private lives of individuals. That is the point we wished to make now that the forthcoming summit between the EU and United States is approaching.
in writing. - I supported the resolution on the Transatlantic Economic Council, except some amendments advanced by the ALDE. I would take this opportunity to call on both transatlantic partners to use fully and without delays the potential of the Transatlantic Economic Council. This latter will become a crucial instrument to overcome the still existing barriers for free trade and to realise the Transatlantic free trade market within the next five years. Only such a market, advocated by the European Parliament on several occasions, can be the basis for a long-term and reliable US-EU cooperation. Politically, the US and Europe should make determined efforts to agree on a common agenda for dealing with global challenges.
in writing. - The EU-US relationship is one of the most important relationships that the EU has. It is such a major trading partner that anything that would help us move and work closer together is very welcome. I welcome the resolution calling for the settling of differences between the two trading blocs over issues such as the visa waiver and PNR. This resolution also calls for better convergence of financial reforms on both sides of the Atlantic, which I feel is very important to avoid any future crisis like the one that we are currently experiencing from happening again.
in writing. - (FR) I endorsed the resolution in which the European Parliament presents its recommendations to the Council on the way in which transatlantic issues should be addressed at the forthcoming EU-US summit. Given the weight the European Union and the United States carry in the global economy, and the current economic situation, it seems crucial for the two partners to step up their cooperation in order to promote growth and jobs. That is why I endorsed, in particular, the two oral amendments tabled by my colleague, Mr Brok, which stressed the need for better coordination of monetary policies within the context of transatlantic relations. Those two amendments should be considered in conjunction with the debate that is beginning within the G20 on the risks posed to all the world's economies by the 'currency war' and any national monetary initiatives that could throw exchange rates out of balance. All 'competitive devaluations' and all 'competitive undervaluations' should be avoided, because they harm necessary international economic and monetary cooperation.
The resolution on transatlantic relations as adopted is a plea for a special relationship with the United States. An economic special relationship via the creation of a transatlantic market between now and 2015 and a political one with the aim of 'defending a common cause'. This common cause includes increased cooperation in Afghanistan, far more intensive integration with North Atlantic Treaty Organisation (NATO) missions and submission to American demands to share bank data of European citizens via the SWIFT agreement.
Regarding the draft agreement between the European Union and the US on personal data protection in relation to the transfer and processing of data within the framework of police and judicial cooperation, we should ask one fundamental question: whether both sides have a balanced interest in the agreement. In my opinion, this is not the case, as the interest of the US in obtaining data on EU citizens comes first. If we look more closely at the differences between the systems of both parties for protecting personal data, we soon see that it is almost impossible to conclude an agreement of this kind - if we are to uphold the standards of personal data protection provided for in the European Convention for the Protection of Human Rights and the Charter of Fundamental Rights of the EU. It is, moreover, absolutely essential that, prior to the negotiations on such an agreement between the EU and the US, regulations be adopted on the protection of private individuals in the processing of personal data by bodies, institutions and other organisations of the EU and the Member States, as set out in Article 16 of the Treaty on the Functioning of the European Union.
The only virtue of this resolution is that it recommends the universal abolition of the death penalty and calls on the United States to accede to the International Criminal Court. Aside from that, it is unacceptable. How can Parliament declare itself in favour of the completion of the large transatlantic market, that colossal project carried out behind the European public's back? How can it welcome the SWIFT agreement, the transfer of Passenger Name Record (PNR) data, the Open Skies agreement between Europe and the United States, greenhouse gas emission allowance trading and the anti-democratic institutions that are behind the Multidisciplinary Group on International Action against Terrorism (GMT)? I voted against this betrayal of the general interest and democracy.
The EU-US relationship is based on a shared commitment to democracy, to the rule of law and human rights, to combating terrorism, and to preventing the proliferation of weapons of mass destruction; these are our shared interests and values. We cannot forget that the EU and US represent almost half the global economy: it is the most integrated and longest-lived economic relationship in the world, and the main engine of global economic prosperity. The strength of the transatlantic relationship and commitment to it are taking on even greater importance in the face of the current international financial and economic crisis. This gives this summit the utmost importance in strengthening these relationships even further, so that the goals advocated for 2015 can be achieved.
The resolution on the forthcoming EU-US summit and the Transatlantic Economic Council is designed to reaffirm the transatlantic agenda and to strengthen EU-US cooperation on matters of common interest. This relationship remains a major priority for the European Union. Besides the fact that the EU and the United States share a number of common interests and values, such as the promotion of peace, democracy, respect for human rights, and the market economy, they have the world's most important bilateral trade and investment relationship: the transatlantic economy is worth USD 4 280 billion. Our reality is one of ever closer economic integration. The full importance of this relationship can also be seen in the context of development cooperation, given that together, the United States and the European Union provide almost 80% of development aid. Lastly, our partnership is vital for making the world a more stable place and for discussing major multilateral issues, such as climate change, energy, the economic and financial crisis, crisis management, development cooperation, regional matters, non-proliferation and disarmament, and security.
in writing. - (LT) The EU and the USA have many points of contact and are playing a dominant role in solving global problems. However, we must learn good practice from each other and strengthen our partnership in order to ensure the effectiveness of actions. These problems are relevant as far as climate change, a healthy environment and food security are concerned. The huge ecological disaster in the Gulf of Mexico offered hope that the US Government will take appropriate steps to ensure care for the environment and work towards solving the challenges of climate change. The EU must play an active role at the Climate Change conference in Cancún. It is important for the USA to become part of this agreement because sometimes, there is the impression that it would be easier to reach an agreement with developing countries than with the USA. We must find ways of promoting links between the European Union Emissions Trading Scheme (EU ETS) and regional or federal trading schemes in the US. We must also seek a transatlantic partnership on strategic energy issues - on security of energy supply and policies to move towards low carbon energy sources. One issue of transatlantic cooperation concerns a healthy environment - novel foods and the use of new technologies in food production. EU society is not completely prepared for innovations, so countries must respect each other's choices. A strong EU-US partnership must be beneficial to both sides and in a global context. I hope that the forthcoming EU-US summit will represent a step towards this goal.
The motion for a resolution includes some positive points and the EU should attempt to strengthen its position in these areas, such as combating the global economic and financial crisis and cooperating on transport and industry. On the other hand, the motion still has some deficiencies regarding foreign and security policy, in particular, with regard to the fight against international terrorism. Therefore, I have abstained from voting.
I voted in favour of the resolution since I believe it to be a fair and balanced document. It is important for Parliament to make its opinion heard on this important summit with our greatest ally. Transatlantic relations have always been a crucial part of European foreign policy. Even in a globalised world, in which some experts see the axis shifting from the west towards the powers of the east, I am still firmly convinced that the EU-US relationship is pivotal to stability, growth and prosperity, not only on both sides of the Atlantic, but throughout the world. We have strong roots in common; we share culture, lifestyles, outlooks and markets; and, most of all, we have always been the standard bearers for values, ideals and needs, whether ideological, economic or social, which have cast us in a leading role on the world stage. On account of the new global scenario and balance of power, however, I think we need to make our collaboration with Washington more operational, and for the EU to assert itself as a credible partner, it is vital to put across not just an image of cohesion but also the ability to take on concrete commitments.
I voted in favour of this resolution, as I believe that:
the Transatlantic Economic Council (TEC) constitutes the most appropriate mechanism for managing the transatlantic economic relationship and that the partners should use the TEC to its full potential to overcome the existing barriers to economic integration and realise a transatlantic market by 2015, which will constitute a positive response to the current economic and social crises;
the TEC should be more strategic, in order to respond to the concerns of the interested parties;
the approach of the Small Business Act should be monitored whilst it is considered legislation with a transatlantic impact;
the economic and financial governance structures existing at the start of the crisis, at international level and at US and EU level, did not provide the international financial system with sufficient stability, so it is understood that increasing economic and financial interdependence makes it important to strengthen cooperation between the leading economies in the areas of macro-economic policy and supervision.
I also welcome the call for the EU and US to cooperate with China on resolving the international dispute over exchange rates without applying protectionist or retaliatory measures, also taking into account the fact that the market pressures to which EU Member States are subjected are different to those experienced by the US, especially as regards sovereign obligations and the existence of monetary union.
The relationship linking Europe and the United States is unique and historic. The resolution adopted today in the European Parliament - which I voted for - underlines the importance of strengthening cooperation and intensifying strategic dialogue between the EU and the US in the context of the economic and financial crisis, as well as of combating the terrorist threat. Given the importance of international issues at the present time, it is, in fact, essential to appeal to shared principles, interests and values, so that decisive steps can be taken at the upcoming EU-US summit towards advancing a wide-ranging common agenda that enables these challenges to be tackled effectively. It is also essential for the potential of the Transatlantic Economic Council to be fully exploited in order to overcome the existing barriers to establishing the transatlantic market by 2015, as well as to promote an integrated approach in the field of supervision and macro-economic policy, and in the area of the trade relationships of the EU and the US with third countries.
Transatlantic relations are essential for Europe and I endorsed this resolution on the future priorities for the forthcoming EU-US summit. Regarding global governance in particular, efforts aimed at implementing the UN reform agenda should intensify. In addition, it is crucial to reach an ambitious and binding system for the period after 2012 on greenhouse gas emissions. Furthermore, in terms of financial stability, the comparability of accounting standards on a global scale is vital and progress must be made towards this. Moreover, regulatory standards introduced in one area should serve as a reference for other areas, thereby producing an ever increasing density of international financial regulation.
in writing. - I abstained at the final vote. Among other things, one of the main positive aspects (on which not all our group agree) of this resolution that should be emphasised is in paragraph 29, where the EP states that the international undertakings given regarding the MDGs, the achievement of many of which is lagging behind schedule, can only be honoured if the industrialised countries maintain their commitments and set aside 0.7% of their GDP for overseas development aid by 2015. Parliament calls, therefore, on the EU and the US, and on other international donors, to honour their commitments and to take measures to speed up progress towards meeting the MDG targets by 2015;
in writing. - The relationship between the UK and other European countries with the US will continue to be our most important strategic priority for decades to come. In some areas of activity, the EU may also be able to make a useful contribution. I therefore supported the resolution on EU-US relations. However, I remain unconvinced about the value of CSDP and the policy towards Iran needs to be strengthened.
Security requirements for air transport have led the EU to sign, with different States, agreements for exchanging Passenger Name Record data (PNR data). Furthermore, the Treaty of Lisbon makes the Charter of Fundamental Rights binding, thereby protecting European citizens' personal information. When it comes to renewing these exchange agreements, Parliament will have to approve any new agreement negotiated. There are two conflicting requirements on this issue. On the one hand, the fight against organised crime and terrorism, fostered by new communication media, and, on the other, the protection of privacy and of fundamental freedoms which these same communication media are jeopardising. I thought it important to offer my support to this text that perpetuates transatlantic cooperation against organised crime and terrorism, while devoting a large part to the guarantees necessary for European citizens' freedoms.
in writing. - (LT) I support this resolution. Acts of terrorism that have shocked the globe and growing organised crime in the areas of drug and human trafficking demand improved efforts to combat crime and terrorism. For such actions to work, they must go hand in hand with more effective, focused and faster exchanges of data both within Europe and globally. However, the main problem remains the issue of the protection of personal data, ensuring that such data is not used for any purpose other than preventing, investigating or detecting criminal offences. In my opinion, the Commission must ensure that any agreement or measure on the transfer of personal data must also stand the legal proportionality test and protect the confidentiality of personal data. As an institution representing citizens, in this process, the European Parliament must be informed by the Commission of all issues relating to the transfer of personal data, so that it might express its position on planned agreements. In this way, we will be able to find optimal solutions so that our citizens' data is only used according to strictly regulated rules and the protection of their personal data is guaranteed.
Parliament aims to enhance data protection in the transfer of Passenger Name Record (PNR) data to institutions in third countries. It is very important for the use of personal data to be effective, for the use of information to be sufficiently flexible, and for it also to allow people's privacy to be protected. Parliament calls for the preparation of a standard passenger data model and for guarantees that data will be transferred and processed for the purpose of preventing, investigating, detecting or prosecuting criminal offences, including terrorism. It is very important for PNR data not to be used for data mining or profiling and for data review not to simply be entrusted to an electronic system, but for decisions to be taken by people. With this in mind, it is very important to cooperate and exchange information with competent, independent institutions in order to ensure they make effective and independent decisions on the transfer of personal data.
For the purpose of combating terrorism, every citizen is a potential terrorist and, as a result, their personal data are recorded, in breach of basic human rights and institutional guarantees to ensure they are respected. Unfortunately, the amendments proposed by the Confederal Group of the European United Left - Nordic Green Left that would have improved things somewhat were rejected. That is why I voted against the motion.
Freedom is one of the cardinal principles on which this House is based. This value is the foundation on which the European institutions are built, the power source that enables the market to drive a varied and complex economy, and the air that our citizens breathe as they travel to study or work in cities that once were places that they needed a passport and even a visa to reach. There is no question, therefore, as to its importance. The issue highlighted by this document is, rather, its relationship to security. There is no easy solution to this problem. The information must, in fact, be collected and analysed in the right places, but we have to remain watchful to prevent abuse. The checks on this procedure must be continual and constant and must prevent any leakage of data. We cannot allow people to see this as wanting to cast freedom aside, just as we cannot allow pressure for freedom to endanger the security of the people of Europe. In my view, the document puts forward an excellent compromise to balance these two opposing principles.
I welcome the adoption of the European Parliament resolution on the global approach to transfers of Passenger Name Record (PNR) data to third countries, and on the recommendations from the Commission to the Council to authorise the opening of negotiations between the European Union and Australia, Canada and the United States, which I voted for. This is an approach which strikes the right balance between European Union Member States' security requirements and strict respect for citizens' rights and freedoms. The passenger name record is an extremely sensitive database which therefore needs to be protected to prevent any kind of damage being caused to those whose names feature in it. I feel it is important for us to ensure, as part of the agreement negotiations with the US, Australia and Canada, that the data cannot be used to create profiles by extracting certain data from the record. I agree that there is a difference between evaluating security risks and creating profiles which may prove to be false, based on misinterpretation of the data. I hope that the agreements which the Commission is going to negotiate with the relevant countries will meet the resolution's requirements.
In the current digital era, data protection, the right of informational self-determination, personal rights and the right to privacy have become values which play a vital role and must be protected with special care. Given this fact, I believe that the EU must respect and promote a key principle in data protection policies, and that any agreement or policy measure must also stand the legal proportionality test, demonstrating that it aims to achieve treaty objectives.
I voted broadly in favour of what this motion for a resolution proposes. In the name of combating and preventing the global threat of terrorism and other forms of transnational crime, I welcome this initiative and the spirit of cooperation and commitment between the EU, the United States, Australia and Canada. Nevertheless, I consider proportionality to constitute a fundamental principle of data protection policy. Therefore, the agreements' objective of ensuring that the transfer of data is in line with European data protection standards must be studiously respected and defended. I would also stress the importance of opening negotiations on a personal data transfer and protection agreement with the US, in the context of expanded political and legal cooperation. However, I would reiterate that necessity and proportionality are fundamental and basic principles in ensuring the effective combating of terrorism.
The transfer of Passenger Name Record (PNR) data is an important element in the fight against terrorism and transnational crime. However, the number of countries requesting transfers of PNR data by airlines is steadily increasing, and so close monitoring is required to ensure that European citizens' personal information is not used for purposes other than those for which it was collected and that its transfer is in line with European data protection standards. I therefore fully support the resolution adopted today by the European Parliament, which is aimed at providing a strict framework for the transfer of passenger data to third countries. Those countries will have to offer guarantees as to the use, storage and collection of such data, which should prevent their abuse and ensure that our citizens' rights are respected.
In order to ensure the continued security of international transport, especially in the face of the risk posed by terrorism, it is vital for countries to be able to exchange information on passengers - PNR data, collected by airlines. However, it is just as vital to ensure that these provisions do not jeopardise citizens' fundamental freedoms or result in some people being discriminated against because of their origin or religion. That is why the protection of personal data must be guaranteed better. The European Parliament has one clear demand to make before the Commission starts negotiating the methods of exchanging PNR data with the United States, Canada and Australia: the protection of personal data is too sensitive a subject for these negotiations to be conducted exclusively among Member States, behind closed doors. They must be conducted transparently, at EU level. The data transferred must be used only within a strictly defined context and must not be transferred to a third country. Many types of information will have to be excluded from the data that can be collected, in particular, that information in connection with ethnic origin and religious beliefs.
The protection of personal data is a sensitive issue in EU-US relations, as in the case of the agreement on the transfer of banking data (SWIFT agreement). A general EU-US agreement on data protection is currently under discussion, as well as a new agreement on the exchange of Passenger Name Record (PNR) data. Through today's vote on the joint resolution, Parliament has reiterated its demand that PNR information gathered should not, under any circumstances, be used for exploitation or profiling purposes. Finally, Parliament once again calls on the Commission to provide factual evidence that 'collecting, storing and processing PNR data is necessary' and also invites the Commission to 'envisage less intrusive alternatives'. If Parliament is not heeded, it will have the chance to use its right of veto.
I voted for this report because I think that the European Union needs to have a coherent, uniform vision with regard to signing future PNR agreements. This will help ensure better protection for personal data and privacy, while also promoting the use of this data for combating terrorism and major cross-border crime.
I voted in favour of this resolution because I consider the recommendation from the Commission to the Council to authorise the opening of negotiations on agreements between the European Union and Australia, Canada and the United States on the transfer and use of Passenger Name Record data to be important. These agreements should ensure that the determination to fight terrorism and criminality will not call into question the protection of civil liberties and fundamental rights, not least the rights to privacy, informational self-determination and data protection.
Personal data, their protection and the individual right to this same protection are subjects that have increasingly been attracting interest from political decision makers and civil society itself. The available technological means constitute a significant challenge to respect for individual privacy. This concept, too, has been called into question by the increasing voluntary and involuntary exposure to which Europeans are now subjected. Europeans are also encountering the growing tension between the individual's right to privacy and the collective right to security. All these issues have taken on worrying proportions since 11 September 2001 and remain current. Terrorism and other forms of organised crime are fought today with rapid and effective information exchanges between security agencies, rather than by conventional police forces. Without these exchanges, we would be exposed to concerted, cross-border criminal activity, with no chance of responding appropriately. For all these reasons, I believe that it is essential to open negotiations with our partners, so that we can face collective dangers together, and to ensure that the data exchanged between the parties comply with the principles of appropriateness and proportionality to the intended purposes.
This resolution follows the dynamic created by the United States with regard to fighting the 'threat from terrorism', and so seeks to tie the Member States of the European Union to this same dynamic. Instead of fighting the underlying causes of the problem, they are seeking to use this threat as a pretext for unacceptable restrictions on Europeans' rights, freedoms and guarantees. Those responsible for this capitulation by the European Parliament, which goes against positions taken in the past, are now seeking to nuance it by referring to alleged principles of 'proportionality' and 'necessity', which are always debatable and subjective to assess. The argument that there are Passenger Name Record data now that are already being transferred to third countries without any sort of checks does not hold. If data are being used or processed improperly, it must be investigated, reported and fought robustly. This resolution represents a capitulation that seeks only to cloak in legality something that is clearly on the fringes of it at the moment.
I voted for the resolution on the comprehensive strategy pertaining to transferring air passenger data to third countries, for it is necessary to lay down a binding legal framework to these transfers which are increasingly being used as part of the fight against terrorism. In the course of preparing this negotiation with the USA, Canada and Australia, Parliament has laid down conditions. Among other things, we request that data should not be used for profiling purposes and that the negotiations should be conducted with full transparency in relation to Parliament. Moreover, MEPs must be allowed to monitor this situation closely. The protection of privacy is a sensitive issue, which should not be sacrificed for the sake of another requirement, that of combating terrorism. As it did in the negotiation of the SWIFT agreement, Parliament will succeed in safeguarding citizens' privacy.
I voted in favour of the resolution on the EU's external strategy on Passenger Name Record data (PNR data), since I believe that concluding agreements permitting the transfer of PNR data between the European Union and Canada, the United States and Australia is of paramount importance to international security. I therefore welcome the Commission's recommendation for negotiations to be opened with a view to concluding these agreements. Indeed, it has been evident for several years now that exchanging these data helps in the fight against terrorism and international crime. These international transfers of PNR data offer our countries' law enforcement agencies precious means of combating the terrorist threat. Furthermore, I must stress that the new global approach to PNR data presented by the Commission in October and aimed at establishing general criteria specific to all PNR agreements is very positive in my view. It will create a more structured and more coherent framework for these agreements, and will provide significant guarantees in terms of the protection of personal data.
This resolution completely contradicts the one adopted by this House in May. It 'welcomes' the proposal made by the Commission in September. That proposal endorses the transfer of PNR data to third countries and contains no satisfactory guarantee as to the way in which the data will be used. What is worse, it considers it justifiable to store these data for an unlimited period of time for profiling purposes. What is the point of this resolution's self-righteous railing against a practice that is at the heart of a project it supports? I voted against this resolution, which violates every human being's right to have his or her personal data respected.
Passenger Name Records (PNR) are another weapon in the fight against terrorism. Under the Treaty of Lisbon, Parliament has to help set out a new external strategy regarding the negotiation of a new PNR agreement between the EU, the USA, Australia and Canada. As a great advocate of the fight against terrorism, the EU is prepared to negotiate any agreement that may be effective in this fight. The Union will not, however, endanger civil liberties and fundamental rights.
I fully support the objective of preventing and combating terrorism and other serious transnational crime. More and more countries are using passenger data for this purpose. In the digital age, however, it is crucial to pay particular attention to the enforcement and protection of civil liberties and fundamental rights, including the right to privacy and data protection. The key principles that must be prioritised in this area are necessity and proportionality. The collection of passenger data must not just be useful; it must be necessary too. The principle of proportionality must also be invoked to prevent the planned measures from going above and beyond what is necessary to achieve the objectives set. There can be no question, therefore, of using the data for the purposes of exploitation or profiling. Since the entry into force of the Treaty of Lisbon, the European Parliament has made a major contribution to the efforts to conclude these agreements, and therefore it must be fully and regularly informed of any developments relating to PNR data.
In recent years, fundamental rights have increasingly been curtailed as part of the so-called war on terror. The rationale behind this is extremely questionable. While passengers are searched almost down to their underwear and are not allowed to carry nail files or deodorant in their luggage, checks on freight are often left to the shipping companies themselves. If this is to change in future, it is important that the balance between freedom and security is preserved. In the case of passenger security checks, this balance has already been lost and, therefore, as the hysteria surrounding terrorism subsides, the regulations will once again be relaxed. Just as questionable is the issue of whether the FBI needs to know the name, address, e-mail address, credit card number and number of suitcases of people travelling to the USA and whether it should be permitted to store this data for up to 15 years. The information should only need to be kept in a few exceptional cases. If fundamental rights are infringed in order to create a sense of security, the infringement must be as limited as possible and the rights of those affected must be reinforced. Unfortunately, this is unlikely to happen at the moment and, therefore, I have voted against the motion.
It is true that evaluating and processing Passenger Name Record (PNR) data at an international level can help in combating terrorism and organised crime. However, agreements of this kind often cause problems with regard to data protection. Therefore, the European Parliament must take a consistent approach on this issue (in a similar way as in the case of SWIFT), in order to protect the fundamental rights of EU citizens. There are currently a number of regulations governing the transfer of PNR data to third countries with which the EU has concluded agreements. The more countries which demand this data, the greater the risk that the different systems will have a negative impact on legal clarity, the protection of personal data and the costs for airlines. Therefore, the EU must put in place uniformly high security standards, which will guarantee a coherent approach in future. This is what I expect from an efficient EU foreign policy strategy for the transfer of PNR data. This motion for a resolution does not guarantee this and I have therefore voted against it.
I endorse the objectives that the Commission proposes in its communication. The reasons that make it necessary and useful to use and exchange Passenger Name Record (PNR) data with third countries for security purposes need to be made transparent and understandable. At the same time, the parties involved need to show that they are fully aware of the implications that such actions may have on private life and of the need for them to be carried out under a set of uniform, explicit and strict data protection rules, which must be enforced even when data are transferred to other countries. The use and exchange of PNR data will not only improve people's security, but also facilitate their lives and their movements across borders. With PNR data, police checks can be considerably reduced and surveillance can be focused on those passengers for whom there is a well-founded reason to believe that they might pose an actual risk, thus sparing the others pointless checks and inspections.
The European Parliament voted in plenary today in favour of a joint motion for a resolution on the renegotiation of PNR agreements and the adoption of strict data transmission criteria, in order to achieve passenger safety predicated, as always, on respect for personal data. The main objective is to collate, transmit and process PNR data on a restricted basis, so that they cannot be used for data mining or profiling.
I voted for the motion for a resolution on Passenger Name Record data as part of the European Union's foreign strategy because, by establishing a series of basic common principles for agreements with third countries, it safeguards European data protection standards. At the same time, this motion for a resolution meets the objectives of compliance with the law and strengthening of security, not least the fight against terrorism.
Simultaneously, the European Parliament is reiterating its demand to be kept informed about all the relevant developments in this field, and is playing an active part, which is its prerogative.
Combating terrorism and other forms of transnational and organised crime is impossible without data exchange that is more effective, more guided and faster, both within Europe and at international level. This makes it essential that the security measures adopted do not compromise the protection of civil liberties and fundamental freedoms, or the greatest possible respect for private life and data protection. In accordance with the principle of proportionality, therefore, it will be important to ensure that only data indispensable for security purposes are collected and processed.
in writing. - Several groups agreed on this text that basically recalls Parliament's determination to fight terrorism and organised and transnational crime, and, at the same time, its firm belief in the need to protect civil liberties and fundamental rights, including the rights to privacy, informational self-determination and data protection. Parliament reaffirms that necessity and proportionality, as set out in Article 8 of the European Convention on Human Rights and Articles 7 and 8 of the Charter of Fundamental Rights of the European Union, are key principles in ensuring effectiveness in the fight against terrorism. It welcomes the Commission communication on the global approach to transfers of PNR data to third countries and welcomes the recommendation from the Commission to the Council to authorise the opening of negotiations for agreements between the EU and Australia, Canada and the USA for the transfer and use of PNR data to prevent and combat terrorism and other serious transnational crime. It also welcomes the decision of the Council to start all negotiations simultaneously, while acknowledging that the length of the negotiations may vary.
On 21 September 2010, the European Commission presented its global approach to transfers of Passenger Name Record (PNR) data to third countries. The purpose of transferring and processing data, such as ticket information, seat number, luggage details, route and payment type, is to prevent, investigate, detect or prosecute criminal offences, including terrorism, within the framework of police and judicial cooperation on criminal matters. This 'global approach' is intended to act as a guideline for future negotiations with third countries. Negotiations with the USA, Canada and Australia will be opened shortly and other states have expressed similar intentions. The European Parliament's motion for a resolution confirms once again the importance of the principle of proportionality. The needs of security and freedom are in a delicate balance. We are calling on the Commission to provide factual evidence that the collection, storage and processing of PNR data is necessary for each of the stated purposes and to carry out an adequate investigation into possible alternatives. The European Parliament maintains its position that PNR data must not, under any circumstances, be used for data mining or profiling.
I voted in favour of this motion for a resolution on innovation partnerships because I consider them an essential element of the actions committed to as part of this flagship initiative. In the current climate of austerity in public budgets, of significant demographic change and of ever increasing competition at global level, Europe's competitiveness and, above all, our future standard of living, depend on our ability to integrate innovation into products, services, companies, and social processes and models. I therefore consider it crucial that innovation has been put at the heart of the Europe 2020 strategy. Innovation is our best means of tackling the major social challenges that we are facing, such as climate change, energy and resource shortages, or health and ageing. It is essential that the responses that are found to these challenges help to create a Europe that is fair from the economic, social and environmental sustainability points of view.
I welcome the 'Innovation Union' initiative, whose goal is to integrate Europe in innovation terms by cooperating in a well-coordinated way at regional, national and European level. I applaud the European innovation partnerships, which are an innovative concept aimed at creating synergies between existing initiatives and, potentially, new European and Member State initiatives in the field of innovation. I welcome the proposed theme for this first pilot partnership: active and healthy ageing. Some of the most serious social challenges faced by Europe, such as the ageing population, require radical innovation that cuts across several sectors. Responding to ageing requires changes at all levels, from the right to work and pensions, to new service models, including self-administered care and new types of accommodation. The struggle against new risks and inequalities requires innovative approaches in the social field, not just through implementing new technology, but also through innovative organisations. I call on the Commission to guarantee funding for the partnerships, bringing together the resources of the European Union, the Member States, the regions, and other public and private actors for this purpose, following clear and transparent criteria.
Full advantage must be taken of Europe's innovation potential. This cannot be merely a statement of principle, and I am delighted that we have finally arrived at a proposal like the one in question. Many efforts and ideas which, by themselves, remain in the abstract, can now be part of a system and can be brought to fulfilment to meet specific needs. The topics are highly pertinent today, and every effort must be made to ensure that all relevant players take part. I particularly welcome the reduction in red tape and the active involvement of small and medium-sized enterprises, which are packed with innovative energy that just needs to be released to benefit the whole Union. I just hope that the programme will be implemented appropriately.
The European Parliament resolution on European Innovation Partnerships within the Innovation Union flagship initiative is a specific initiative aimed at devising an integrated European innovation policy. What makes it all the more important is that we need to acknowledge that we have not achieved all our objectives included in the Lisbon Programme from 2000. Indeed, innovation and the expansion of the R&D sector must be one of the drivers of future economic growth. I welcome the introduction of the innovative concept of European Innovation Partnerships, which is intended to generate synergy between current innovation initiatives. We will have to monitor closely how the first pilot programme in this area progresses because it deals with a theme which is of concern to the whole of Europe: the impact of an ageing population and extending working life. I voted to adopt this resolution, while also taking into account the further themes which will be dealt with after the pilot project has been assessed. These are themes of general interest.
I voted for this resolution because I believe that the principle of innovation partnerships in the public and private sectors can boost research and innovation activities and help revive demand during the crisis. They also have an important role in achieving the Europe 2020 strategy objectives in terms of creating a more competitive economy and a fairer, greener society.
European innovation partnerships are an innovative concept aimed at creating synergies between existing initiatives and, potentially, new European and Member State initiatives in the field of innovation, as well as maximising and accelerating the delivery of results and benefits to society. They are, therefore, an important tool at a time when the Member States are struggling with important economic issues, where I believe a commitment to innovation could be an effective strategy. I welcome the proposed theme for this first pilot partnership: active and healthy ageing. While the European population is ageing and this is seen as a negative factor, it is important for Europe to be able to make good use of its human capital, especially people who are older and therefore have more experience and often important knowledge to pass on.
in writing. - The concept of the European Innovation Partnership is a vital part of the commitments under the flagship initiative. The group which I am part of in the European Parliament, the S&D, wholly endorses the 'Active and Healthy Ageing' pilot European Innovation Partnership and puts forward suggestions for two additional partnerships in the areas which would benefit urgently from the created value added.
Ladies and gentlemen, I was pleased to hear the results of today's vote on the motion for a resolution on innovation partnerships. I think that work on this document has led to the development of an unequivocal and ambitious position. The Innovation Union initiative is very important and is, at the present time, the most concrete attempt at an integrated European innovation policy. I would like to emphasise that it is important to take account of the Europe 2020 strategy in our work, because Europe 2020 includes an increase in attention to research, innovation and education in the future.
Innovation is one of the engines of the economy and will make a decisive contribution to realising the EU 2020 strategy. The partnerships advocated here could be influential in this respect, since they create very important synergies for maximising and accelerating innovation processes. It also seems important to me that the pilot project is dedicated to the area of active and healthy ageing, since the ageing of Europe's population is the undeniable reality. The EU must also continue to support other areas of innovation despite the financial crisis through which we are living, as without it, we will not successfully realise the ambitious objectives already set out for the EU in the EU 2020 strategy.
The Innovation Union is an innovation strategy which is being promoted at the highest political level. It is one of the central initiatives of the Europe 2020 strategy. The idea behind it is to enable us to meet future challenges, such as climate change, energy and food security, health and an ageing population, in an appropriate way and to raise them to a transnational level. The result will be to allow blockages caused by financing problems, fragmented research systems and markets, inadequate support for innovation in public contracts and slow standardisation to be managed more effectively. I have voted in favour of the resolution because a joint concept, such as that of innovative partnerships, will bring benefits for every Member State.
The benefit of the new concept of innovation partnerships lies in the clear-cut scope and spheres of responsibility for the various partners involved. It also includes precise deadlines for the implementation of individual projects, together with measurable and achievable targets. In addition, it offers simplified administrative procedures for implementing projects and improving the dissemination of research findings. Therefore, I have voted in favour of this report.
I voted for this resolution because I believe that in the current climate, innovation partnerships constitute an important instrument in building a Europe that is economically, socially and environmentally sustainable. I also welcome the choice of subject for the first partnership: active and healthy ageing.
in writing. - With the adoption of this text, Parliament states that the Innovation Union initiative is the most significant to date and a concrete attempt at an integrated European innovation policy, whose success depends upon well-coordinated cooperation at regional, national and European level, with the maximum involvement of all relevant players at each level. The European Innovation Partnerships represent an innovative concept aiming to create synergies between existing and, where necessary, new European and Member State initiatives in the field of innovation and maximise and accelerate the delivery of results and benefits to society. Parliament therefore welcomes the first proposed topic for European Innovation Partnership, on active and healthy ageing, and the suggested approach by the Commission to first run a pilot project testing the most suitable format for these partnerships before launching any further ones, and calls on the Commission, when running the first pilot project on active and healthy ageing, to include social innovation which leads to a better quality of life, prevents disease, improves social networks within public sectors and among social partners, and promotes the introduction of new technologies supporting the quality of life.
At the present time, when we are coming out of the crisis and are standing before the new challenges which await the EU after 2013, innovation is one of the most important ways - if not the most important way - to consolidate the EU's position in the world. Innovative use of resources may prove to be one of the best methods for eliminating disparities between states or regions. It will also contribute to preserving the diversity of these areas by using good practices and the experience of other parties. The development of new types of production or services and the innovative use of resources will contribute to the rational and effective development of local, regional and national markets.
Innovation is human creativity. By looking for innovative solutions, we contribute to an increase in the well-being of society. At a time when the economy, technology and information science are undergoing dynamic development, we must not forget the most significant factor - human capital. Innovation is not just new production methods or new uses, for example, of local products. In addition to this, and above all else, it is human capital. Finding new ways of involving society in development processes in many areas of life is an essential condition for success. Cooperation at a variety of social levels is slowly becoming an essential requirement, especially in the field of research and education. Innovation partnerships are the next step - and also a very obvious one - in a developing Europe.
Innovation is the best way of successfully tackling the challenges with which the European Union is currently faced. At a time of austerity, demographic change and threats from globalisation, it is a means to the end of making Europe more competitive and creating jobs, on which all priorities are focused. The aim of the 'Innovation Union' flagship initiative envisioned by the EU 2020 strategy is to launch innovation partnerships to streamline research, development and the arrival of inventions on the market, starting with the area of healthy ageing as a pilot project. It seems relevant to me for other areas to be covered, such as young people, researchers, and small and medium-sized enterprises. It is also desirable for work to be better carried out in partnerships, as we have unique potential in terms of values, creativity and diversity. I therefore call for more and better investment in education, research and development: these priorities must not only be protected from budget cuts, but must even have their budgets increased.
I have voted in favour of this report, because the Innovation Union initiative is a concrete attempt at an integrated European innovation policy. The first proposed topic for the European Innovation Partnership on active and healthy ageing aims to bring about a better quality of life and improve social networks within the public sector. Whether other similar initiatives are started will depend on the results of this pilot project. The motion for a resolution that has been adopted today contains proposals that offer a great deal of potential for added value, including smart cities, which focuses on improving energy, transport and infrastructure efficiency and management, and raw materials, which aims to increase the security of supply of raw materials, together with sustainable extraction and processing, recycling and substituting. The European Parliament would also like to contribute to the successful implementation of this promising initiative and is therefore calling on the Commission not only to inform Parliament of the progress of this pilot project, but also to outline Parliament's involvement in determining the strategic orientation of future partnerships.
in writing. - (LT) I supported this resolution. The Organisation for Security and Cooperation in Europe (OSCE) is an integral part of the Euro-Atlantic, Eurasian security architecture with a comprehensive concept of security, including political and military, economic and environmental, and human dimensions. However, in spite of its importance, the OSCE is the sole organisation among those dealing with security issues that lacks an international legal personality and consequently, there are many political and practical legal implications. This organisation has an essential role to play on a number of issues, including non-proliferation, disarmament, economic cooperation, and protection and promotion of human rights. However, the lack of a legal personality and problems with the decision-making mechanism weaken this organisation, because it is not always able to respond to crises appropriately or in a timely manner. I agree with the proposals expressed in the resolution on the necessity to continue the dialogue on the legal framework of the OSCE, and the call on Lithuania, which will hold the OSCE Chairmanship in 2011, to ensure continuity and progress in the process of strengthening the OSCE.
There is no doubt that security is a stumbling block where the strengthening of the EU political integration process is concerned. In particular, it is worth stressing the need for appropriate implementation of a common foreign and security policy that takes account of the specific nature of individual countries and yet achieves a degree of effectiveness in proportion to the role that the European Union will come to play on the international stage. The principles of peace and freedom that were proclaimed in the Treaty of Rome and the others that followed it must continue to underlie any decisions that are to be made. So far, the Organisation for Security and Cooperation in Europe has shown that the way in which it performs its duties is absolutely compatible with these principles, and therefore greater involvement by the EU's institutions in this organisation would be desirable. I also believe that taking greater responsibility may help the Member States reach common positions, thus consolidating relations among the 27 countries on these topics as well.
I voted to strengthen the OSCE, which must be based on harmony between the three main pillars that the organisation is founded on: political and military, economic and environmental, and human. This strengthening of the OSCE must create the framework for achieving a balance where none of these aspects is supported at the expense of the others. The effectiveness of the actions taken against security threats and challenges depends on the proper coordination and operation of these three strands. The OSCE must be a key factor in the response mainly to new threats, such as organised crime, terrorism, cyber attacks, human and drug trafficking, as well in the activities aimed at warning about, preventing and resolving conflicts. One other reason why I voted for strengthening the OSCE is the human rights aspect, involving respect for minorities' rights and fundamental freedoms, which are key elements in the OSCE's integrated security concept.
I voted in favour of this resolution because I advocate intensifying the efforts of the Organisation for Security and Cooperation in Europe (OSCE) to mitigate human contributions to global warming. More effective cooperation between the Member States and the OSCE on combating the threats and problems caused by economic and environmental factors could make a crucial contribution to security, stability, democracy and prosperity in the region, since there are economic and environmental factors underlying the conflicts themselves.
We live in a world in which security has become a fundamental concept, whether it is security in its traditional sense relating to defence, or economic, environmental, energy supply or transport security. That is why the Organisation for Security and Cooperation in Europe (OSCE) is taking on a crucial role at a more global scale as an integral part of the Euro-Atlantic and Euro-Asian security architecture, which stretches from Vancouver to Vladivostok. I agree with the final recommendation in the sense that Parliament should reflect on its participation in the OSCE Parliamentary Assembly and study the possibility of establishing a standing delegation. At this time, I would stress that the EU cannot fail to speak up in the OSCE on sensitive issues such as the defence of human rights and observance of international law.
The European Union and the Organisation for Security and Cooperation in Europe (OSCE) share the same principles and values in areas such as the promotion of human rights, conflict prevention, the development of democratisation, the protection of minorities, and also more recent challenges such as climate change. It is essential to develop synergies between the EU and the OSCE to achieve these common aims. The OSCE is the only organisation lacking an international legal personality that intervenes on security issues in the European region. In that respect, it is more important than ever to strengthen the existing OSCE structure so as to ensure fruitful collaboration with European institutions, particularly following the entry into force of the Treaty of Lisbon, and in view of the forthcoming creation of the European External Action Service. Establishing a standing EU delegation to the OSCE Parliamentary Assembly would help to strengthen cooperation between the EU and the OSCE and would facilitate close monitoring of its activities and the implementation of shared principles and values.
No aspect of the EU's security can be neglected. The Organisation for Security and Cooperation in Europe (OSCE) is a good reflection of this, as it is an integral part of the Euro-Atlantic and Euro-Asian security architecture, which is characterised by a global conception of security that includes political and military, economic and environmental, and human dimensions. The members of the OSCE are also very varied, including countries that stretch from Vancouver to Vladivostok. I therefore think that it is important for the EU to make an effort to strengthen its role in the OSCE, given its global nature and the diversity of its members.
For some years, the Organisation for Security and Cooperation in Europe (OSCE), which was founded during the cold war as an institution for monitoring and confidence building purposes, has been undergoing an identity crisis. According to critics, the organisation is not equipped to meet the challenges of the 21st century, such as the global financial crisis and environmental issues, including climate change. In theory, the three main players in the OSCE are the USA, Russia and the EU. Even though the situation has improved slightly under the influence of the new president, American foreign policy has very little interest in multilateral organisations. Russia appears to have equally little interest and sees the expansion of the EU and NATO as an intrusion in its historic sphere of influence. As a result, it is understandable that Moscow is calling for the OSCE to take a new direction and to shift its focus from human rights and the process of democratisation to establishing a European security structure. Russia is essential to the EU, not only because of its supply of energy, but also as a strategic partner. If the EU wants to change its role in the OSCE, it must become a counterpole to the USA, rather than a powerless paymaster. Ultimately, a sensitive approach will be needed not only in relation to Russia, but in relation to all the Eurasian states which are represented in the OSCE but who are not members of the EU. As the report takes this into account, I have voted in favour of it.
There is a need to maintain a balance between the three dimensions of the Organisation for Security and Cooperation in Europe (OSCE). In any case, security threats must be tackled across all three dimensions. This also applies to current threats such as organised crime, terrorism, cyber threats, human and drug trafficking, energy security, as well as activities relating to early warning mechanisms and conflict prevention and resolution. It is both sensible and beneficial to reinforce the interaction and promote the synergy between the EU and the OSCE. For this reason, I have voted in favour of this motion for a resolution.
The European Union and the Organisation for Security and Cooperation in Europe (OSCE) need to be strengthened. The role of the latter is important and essential in a whole series of sectors, particularly for the part it plays in security and the defence of democracy. Even if these two organisations have different needs, objectives and structures, it is important that there are no contrasting positions or overlaps liable to cause conflicts of competence. Their roles are defined and different, but in any case, there is a risk of duplication in some areas. I voted in favour of this resolution, since I support both its content and its spirit. Indeed, I believe that OSCE is an essential organisation that positions itself as a forum and takes account of both EU-Asia and EU-United States relations. Clearly, given its Member States, the European Union is both the fulcrum and the base of the OSCE, so I hope that it has a leading role within it.
I voted for this resolution because I understand that the OSCE should be used to its full potential. Profound reflection is therefore needed on how the European Union can take on more responsibility and participate more actively in achieving common goals.
in writing. - By adopting this resolution, Parliament emphasises the need to maintain a balance between the three dimensions of the OSCE, developing them coherently and comprehensively and building on what has already been achieved. It points out that none of the dimensions may be strengthened to the detriment of another. It stresses that security threats and challenges should be tackled through all three dimensions if action is to be truly effective, including contemporary ones such as organised crime, terrorism, cyber threats, human and drug trafficking, energy security, as well as activities relating to early warning mechanisms, and conflict prevention and resolution. It emphasises that the strengthening of the OSCE should not come at the price of weakening the existing institutions and mechanisms or affecting their independence, when they have not yet been reformed or alternatives have not yet been agreed, particularly as regards the work of the Office for Democratic Institutions and Human Rights (ODIHR). Finally, it calls on the OSCE to further strengthen its capacity to ensure respect for and the implementation of principles and commitments undertaken by its participating states in all three dimensions, inter alia, by enhancing follow-up mechanisms.
Ladies and gentlemen, as many of you know already, Lithuania will take over the Chairmanship of the Organisation for Security and Cooperation in Europe (OSCE) in January 2011. This chairmanship could be a unique opportunity for my country to take initiatives to strengthen regional cooperation, increase energy security and combat corruption. It is also important not to underestimate the human dimension of OSCE cooperation. As well as its political and military dimension, the OSCE also plays a crucial role in promoting respect for human rights and fundamental freedoms. The EU must also play an important role in this field. The coordination of EU and OSCE activities in the field of human rights is a common interest we all share. Let us not forget the circumstances in which the OSCE was established. This year marks the 35th anniversary of the inaugural conference of the OSCE and the Helsinki Final Act, when the foundations of this organisation were laid. This event symbolised a moral and political commitment to the principles of democracy and human rights. It is regrettable that this spirit of Helsinki has dimmed in recent years. This must change. I therefore await the results of the OSCE summit this December in Astana with much impatience.
I have voted in favour of this report because the Organisation for Security and Cooperation in Europe (OSCE) has lost a great deal of its influence over the last ten years. In the motion for a resolution, the European Parliament praises the activities of the OSCE in the past and calls on the Member States, the Commission and the High Representative for Foreign Affairs and Security Policy to come up with proposals as to how the Union can effectively become involved in the OSCE and can contribute constructively to achieving the shared objectives. Anyone who wants to avoid military intervention in crises must take preventative political measures in good time.
History teaches us that armed conflicts are an outcome of the inability of the combatants to talk about contentious issues and find compromise solutions. The OSCE represents a forum for seeking such solutions. At the same time, the OSCE is today respected as an independent arbiter in assessing the democratic running of elections, and democratic standards. I am therefore in favour of strengthening the OSCE, particularly in relation to the spreading of democracy and compliance with human rights. The OSCE monitoring and field missions are an important part of the expansion of the free world. However, from an EU perspective, some activities are being duplicated here. If we are talking about strengthening the OSCE, we should, at the same time, think about the extent to which the OSCE can replace the activities of EU representatives in various conflict regions. Also, as we are praising the work of the OSCE in the area of human rights, this opens up the possibility of discussing the extent to which the roles of the OSCE and the Council of Europe overlap. The aim of this discussion should be to achieve higher efficiency in the spending of public funds, which, in a time of cost cutting, is undoubtedly a priority for our voters.
I voted for the report on the demographic challenge and solidarity between generations because, under the current circumstances of the unprecedented demographic problems posed by increased life expectancy and falling birth rates, they constitute one of the most urgent social policy challenges of coming years. Decisions need to be taken urgently, especially at a time when the availability of jobs for young people and the sustainability of pension systems for older people are at risk. Solidarity between generations is needed to enable the contributions of both generations to be optimised. The only way that this will be possible is by guaranteeing free and equal access to jobs, lifelong training and career progression for all ages. That will be possible, firstly, through ensuring that young people are guaranteed jobs and, secondly, through making good use of the contribution that older people can still make to society, notably in terms of voluntary work and of their continuing to work beyond the established retirement age.
While emphasising that a society which respects human dignity is based on the principle of justice between the generations, I believe that this report is important in terms of combating prejudices and discrimination in every form and against every group in society as well. I maintain that the migration of citizens, their successful integration, including into economic life, and their social inclusion, can provide a means of tackling demographic change. For these reasons, I agree that an open debate is required to discuss various immigration policies. Eradicating prejudice about different cultural models is a prerequisite for the successful integration of immigrants, which also complements solidarity between the generations and cultures. The report also proposes adopting new provisions against age discrimination with regard to accessing goods and services. This is why I voted for Thomas Mann's report.
According to the Commission's estimates, demographic changes are in danger of profoundly altering population structure and age groups. Thus, the number of young people aged 0 to 14 would drop from 100 million to 66 million in 2050. As for the population of working age, it would peak at 331 million around 2010 and would then decrease regularly to around 268 million in 2050. Faced with this situation, the EU must provide a suitable solution in order to protect employment among older people, but also among young people. I voted for this initiative report by the European Parliament which calls on Member States to think about the possibility of scrapping legal retirement ages but which also provides the broad outlines of a policy enabling us to fight against discrimination, to set lifelong learning as a goal, to promote a reflection on new ways of organising work within businesses - particularly with a view to reducing stress. Furthermore, this resolution contains many initiatives highlighting, for instance, the fight against youth unemployment or in favour of a decent pension and proposing a European Pact for the over-50s.
I support strongly what this report says on raising skill levels so that quality education and better opportunities for lifelong learning would await every group and generation in society. I welcome the recognition given in the report to the good and the benefit to EU society achieved by all those engaged in voluntary work, working to develop the local community and to provide a care service in the community or the family. Moreover, I support the initiative of the European Parliament with regard to seeking a review of healthy ageing in the EU and to presenting an Action Plan for the Year 2011, which would aim to help increase the dignity, health and quality of life of older people. The Commission must be commended for its call to action as regards tackling infringements of the rights of older persons and as regards protecting the elderly in the community and in nursing homes.
in writing. - (LT) I support this report. We are now facing a twofold crisis - a high unemployment rate among young people coupled with a question mark over retirement pension funding. These two phenomena are related and therefore, they should be dealt with together. Demographic change is manageable and sustainable if it is properly anticipated and taken seriously by everyone. The Member States possess the main instruments for ensuring balance between the generations and ending unfair discrimination. Where there is insufficient monitoring of pension systems, national budgets, healthcare, education and employment policy, structural reforms should be carried out and new sustainable solutions found. At the same time, the EU should be responsible for exchanges of best practice between the Member States, for monitoring the implementation of EU legislation in the Member States, and for taking the initiative in adopting new legislation in these fields.
There were some very good points in Mr Mann's own-initiative report on the demographic challenge and solidarity between generations, in particular, concerning the importance of the intergenerational contract in our modern-day societies, youth unemployment and the need to address the challenges faced by the elderly in parallel with those faced by young people. Nevertheless, I voted against the resolution because certain paragraphs were unacceptable, in particular, those regarding pensions. Fortunately, the paragraph explicitly mentioning the need to replace the pay-as-you-go system with capital-funded systems was rejected by a large majority in this House. However, another paragraph, which calls on 'Member States to look again at the feasibility of scrapping compulsory retirement ages', was adopted. That is truly unthinkable! Yes, there must be more flexibility in the pensions system, but the retirement age must remain a fundamental pillar of it! At a time when the Commission is concluding its consultation on the future of pensions in Europe, Parliament's message is particularly important. That is why I decided to vote against the resolution.
in writing. - (LT) I voted for this report, because we must strive not for conflict and competition between generations, but equal opportunities and solidarity. However, I did not support the European Parliament rapporteur's opinion that early retirement should be eliminated. Actually, very often, elderly people are forced to take early retirement because of certain circumstances, not as a matter of choice. Given the consequences of the economic crisis, the opportunity to take early retirement is often the only chance of survival for elderly people who have been made redundant. Therefore, given the fact that national pension systems differ between the Member States, we must take into account the practice in all Member States, and not follow the example of one or just a few countries. The Member States themselves must reach a decision on the implementation of early retirement provisions, taking into account their country's situation and practice. Once again, I would like to draw attention to the fact that both demographic changes and age discrimination are undermining intergenerational solidarity and economic growth. Such discrimination severely constrains access to the labour market for both older and younger workers.
In recent years, EU Member States, faced with a dramatic decline in the birth rate, have had to cope with an increasingly ageing population. The rise in life expectancy is a positive development, keeping people physically and mentally active for longer. In these circumstances, it is becoming clear that we need to face the prospect of the situation becoming even more serious, resulting in a demographic imbalance which will have its impact on Member States' economies and budget resources, a development which has repercussions as well for the EU as a whole. Therefore, we are facing the possibility of future generations bearing the financial burden for these demographic changes. This situation makes the Lisbon objective of having half the population aged between 55 and 64 in employment absolutely essential, even if it has been missed this year. To counter this phenomenon, swift and decisive measures must be taken, in a lifecycle-orientated approach, to bring young and older people into the labour market. The proportion of people out of work in the 15-24 age group is considerably higher than that for any other age group in the EU. Therefore, the proposal for the European Youth Guarantee initiative should be recommended.
First of all, I would like to congratulate Mr Mann on the drafting of this report, which has the merit of proposing specific measures for establishing a worthwhile dialogue between generations. I voted in favour because I believe that establishing a fair balance between generations is the only way for the younger generation to be given real assurances and to increase their participation in the labour market. I also believe the time has come for the European Union and the Member States to examine the new questions posed by the generational challenge. Europe will soon, in fact, be facing real problems due to its low demographic growth, and suitable policies need to be adopted straight away so as not to jeopardise the entire European social security system. In this respect, I think it is essential to re-evaluate social policy in favour of the over-sixties. People in this age group bring added value to the world of work, and therefore preparatory measures should be taken to involve them more. I therefore agree with the proposal to review the social security system so as to allow the over-sixties to keep their jobs after they have reached retirement age.
In my opinion, the rapporteur quite correctly proposes two measures relating to the effects of the unevenness of demographic development on the financing of social expenditure and the financial situation of pension systems in all Member States. The first measure aims to increase employment among young people, and the second to put back the retirement age. I agree with the rapporteur's view that older people are not a burden for the economy and society but, on the contrary, a great benefit because of their experience of life and their knowledge. I have decided to vote in favour of the report, because the controversial section which supported the idea of replacing the current continuous system with a system based on capital funds has been taken out of the report.
I voted against the report. It addresses the demographic problem and solidarity between the generations in a very conservative manner. In numerous instances, such as the almost unlimited extension of working life, it blows the workers' labour and insurance rights sky high and will exhaust them completely. The problem of youth unemployment is growing. Improvements to life expectancy and living standards are becoming a problem, rather than a pan-human - and, hence, pan-European - objective.
We are today faced with a high rate of youth unemployment and underfinanced pension schemes. We must find a joint solution, since youth must be considered a precious and essential resource that must be mobilised in the pursuit of social and economic objectives, particularly in an ageing society. If we do not manage to reverse the current trend, it is estimated that by 2030, demographic change will result in a two-to-one ratio between the active and inactive populations. Although the main instruments for promoting justice between generations fall under the jurisdiction of the Member States, the EU plays a crucial role in terms of surveillance, monitoring the correct and effective implementation of Union anti-discrimination legislation, and in terms of promoting the exchange of best practices and action plans. It is essential for the EU and the Member States to promote new initiatives for active, healthy and dignified ageing. It is also necessary to establish long-term prospects for young people, and to take measures to encourage mobility during their studies, ensure high quality vocational training and create new jobs, thus securing their full participation in society.
The report brings together many topics that are all of huge importance, especially for the needier sections of the population. I must emphasise a cross-cutting aspect to the proposals and initiatives: we have to come to terms with a world that is changing ever more rapidly, with marked repercussions on social and welfare systems. We are well aware that the assurances we enjoyed in the past cannot be guaranteed for the future, and we have to be ready to form a society that is still able to prosper in circumstances that are no longer the same as in the present or past. I wholeheartedly welcome the appeal for solidarity, as well as the definition of 'justice between the generations'. I also intend to do everything possible to find a solution to the uncertainties surrounding the size of the old-age pension that my generation will encounter in my country.
Member States have available the main instruments for promoting justice between the generations and eliminating discrimination. The number of people in the European Union over the age of 60 is set to grow at an unprecedented rate, estimated to achieve its peak between 2015 and 2035, when two million people will be added to this section of the population every year. Given these factors, I believe that the EU must devise an effective policy so that workers can remain in the labour market and not be subjected to age discrimination. Indeed, there needs to be as much participation as possible by women from every age group in lifelong learning programmes.
Equality and solidarity between generations within the European Union are becoming one of the most important challenges for European social policy in the coming decades. Overall, therefore, I am voting in favour of the measures proposed in this report. There must be a shift in paradigm with regard to how societies and economies view the ageing of the population. Instead of seeing them as a burden and synonymous with increased costs, their experience and knowledge mean that older people should be seen as a valuable asset in business culture. To this end, businesses should be encouraged to develop age-management strategies, which would increase their competitiveness by making use of the experience and specific qualities of their older workers. I also believe that the ageing of the population provides an important opportunity to improve competitiveness and encourage potential innovation, thereby promoting growth and creating jobs. Finally, I should like to express my concern about the high rate of youth unemployment in the EU, and the need to create more jobs and establish long-term prospects that enable them to ensure their full participation in society.
Justice in relations between generations represents the new global challenge that needs to be adequately tackled. Modern societies have found themselves presiding over a period of constant growth in which, above all in the last few decades, new generations have had better conditions and prospects ahead of them than previous generations. Now, the situation has surpassed the limits of seemingly endless growth and we find ourselves faced with a debate between rights and limited resources. All countries, beginning with the developed and democratic ones and their related organisations (like the EU), must therefore work determinedly, conclusively and cogently to work out policies, make choices and implement them coherently for a greater equilibrium between current and future generations, so that the division and distance between those with rights and those without, and those with resources and those without, may be reduced. It seems to me that the report on the demographic challenge and solidarity between generations that we have voted on works along these lines.
in writing. - I support this report, which makes a number of important proposals to tackle the demographic challenges we face in a spirit of solidarity between generations. Insufficient welfare provisions, inadequate social services and high levels of youth unemployment contribute to late marriage and childbirth, thus accelerating the ageing of our populations. Both the young and the elderly experience different forms of age discrimination, particularly as regards access to the labour market and certain social services. While Member States control key instruments such as national budgets, pension and healthcare services, the EU can further the reach of anti-discrimination legislation, particularly to protect older women in the labour market. Moreover, women of all ages often care for young and elderly dependents. Their work is, in itself, an example of intergenerational support and needs socio-economic recognition, although not as a substitute to the development of quality care services. As atypical and precarious forms of work become increasingly common, the right to a decent pension at the age of retirement is threatened. This trend can only be countered by economic policies focused on growth, respect for workers' rights and the provision of quality public services.
With regard to paragraph 24, giving older employees the option of continuing to work after the compulsory retirement age if they wish to must not lead to pressure being exerted on these employees which will result in the practice of employing people after retirement age becoming widespread. Older employees must still be able to retire at the age specified by law without the risk of being subjected to discrimination.
As I have said previously, European society is ageing, which is often seen as a negative in economic analysis. Naturally, the inversion of the demographic pyramid in countries where the welfare state is still strong means that there are ever fewer people contributing to the social assistance system and ever more people dependent on it. In very blunt terms, more older people means increased spending on pensions and health. However, a society of solidarity cannot look at ageing in this way. It is essential to create active ageing solutions and ways to make use of the immense human potential of older people, who, even in a competitive market like Europe's, still represent an added value because of their greater experience and knowledge. At the other end of the scale, we cannot talk about an ageing population without talking about birth policies that encourage the birth of children in the European Union. The average birth rate in the EU is 1.5 children, one of the lowest in the world; this can only be reversed with robust policies in support of families, which do not penalise men and women who decide to have children, in economic, tax and professional terms.
This is a report full of contradictions. On the one hand, it uses very complimentary language about older people. On the other hand, however, it puts forward basic measures that, in practice, put the rights of older people and of workers in general at risk. Some examples of this are:
encouraging private pension systems, thus prioritising the financial sector and forgetting the serious consequences that these practices have already had, notably in the United States, where they left millions of pensioners destitute, forcing the state to intervene;
encouraging state intervention to increase part-time work and flexible work, brushing aside the consequences of these practices, such as the devaluing of labour, low wages, precarious work, and increased numbers of workers with incomes below the poverty line;
encouraging an increase in the age at which the pension can be claimed.
We voted against the report for all these reasons, although we acknowledge that it has certain positive aspects, which are, however, threatened by the neoliberal policies that the report advocates.
As Europe goes through this period of financial, economic and social crisis, it is faced with a serious problem: unemployment. This predicament affects young people particularly badly and is creating a worrying situation that will have dire consequences for Europe's future competitiveness. I voted in favour of this resolution because, while recognising the principle of subsidiarity and the competence of the Member States in this area, I think the European Union should make its own contribution by encouraging dialogue among the various actors on solidarity between generations. Tomorrow's workforce will be made up of today's young people. If they put off entering the labour market, it will mean delayed careers, lower wages and a pay gap compared with the other generations. We need to help young people more and support entrepreneurship and youth employment. Only by doing so can we ensure a less uncertain future for the younger generations.
Mr President, ladies and gentlemen, it is a shame that Mr Mann's report, which, despite containing some good points promoting family-friendly policies, reconciling work and family life, older and younger workers' access to the labour market, etc., advocates immigration as a solution, albeit partial, to the ageing population of our countries, and even to the financing of pensions. In every country, including France, studies show that this is not the case, not only when it comes to demographics, but also in terms of finance. Even Mrs Tribalat, a French demographer that could hardly be accused of being sympathetic to the National Front, has come to the same conclusion. I am well aware that in this House, we like to believe that, according to the SOS Racisme slogan, 'Mohamed will pay for Maurice's pension' .... as well as that of Karl, Matthew and Juan. Yet that is not true, anywhere. Mr Mann should also be careful when he recommends replacing our pay-as-you-go systems with capital-funded systems. Given the current backdrop of the world financial crisis, this is the type of proposal that could bring ruin to our elderly people, with the likes of Madoff being the only ones to benefit.
Solidarity between generations is one of the main social challenges of European policy and of national policies for the years to come, as we face an ageing European population. This report quite rightly puts great emphasis on this value of solidarity, on the need for intergenerational solidarity, on the importance of the contract between generations; it contains very positive passages, for instance on balancing work and family life, flexible working time, especially for women, access to employment by young and older people, fighting against discrimination, etc. However, this report contains many things with which I do not agree; i.e. paragraph 24, which calls for scrapping compulsory retirement ages, several passages on flexible work organisation and simpler social legislation, and a passage on scrapping early retirement schemes. Moreover, I preferred to abstain during the vote on this report. Apart from that, I am pleased that the passage calling for the pay-as-you-go pension system to be replaced with a capital-funded system was nevertheless rejected by the European Parliament.
I voted against the report on the demographic challenge and intergenerational solidarity for it contained unacceptable stances. There are particularly interesting things in this text, like the fact that youth employment should not be set against retaining over-50s in the labour market, as well as the emphasis placed on lifelong learning and the fight against age and gender discrimination in the labour market. However, the text also contains many recommendations concerning pension systems that I cannot endorse. Among other things, the text invites states to scrap the legal retirement age, and lays great stress upon the need to reduce the burden of the public debt, which is tantamount to encouraging privately funded pension systems that are particularly unfair. The report also invites states to increase employment rates by expanding part-time work, which only serves to make job insecurity worse. These are some of the reasons why I voted against this text.
The current unevenness of demographic development has significant effects on the financing of social expenditure and the financial situation of pension systems in all Member States. In his non-legislative report, Thomas Mann proposes two measures; on the one hand, to increase employment among young people and, on the other, to put back the retirement age. I agree with the rapporteur's view that older people are not a burden for the economy and society but, on the contrary, a great benefit because of their experience, their life's work and their knowledge. In this regard, I agree with the rapporteur, who is proposing concrete measures for establishing a basis for open dialogue, and calling on the Commission and the Council to introduce an intergenerational balance in all Member States and at EU level.
The principle of justice between the generations will be one of the main political challenges of the next few years. As demographic change is influencing relationships in our society, it is particularly important that one generation is not living at the expense of another. This not only applies to financial and budgetary policy, but also includes protecting the environment, the available resources and the climate. In order to ensure that our society remains cohesive, we must see justice between the generations as a mainstream task. As a result, we must examine all our political decisions in this light. It is important that we devote our attention to this subject in order to maintain the sense of solidarity within our society in future.
I have voted in favour of the report on the demographic challenge, but against the paragraph which calls on the Member States 'to give consideration to regulated labour migration (immigration from third countries into the EU)'. In my opinion, this wording implies a positive assessment of labour migration from third countries. I have voted in favour of the Mann report because the recommendation to change the way in which pensions are financed in the original report was not adopted by the European Parliament. However, I very much oppose the requirement to encourage private pension provision and to ensure that, on average, public sector pensions are no more generous than comparable private sector pensions. In addition, I am opposed to private sector pension funds playing a more important role in diminishing the future burden of providing state pensions. In my opinion, the pay-as-you-go system is the most economically sensible and sustainable system.
in writing. - Ireland's society is ageing at an unprecedented rate. This initiative contains several suggestions to the Commission that would help deal with the problems that countries throughout Europe will face in the coming decades. This report was careful to emphasise the solidarity between the generations and is clever to ensure that nobody thinks that there is one single solution to the ageing society and the problems that are entailed with it.
I supported Mr Mann's report because I believe the generational challenge should be a priority policy for future European action. Young people are unquestionably a key resource in whom we must invest in order to revitalise the European Union economy as a whole. In my view, they deserve special attention. I also think it is worth stressing the importance of education and employment policy. In fact, the strengthening of growth and employment, to be achieved through equal access to education opportunities and the labour market, is, in my view, a step that needs to be taken in order to attain certain important growth targets, such as improving competitiveness and innovation potential.
I voted against the Mann report because it is imbued with liberal thinking which uses an ageing European population as an excuse to advocate reforms to the public systems of social protection in Europe, particularly by undermining the healthcare and pay-as-you-go pension systems, by encouraging their privatisation and a later retirement age, which I reject.
Ladies and gentlemen, I would like to draw your attention to the fact that I endorsed the Mann report on the demographic challenge and solidarity between generations, because I think one of the most serious problems facing the European Union today is the question of the ageing of society in the Member States. It is a challenge which the European Union must overcome, if conditions are to be created which promote maternity, if ever better methods of reconciling a working life with family life are to be devised and if good use is to be made of the opportunities presented by a more productive life. The year 2012 is to be declared European Year for Active Ageing and Solidarity between Generations, and so I think that we MEPs must promote a policy of active ageing and draw attention to the new demographic challenges.
Mr Mann's report is detailed and well structured and has fully incorporated the suggestions made by the Committee on Women's Rights and Gender Equality, granting gender its just and necessary importance in this subject area. This House is becoming known for implementing specific policies designed to improve equal dignity and quality of life for everyone, in all of our countries, while also recognising the known differences between regions. I therefore appreciate and draw attention to the space devoted to balancing family life with work and private life, in particular, the space and the role attributed to women, including older women, in applying the principle of justice between generations. We are called upon at all levels - it is important that civil society as well as secular and religious associations are involved - to respond with suitable policies to create a solid Europe without discrimination on account of age or gender, a Europe that will not grow old without seeing strong, new generations emerge.
This report argues that rising life expectancy must not have the effect of reducing employees' rights. That is what it advocates, though, from start to finish. Raising the retirement age as far as possible beyond 64 years old, as promised in the EU 2020 strategy, promoting casual work, replacing pay-as-you-go pension schemes with capital-funded pension schemes are some of the measures to which the European Parliament will be committed if it votes for this report. I am voting against this unspeakable social regression.
The demographic challenge and solidarity between generations are the key points for a better future. We must, therefore, staunchly resist all factors reducing demographic growth, particularly: inadequate welfare payments, the slow and difficult nature of integration into the labour market proper, long periods spent in insecure or temporary employment, and a lack of support for young couples are among the reasons for young people postponing forming a family and having children. Moreover, ever higher life expectancies mean the number of older people is increasing, along with the resulting consequences. Solidarity between generations must therefore be reinforced, so that we can have a fairer and more balanced society.
The steadily increasing life expectancy of European citizens is excellent news which favours intergenerational dynamics and exchange. On the other hand, if we look at it in terms of the future of our pension schemes, an ageing population causes a real headache to political decision makers and to advocates of balanced budgets. If we add to this the low birth rate in many of the 27 Member States, intergenerational solidarity is akin to Proust's Madeleine with European societies remembering things past. To paraphrase Mr Mann's excellent report: Europe must rise to the demographic challenge, and Jean Bodin's famous formula: 'the only wealth is man' now makes perfect sense. To maintain a fair society, one that works in solidarity, in other words, one in which we refuse to burden future generations with our public debts and in which balance between the number of pensioners and the active population is favoured, there is only one solution. It will inevitably require action using a number of approaches: job and retirement flexibility, a humanist and realistic immigration policy, and clear complementarities between the pay-as-you-go and capital-funded financing systems, the reason why the MR delegation voted against paragraph 99 on this last matter.
I was supportive of Mr Mann's report on the whole, but I should like to emphasise that the report covers rather too many topics and does not offer solutions to problems. The question of discrimination against vulnerable ethnic groups is very important and requires a separate assessment. For example, in Latvia, there are over 200 000 Latgallians, who cannot even receive primary education in the Latgallian language. We have drawn attention to this issue many times in the national parliament of the Republic of Latvia, but still no one from the ruling Latvian elite is even prepared to discuss the question.
The European Union is faced with an increasingly ageing population. By 2060, there will be only two adults of working age for every one person over the age of 65. Currently, the ratio is 4:1. As a result, the older generation could become a major burden on the working population which is responsible for supporting the economy. As it is to be expected that the retirement age will be increased, working conditions for older people should be adapted and made more attractive. Older employees should be given better opportunities for participating in the labour market. A new approach is also needed in society to ensure that older people are no longer discriminated against because of their reduced capabilities, for example. I am abstaining, because although the proposals concerning healthy ageing are very much to be welcomed, there are still some unclear areas relating to the issue of a longer working life.
Our population is shrinking and the result is that it is also ageing and therefore creating an increasing burden on pension systems. In order to overcome the demographic challenges of the future, a consistent family friendly policy is needed. However, uncontrolled mass immigration into the EU is the wrong approach. Therefore, I have abstained from voting.
I voted in favour of Mr Mann's report. The development that has taken place in the European Union and its various Member States over recent decades has brought changes and consequences which are socially evident and which require support from the European institutions. The concept of development is inevitably associated with economic, social and cultural matters, to the extent that these sectors cannot be separated when one refers to the process of globalisation and development. In this context, the work of the European institutions should contain and provide support for this inequality, which causes a lack of social cohesion. This common ideal would result in greater social cohesion, less economic inequality and a balanced individual and collective development of society. Development and social cohesion must not be enemies of progress but an integral part of it for more robust integration and coexistence in society. In this context, the demographic challenge due to the ageing of the population means that we must accelerate the process and reconsider some social structures and programmes in order to adapt them to this new landscape.
The demographic problem is making the importance of lifelong learning as a product of solidarity between the generations even more topical than ever. Knowledge, education, training and information have no age limits. Nonetheless, in the 2011 budget, the increase in funds for lifelong learning programmes was pitiful, despite the claims in the EU 2020 strategy and despite the Member States' promise to invest in education for all citizens, regardless of age. The report acknowledges that we need to create instruments to support the ongoing education of citizens and strengthen those which already exist, such as the Grundtvig programme and the Leonardo da Vinci programme. The motion is a move in that direction, which is why I voted for it.
In a European Union in which ever more people are living ever longer, in which the birth rate is generally low, and in which the demographic pyramid is already inverted, it is important that we reflect on the 'demographic challenge and solidarity between generations'. I therefore welcome this timely report.
Furthermore, its content is generally worthy of my approval, especially as regards the future prerogative of senior citizens to continue working if they so wish, which, in fact, fits with the 'active ageing' being promoted, and also as regards promoting the employability of young people who go more than four months without finding work.
On the one hand, demographic change means that people fortunately have longer life expectancies and remain physically and mentally active for longer. On the other, birth rates in the Member States have remained at low levels for decades, and the older generations account for an ever increasing proportion of the population. The limits of the intergenerational contract have been reached. Active ageing means a process of maximising the potential for people to stay healthy, participate in the life of their communities and improve their quality of life as they grow older. I am firmly convinced that 2012 should be declared the European Year for Active Ageing and Solidarity between Generations, with a view to highlighting the contribution that young and older people make to society. That is why I have done my best here to give all the support needed for Europe to overcome this challenge.
Age discrimination is undermining intergenerational solidarity, which is forbidden under the treaty but which remains widespread and severely constrains older and younger workers' access to the labour market, social security and certain services. I voted in favour of adopting strong measures from Member States to counter the grey or black economy maintained by an 'undeclared' workforce, the victims of which are women in most cases, which is more than adversely affecting the EU labour market, rather than just promoting measures aiming to protect their own workers. At the same time, undeclared work must be combated using concrete measures and sanctions against employers and/or intermediaries. I also voted for Member States and the Commission to cooperate as well on the supervision of care services, as part of which Member States could consider setting up a network of national care contact points which could be used both at national and European level to obtain information about the care services provided and their quality, as well as to lodge complaints about the quality of these services.
Equality between generations will be one of the main challenges for European social policy in coming years. This timely report should, therefore, definitely be welcomed, as it stresses the need to safeguard solidarity between generations and points out ways that this can be achieved, specifically as regards promoting active ageing policies.
I have voted in favour of the report on the demographic challenge and solidarity between the generations, because the recommendation to change the way in which pensions are financed in the original report was not adopted by the European Parliament. I am very much opposed to the requirement to encourage private pension provision and to ensure that, on average, public sector pensions are no more generous, both in terms of contributions and benefits, than comparable private sector pensions. In addition, private sector pension funds should not play a more important role in diminishing the future burden of providing state pensions. The pay-as-you-go system must not, under any circumstances, be replaced by capital-funded systems. In my opinion, the pay-as-you-go system is the most economically sensible and sustainable system. However, I have voted against the passage in the resolution which calls on the Member States 'to give consideration to regulated labour migration (immigration from third countries into the EU)'. In my opinion, this wording implies a positive assessment of labour migration from third countries.
in writing. - We Greens have supported the text because paragraph 99 (on private/capital-funded systems) was deleted, and because the rest of the text has taken some positive Green points on board. For instance, measures concerning the retirement age should be based on the needs of the persons concerned; periods spent working, learning, caring or volunteering are complementary and provide valuable experience at all ages; there is a need to combat age discrimination and to set country specific targets for access to training and lifelong learning for older workers, broken down by age group and gender. Older people's employability also depends on autonomy and individual choice for workers and a better work-life balance. In order to avoid a disproportionate burden on women because of an increased demand for care in an ageing society, labour and care should be rendered compatible in all Member States and equally distributed between women and men.
The part of this report that proposes a reduction in the tax and administrative burden for companies is positive: this is an important goal for reducing competition from third countries where tax, production and labour costs are appreciably lower than in Europe.
It is also positive in proposing to limit old-age pension obligations, both because of the rise in average age and because of improved health, allowing those who wish to do so to continue working. It is a pity that amendments that we find unacceptable have been used to insert parts that are not at all pertinent to the report and whose aim is to encourage the integration of people from outside the European Union. That decision, which was supported by a majority in this Chamber, forces us, regretfully, to vote against the report.
I take this opportunity to emphasise that a humane society is necessarily based on the principle of justice between the generations, and that age discrimination jeopardises solidarity between the generations, leads to poverty and is forbidden by the founding treaties.
Work is more than just paid employment and both young and older people contribute substantially, including through their work in the family, to making our society more humane and improving the stability of services and workplaces.
In this report, we call on governments to facilitate and recognise voluntary work that provides care in the community and family care, and to resolve issues of legal responsibility in that regard without delay. I also applaud this report for calling on the Member States to adopt measures to recognise invisible and informal work carried out by family members, predominantly women, of all ages in caring for older and younger members, in the context of solidarity between generations.
It is a fact that the whole of Europe is facing demographic changes, which include the ageing of society, low birth rates, population migrations from poorer countries to wealthier ones, longer life expectancies, delays in entering the labour market, the growing number of one-person households and households without children, etc. This all combines to create the enormous need for change which the new demographic challenges and the growing role of bringing generations together impose on us. It has become essential to introduce a well thought out system of intergenerational accounting, along with reform of the system of social care and the taxation system in Europe, including pension systems, guarantees of appropriate care for the older generation and avoidance of the process which is creating the growing debt of the younger generations. Therefore, it is essential to reform the Stability and Growth Pact, so that Member States can meet their obligations to make their pension systems more stable.
Mr Mann's report on the demographic challenge and solidarity between generations sheds light on the challenges raised by demographic change, in particular, unemployment and job insecurity, education and discrimination affecting vulnerable groups. It highlights the need for intergenerational solidarity and puts forward some pertinent suggestions, namely, an initiative regarding a European 50-plus pact which includes combating age discrimination, the objective of full employment up to the legal retirement age and helping to reintegrate older disabled people. The reason why I abstained from the final vote when this report was more than satisfactory is because paragraph 24, which wants to scrap compulsory retirement ages, has been maintained. The fact is, if we have no safeguards enabling our senior citizens to take their retirement, we can no longer guarantee them a good end to their life. I refuse to see our older people working up to their death as we saw in the 19th century.
Solidarity is one of the values governing the European Union, so realising it in terms of equality between generations is essential. The Member States are facing a series of demographic and social challenges that make it necessary to establish solidarity between generations. Increased life expectancy and the decreased birth rate will have terrible consequences for European social systems if specific measures cannot be taken.
Given the current situation, the European Parliament believes in the need to initiate a dialogue aimed at intergenerational relationships. The report cuts across many sectors, going from education to employment with regard to both old and young people, to health policy and welfare payments, to family and birth rate policy, and even to the development of welfare systems, culminating in migration policies to solve the problems of an ageing society.
I hope that the initiatives included in this report can be implemented and that justice and dialogue between generations can be the reality in the European Union.
Ladies and gentlemen, the report duly notes that steadily decreasing populations in the European Union and the continuing tendency of low birth rates are creating numerous challenges for Europe's economy and society. For these reasons, the EU labour market will experience mostly negative structural changes. In Lithuania, these demographic problems are further compounded by the mass exodus of Lithuania's young people to work abroad. We are a small nation and we are rapidly losing our most active 25-40 year olds, in whose upbringing and education much was invested. Lithuania needs these young people's talents, experience and diligence to overcome the demographic challenges mentioned. I therefore support the European Youth Guarantee initiative proposed by the rapporteur, according to which all young people in the EU would be offered a job, an apprenticeship or additional training following a period of six months' unemployment. More should also be done to increase birth rates: accessible high quality childcare, education and mentoring for young children is the first step in the right direction. We must also stop the social exclusion of elderly people. We must persuade our economy and society that the elderly are not a burden. Their experience, achievements and wealth of knowledge can be useful for all generations.
I voted against this report which, once again, shows how the majorities that govern Europe are incapable of listening to the demands of European citizens.
Although, on these matters, the European Union has no competence over the exclusive competencies of Member States, Mr Mann shatters both the social achievements gained and the principle of subsidiarity.
Among other things, the report encourages Member States to promote working beyond the legal retirement age and wants Member States to provide incentives to the over-60s to remain in work longer through the adaptation of work places to their health status.
Above all, elderly people must be entitled to a decent pension, enabling them to live life with dignity.
Furthermore, it is mainly early retirement schemes that are used to make arrangements to meet the needs of workers nearing the end of their career and yet, quite simply, Mr Mann wants to dismantle them.
Nevertheless, I welcome the fact that the European Parliament has rejected one passage explicitly calling for the replacement of the pay-as-you-go system with capital-funded systems.
Under the guise of intergenerational solidarity, Mr Mann even feels the need to remind us that older people must be treated equally as human beings with fundamental rights. Point duly made.
(The explanation of vote was cut short pursuant to Rule 170 of the Rules of Procedure)
As always, Mr Mann has done a very good job on a sensitive subject. As a result, I was able to vote in favour of the report. I would like briefly to add another aspect to the discussion. As a Member of the European Parliament from Saxony, a region which is hard hit by demographic change, and as a Member of the Committee on Industry, Research and Energy and rapporteur of the own-initiative report on future innovation policy in the EU, I would like to say that at EU level and, above all, in the Member States, we must, of course, continue to combat demographic change and make the regions more attractive for young people, in particular, by increasing economic growth, creating jobs and developing a tailor-made education policy. However, I would also like to emphasise the special importance of older workers in SMEs with regard to innovation. The EU has finally recognised that, in particular in SMEs, it is not only new technological inventions which are innovative, but also, for example, the ability to adapt a product to meet a customer's specific circumstances or improve service processes. Particularly in this area, it is older employees who have a wealth of experience and can make a company innovative. For this reason, we must combat age discrimination in the workplace. The EU and the Member States must take this into consideration in all their social and labour legislation.
Let us not become confused over terminology - the report we have adopted is more about finding new labour resources than about solidarity. The demographic crisis is not something we found out about yesterday. Some of us have been drawing attention to it for a very long time. For years, we have been saying that Europe is ageing and dying. Now it is upon us and we are frantically looking for a solution. Cold logic offers us many. Putting back the retirement age, increasing the birth rate, bringing more women into the sphere of formal employment, and increasing the influx of immigrants and integrating them into our society. We are willing to do all of these, and the submitted report talks about all of these. However, I am not entirely sure it will help - and if so, for how long. This is because we are addressing not the cause, but the consequences. We are behaving like participants in a pyramid scheme, who see that the base of the pyramid is starting to stagnate. We are looking for new players to expand the base. However, by deliberately giving a new meaning to words like 'solidarity' or 'work-life balance', we are destroying genuine solidarity and taking children away from their parents. Despite this, I voted in favour of the submitted report. I see it as an important contribution to the fundamental debate on the survival of European civilisation.
Research makes a fundamental contribution to economic growth, job creation and the creation of clean, sustainable energy. I am in favour of increasing research funding in the European Union as it is vital to set up a European Research Area which will guarantee the highest standards of excellence, effectiveness and efficiency in research in order to attract and retain the best scientists in Europe and promote an innovative European economy based on knowledge and expertise. Europe must invest in research to develop new products and services which will enhance the quality of citizens' lives. I voted for this framework programme because I believe that it encourages the research community, academia, civil society organisations, companies and the industrial sector to participate in research projects.
Research and development are two major challenges for the future of the European Union in the current global context. I therefore supported the European Parliament's initiative aimed at simplifying the implementation of the European Union's framework programmes for research. My fellow Members and I have thus estimated that the European Commission communication on simplifying the implementation of research framework programmes proposes serious and creative measures aimed at removing the obstacles encountered by participants in the framework programmes. This is about boosting the trust that European funding has in the candidates and about making them more risk-tolerant in relation to participants at all stages of the projects, with flexible European rules. The resolution reflects the fact that the current system is excessively control-oriented, which results in wasted resources and in low participation. Finally, we welcome the overall trend towards shortening the average time-to-grant and time-to-pay in spite of further progress that can still be achieved.
I support strongly what this report says on taking action for simplifying the implementation of the EU framework programmes for research. Red tape and onerous administrative and regulatory conditions add to the complexity of the application process and contribute to the difficulty faced by small organisations and by small and medium-sized enterprises trying to get funding for the research in which they are engaged. Since the research community itself is asking that the rules be adjusted, the procedures and requirements simplified, and more trust placed in EU research funding, it is quite clear now that there is a need to streamline the funding and administration of research to ensure that research and innovation are effective and widespread across Europe. This simplification and effectiveness would positively affect the research situation in the EU, and would be beneficial for stakeholders as well. I support Parliament's demand for implementing a simplification process for the purposes of stability and legal certainty.
in writing. - (LT) I voted for this report. Science, education and innovation are pillars of economic growth and job creation. Europe must invest in innovation if it is to develop new products and services. These will create new sources of employment and growth, something that will both render Europe more competitive and improve its quality of life. For some time, the research community has expressed concern that the implementation of research programmes and the development of innovations is not proceeding as swiftly as hoped because of particularly complex bureaucratic requirements. This is a particular problem for smaller organisations, such as SMEs, high tech start ups and smaller institutes, universities and research centres. There is a real demand for improvement and streamlining of research funding and administration. At present, there are different rules and procedures for different instruments of the framework programme, and this severely impedes stakeholders' opportunities to submit applications. I agree that in debating the Eighth Framework Programme for research, most attention should be paid to the simplification of administrative procedures to ensure uniform interpretation and application of rules and procedures used in all programmes and instruments.
The European Union is very well aware that research and innovation are the key to the future where they will not only create new products, but also new jobs and resources and, by extension, economic growth. This development will definitely help boost Europe's competitiveness and, consequently, improve the quality of life. In these circumstances, the increase in red tape associated with accessing the funding for those involved in research and innovation programmes will only help dampen and reduce the enthusiasm of those participants who are already showing signs that they have started to lose confidence in this process. The current system should be replaced by a system which inspires more confidence in applicants. One positive step would be to simplify the process for monitoring projects' financial and administrative aspects, while also consolidating the scientific and technological assessment process. It should be possible, to start with, to simplify the administrative control process, which will inspire greater confidence in the scientific and business communities. A balance needs to be struck between confidence and control and between taking risks and the dangers risks involve in order to ensure that research funds are managed properly.
I offer my congratulations on the work carried out by the rapporteur, Mrs Carvalho. I am firmly convinced that science, innovation and research are the main drivers of economic growth and job creation in Europe. It is no accident that research and innovation lie at the heart of the Europe 2020 initiative. It is therefore time for Europe to invest more in these areas: to compete on the world stage, the European Union must develop innovative products and modern services. As a result, the number of applications for funding is increasing on a daily basis, meaning that a general simplification of the financial accountability requirements is needed, together with harmonisation of the currently highly diverse rules and procedures. I voted in favour because I agree that we need to respond swiftly to the research community, which has been clamouring for these changes. I endorse the approach taken by the rapporteur of basing the funding system not on results, which may lower the scientific ambition of researchers, but on scientific criteria and, hence, on excellence. Administrative simplification is one of the major priorities that Europe must address, and greater internationalisation of the framework programme may create new opportunities and possibilities for cooperation with third countries, including developing countries.
This report proposes the simplification of monitoring financial aspects and the strengthening of technical and scientific evaluation by a peer review based on excellence. However, the report marks only the beginning of a process that is not simple. The implementation of the recommendations will be up to the Commission, and it will need to be followed up and receive political support from Parliament and the Council if it is to carry out this task successfully. In future, the simplification process may be extended to other European programmes, notably the Structural Funds. Programmes which have simpler rules will also be more transparent and more efficient. I would also like to thank my colleagues, Mr Cerexhe of the Belgian Presidency, Commissioner Geoghegan-Quinn, and all those who contributed to the public consultation for their assistance. It is imperative to simplify access to funds for research, developing a culture of evaluation based on a partnership of trust between all those involved so as to strengthen research and innovation in Europe, making it an attractive place to live, work and be happy.
Research and development are crucially important to achieving the goals to which the European Union has committed itself under the Europe 2020 strategy. European programmes in the field of research and innovation have been increasing significantly in recent years, both in terms of applications made to them and in terms of their budgetary allocation. However, it is difficult for small and medium-sized organisations to handle the complexity and bureaucracy inherent to these programmes. Accessing the programmes and preparing proposals are still very difficult, especially for those new to them; the administrative burdens for administering projects and accounting are considered too high; and the average time between the awarding of the subsidy and payment remains too long. The mechanisms involved in the research framework programmes therefore urgently need to be updated and simplified, in order to simplify the monitoring of the projects' financial and administrative aspects while reinforcing the process of scientific and technological evaluation I welcome the European Commission's initiative to reverse this status quo, and congratulate the rapporteur, Mrs Carvalho, on the excellent work she has done in proposing concrete measures to improve the current system.
The economies of scale achieved by the European Union's research framework programmes are among the most significant contributions made by EU institutions to the welfare and long-term growth of the Member States. That, however, is not enough at a time of intense international competition like the present. It is always necessary, in fact, to monitor results, assess the feasibility of opportunities and maintain close relations with the scientific community, which renders society an enormous service. Cutting down on red tape and thereby streamlining tendering procedures would allow researchers to focus on their own professional goals, through the use of resources and skills that would otherwise be wasted. We should not forget that these funds are paid out to be used efficiently. While merit is an essential component of efficiency, it is unacceptable that research should be hindered because researchers have to deal with bureaucratic requirements of doubtful value.
I voted for this important report, which aims to simplify the rules relating to the financing and implementation of the Seventh Framework Programme (FP7). There is a wide consensus in favour of this report as such, as simplification is essential to improving the competitiveness and impact of research in Europe. In a Union whose strategy is focused on developing a knowledge economy, it is essential for Europe's main instrument for financing R&D to respond directly to the needs and concerns of the scientific community: • for making the programme more accessible; • for a more attractive European Research Area; • for a greater focus on excellence; • for a stronger basis of support for technological innovation and for transferring technology to European companies. The report gives the Commission clear guidelines and options for simplifying the FP7. The Commission should continue this effort in the preparation of the future Eighth Framework Programme, making the user central to it. European research cannot continue to bear the weight of the procedural errors that have affected the framework programmes up to now.
I voted in favour of simplifying the implementation of the research framework programmes, given that it is a fundamental aspect of facilitating scientific and educational development. This, in turn, can help create new jobs and boost economic growth, thereby increasing the EU's competitiveness and improving the quality of life of its citizens. The current system should be replaced by a system which inspires more confidence in applicants. The rise in the number of applications for funding has been met with the increase in control mechanisms, in an attempt to ensure that EU funds are used properly. A balance needs to be struck between confidence and control and between taking risks and the dangers risks involve in order to ensure that EU research funds are managed properly from a financial perspective. One other reason why I voted in favour of this is also as an encouragement to new Member States in Eastern Europe so that they have the easiest possible access to the relevant funds, with the aim of raising the level of research to Western standards.
I voted for this report because I believe that there were certain shortcomings with the implementation of the Seventh Framework Programme (FP7) for research which prevented it from being put into practice in the ideal conditions. I think that this proposal from Parliament will provide the solutions needed to simplify the procedures for allocating grants and to get small entrepreneurs and those recently entered in the system more involved, as well as increase synergy between the FP7 and other European funds, including the Structural Funds.
I voted in favour of this report because I argue that research makes a fundamental contribution to economic growth, to job creation and to environmental sustainability. Alongside the simplifications it has proposed, the European Union should create a detailed plan for developing research infrastructure in the various Member States, in order to ensure equal opportunities in accessing finance.
First of all, I should like to congratulate Mrs Carvalho on the work she did on this report and on the vote obtained, both in the Committee on Industry, Research and Energy and in this Chamber. Naturally, this success was the result of her work and commitment to the issues of innovation, research and science. I know that research and innovation make essential contributions to economic growth and job creation, which are essential to the EU's economic recovery in the current situation, and also contribute to the Europe 2020 strategy. The official discourse of incentivising research and innovation is not enough to achieve this. As the rapporteur says, recently '13 000 researchers put their name to a petition requiring more simplification and trust in EU research funding'. That is why, as the rapporteur says, it is important to move towards administrative and financial simplification. This report points out a route to be followed: I hope that is what is done.
It is vital that we provide incentives for researchers and investors to stay in Europe. Combating the brain drain must remain a priority for the European Union.
To do so, we must reshape and simplify the administration and funding of research framework programmes. Financial resources must be allocated more directly, benefiting our businesses, universities and research laboratories.
The excessively control-oriented funding system for research results in a waste of resources.
As highlighted by the report, the overall trend must be towards shortening the average time-to-grant and time-to-pay in order to encourage further participation in these research programmes. It is critical that we throw off the administrative straightjacket that holds back the effective functioning of these programmes.
in writing. - With the growth of the European research and innovation programmes and those applying for funding, it is important that those who are applying for it will not be bogged down with the process and this move to simplify the programme is much welcomed.
My vote in favour of this report is based on three factors. The first is the connection with my previous activities. I mentioned the particular attention focused by citizens on research in the field of early detection and prevention of cancer. It has become obvious that research is vital for improving people's lives, provided, however, that there is a visible link. I therefore considered that this report, aimed at simplifying the way in which funds are granted for research, development and innovation via the Seventh Framework Programme, deserves to be supported. The second factor relates to the importance I personally attach to SMEs as key components in economic development and the development of the European Union's global competitiveness. The report's provisions on providing access to information and facilitating the involvement of SMEs by developing the 'one face to the customer approach' and the Open Access Pilot, and on running information campaigns, made me welcome this report and give it my vote. Last but not least, I welcomed the contributions regarding the future Eighth Framework Programme, which must be more transparent, flexible and easily accessible. The proposals made in the report on how to simplify, explain and assess the results are commendable.
It is essential to simplify access to the framework research programmes in order for there to be motivation for potential interested parties to access them and for important funds not to be squandered. We cannot forget that research makes a vital contribution to economic growth, to job creation, and to sustainable and environmentally friendly energy. It is therefore time to coordinate national, regional and European research policies, so that there are not considerable obstacles to obtaining cost-effective solutions. That being the case, we need to move towards greater simplification and harmonisation of rules and procedures, as simplification is not just an isolated objective, but is rather a means of ensuring the attractiveness and accessibility of EU research funding.
There is increasing despondency among researchers, research institutes, universities and businesses with the research framework programmes due to the complex nature of the European Commission's tendering procedure. However, the 2020 strategy aims to improve the framework conditions and access to funding for research and innovation to ensure that innovative ideas can be turned into goods and services creating growth and jobs. Therefore, in the interests of efficiency and with a view to promoting the highest quality research, it was highly desirable to simplify the implementation of the research framework programmes. We had to take these measures to remain attractive in order to attract and keep the best scientists in Europe and remain competitive in a global economy. I welcome the draft report which intends to promote a balance between trust and control, between risk taking and risk prevention, while ensuring sound financial management.
I agree that we must simplify the funding of these programmes, but on one condition - after the result has been achieved, it must be available free of charge to all EU countries. Otherwise, what will happen is this - one EU nation will carry out the research project with EU Structural Fund money, with common EU resources, therefore, but then, after it has obtained the result - be it a new product or new technology, it will sell it to other EU Member States. This is unacceptable. It is important that all who provide funding should be able to dispose of the results of research projects carried out with common EU funds free of charge.
During the economic crisis which developed out of the financial crisis, between EUR 4 billion and EUR 5 billion from the EU budget was redeployed to energy projects from other subsidy funds which still had money available in order to aid the recovery of the economy. As the Commission explained in its presentation of the 2020 energy strategy, an investment of EUR 1 trillion is needed to develop the outdated power grid in Europe over the next few years. It is to be expected that consumers will have to pay the cost of this, rather than the energy sector. An important factor in this respect will be energy research, providing that it focuses on the genuinely more cost-effective technologies. We must bring an end to the emphasis on nuclear power which, in addition to posing the risk of environmental catastrophes, is by no means cost-effective when the cost of expensive terminal storage, a problem which has not yet been resolved, is included. We must devote our attention to green technologies. I have voted in favour of the report.
The report aims to simplify procedures and reduce costs. It will also create incentives for an increase in the involvement of the private sector. For this reason, I have voted in favour of this report.
We live in a global economy, where competition is no longer represented by local, national or European businesses. Our businesses, researchers, scientists and universities all find themselves having to compete on a global level with markets that have enormous amounts of resources available to them, often with very much lower costs than our own. Therefore, we need to invest more in innovation and research and less in largely unskilled manual labour, as our costs will never be competitive with those of the new economic powers. We need to create new, high level positions, promote sustainable mobility, improve education and technical skills and coordinate them with the needs of the labour market. I hope that the next framework programme makes all necessary resources available to ensure that the European Union is a leading light in this sector, that it is always at the cutting edge, and that it is able to attract resources and human capital. This is truly the challenge for the years ahead.
I enthusiastically welcome the adoption of this report, since, as it deals with promoting research and innovation, which are engines of the European Union's current and future growth, it gives voice to the common sentiments of the people most affected by it: the need to simplify and monitor the financial and administrative aspects of projects, whilst simultaneously strengthening the scientific and technological evaluation process.
This European Parliament report must be given due consideration during the required simplification of the Seventh and Eighth Framework Programmes for Research, Technological Development and Demonstration, and of all programmes promoted by the European Commission in the field of science and research.
I welcome the simplification measures already introduced by the Commission in the implementation of the Seventh Framework Programme, and I support the Commission in its efforts to achieve greater simplification and clarification of the rules, so as to avoid giving rise to discrepant interpretations and to reduce the risk of error, thus cutting audit costs. The current rules are in need of simplification and clarification. The excessive numbers of research bodies, cooperation models and management mechanisms that have grown up and the resultant complexity, which creates problems of transparency in relation to the budgetary authority and differences in the treatment of beneficiaries, are to be regretted.
Science, education and innovation are pillars of economic growth and job creation. Europe must invest in innovation if it is to develop new products and services. Research and innovation are at the heart of the Europe 2020 strategy. However, it is particularly difficult for smaller organisations - SMEs, high-tech start-ups and smaller institutes, universities and research centres - to cope with the procedural complexity involved in accessing the funds earmarked for this sector. The scientific community is urgently calling for harmonisation of the rules and procedures and for a general simplification of the financial accountability requirements. Recently, 13 000 researchers put their names to a petition requesting greater simplification and trust in EU research funding. It is certainly necessary to simplify the mechanisms involved in the framework programmes for research, technological development and demonstration activities, FP7 and FP8 and all the European Commission science and innovation programmes.
I believe that far more research activities are needed to measure the impact of environment and climate policies on employment and I ask the Commission to make this area a priority as part of the Eighth Framework Programme.
I should like to start by stressing the excellent work done on this report by my colleague, Mrs Carvalho, giving me an opportunity to publicly congratulate her. Given the crucial role played by research in economic development and job creation, it is important to avoid at all costs excessive bureaucracy and unjustified delays which prevent the scientific community from participating. I therefore welcome the simplification proposals put forward in order to promote the attractiveness and accessibility of EU research funding.
Since 1984, the successive framework programmes for research and technological development have evolved considerably, while growing in terms of both budget and the number of areas covered, which is certainly a positive thing. They have also done so, however, at the cost of such complexity in the rules for participation that the cooperation of our best researchers is at serious risk. The report covers the demands of the scientific community in a comprehensive and exemplary manner, along with the conclusions of the seminar on simplification organised by the Spanish Presidency in February. This is why I have voted in favour of a report that consolidates a series of principles and lines of action such as closely linking this matter with the future of the financial perspectives after 2013, the tri-annual review of the Financial Regulation and the application of tolerable risk of error in the area of research, all of which will be fundamental for preparing the Eighth Framework Programme. There is, however, also another series of less significant simplification measures that we can introduce into the current framework programme by way of good practice that will not only facilitate the participation of the current beneficiaries, but which I am convinced will also strengthen that participation.
in writing. - We in the Greens/EFA Group supported the report mainly because it includes some of our key issues such as civil society organisations. See the Buzek report on the Seventh Framework Programme, Amendment 278 (Annex I, Chapter IV - Capacities - Research for the benefit of SMEs - Activities - paragraph 1, indent 2a (new)): support civil society organisations or networks of civil society organisations in commissioning research from research performers; open standards; decrease loss of time for researchers in bureaucratic processes; simplification is essential for all small actors, including SMEs, but civil society organisations should not be forgotten; open science and repositories (reference to the Berlin Declaration); seek complementarities between the FP and the CIP; international cooperation with developing countries may require specific rules.
I welcome the report in that it aims to support the research sector, with the prospect of economic growth, by simplifying the procedures for implementing EU programmes. It is important to streamline the stages of programme access, in line with the principles of transparency, simplicity, consistency and legal certainty, to facilitate matters for small and medium-sized enterprises, universities, research institutes and local bodies. Creation of a web portal for research participants will enable them to quickly access programme information and will improve coordination with third countries through the exchange of best practices.
I endorsed the report on simplifying the implementation of the research framework programmes. Without simplification of the administrative formalities for the tendering and implementation procedure, there will be no growth in participation of the private sector in the framework programmes. Taking into account the key criterion for evaluation - the cooperation of industry with science - projects which do not include the participation of partners from the small and medium-sized enterprise sector have a poor chance of being undertaken.
In addition, one of the most commonly occurring problems is the selection of foreign partners for projects. Greater help from the Commission is still essential here. The most important barrier to building an innovative economy is the fact that people do not know of the existence of the Seventh Framework Programme - or that they are afraid of it. The complicated procedures are making many institutions concentrate mainly on obtaining support from structural funds. The current achievements of Polish groups (according to the evaluation of the Polish National Contact Point on the basis of data supplied by the European Commission) are not very satisfactory. The success rate for the participation of Polish groups is 18.56%, while for subsidies granted, it is 13.72%, compared to the EU average of 22.28% and 20.56% respectively. This is a great loss for Polish science, which has at its disposal a huge research potential as well as superb scientific staff. Better use should be made of the opportunity presented by FP7. Simplifications in the implementation of FP7 will contribute to an increase in the innovativeness and competitiveness of the EU economy in the global economic arena.
Today, we are voting on an important document about simplifying procedures for accessing framework programmes for research and innovation. Simplifying and standardising the legislative framework of European research programmes is a choice we have to make. Indeed, science, education and innovation are the foundations for economic revitalisation and the creation of new jobs. We need to invest in research and innovation if we want to focus on new products and services to make Europe more competitive and, at the same time, improve European citizens' quality of life. Over recent years, the European research and innovation programmes have become notably broader in scope. This has also brought an increase in rules and administrative procedures which, in turn, have caused greater difficulties in participating in European tenders. Through this document, we are urging the European Commission to remove these obstacles and urgently begin simplifying the rules for accessing research funding. I voted in favour of the resolution, hoping for greater procedural uniformity in order to allow easier and more open access to European funding, which often remains largely unused, partly because of procedural difficulties.
in writing. - (LT) Ladies and gentlemen, there cannot be innovations without research competence. Innovation linked to cutting edge science and education is one of the engines of job creation and economic growth. Europe must invest in innovation if it is to develop new products and services. Therefore, as the rapporteur rightly observes, it is important for us to help simplify the mechanisms involved in the framework programmes for research. The coordination of rules and procedures and the simplification of research funding and administration are long overdue. It is difficult for the majority of smaller organisations (high tech start ups or universities and research centres) to cope with the complexity of the current rules. According to this year's European Innovation Scoreboard, which compares the innovation performance of all EU Member States, Lithuania's rates are below the EU-27 average. However, it demonstrated good progress and has great potential - Lithuania has one of the fastest Internet connections and one of the highest mobile phone penetration rates in the world. Therefore, it is very important to continue to invest in the development of technologies and improve the implementation of national and European digital agendas. This will make Europe more competitive and will improve quality of life.
I would like to congratulate the rapporteur on her many-faceted and highly successful report. She highlights a number of areas for improvement with regard to simplifying the administrative processes. I was happy to vote in favour of this report. I would like to add one brief point which I often hear about from small and medium-sized companies in the area which I represent, and that is the language issue. Many companies which are entitled to apply for European subsidies and whose ideas will bring added value on a European scale do not have the necessary language skills to go through the application process in English. In the Seventh Framework Programme guidelines, under the heading 'Tips for a successful application' the following text appears: 'Although it is possible to submit an application in any of the official EU languages, applications should always be submitted in English'. This means that a project with an application which is not in English does not have a chance, even if, for example, the common working language of the group of companies in question is not English. In order to reduce the administrative work involved for the companies at which these subsidy programmes are aimed, the EU Commission should change the way in which the project applications are examined by their experts, so that at least during the initial stage, the project documentation can be submitted in one of the Commission's three working languages.
I voted in favour of the report because we cannot weigh down our top facilities with an unsustainable administrative burden if we want our support for European research to be effective. However, the text of the resolution and the debate on it have again confirmed my belief that public funds should be used to secure basic public services; other activities, including research and entrepreneurial activities, should be financed from private sources. The role of this Parliament should be limited to two areas. The first is the creation of a basic legislative framework to facilitate this type of business. If we are asking in the resolution today for a simplification of the mechanisms and instruments used in the current system of public grants, we are solving the result and not the cause of the problem. This is because public grants are the problem. The second area is respect for the rights of EU Member States. If some states ban the use of human embryos for research purposes, such research should not be financed from the common resources of the EU. It is like taking money from a committed non-smoker and using it to subsidise tobacco cultivation. I am in favour of simplifying support for research. It seems to me that we should aim to create a favourable environment for those who want to invest in new technologies and innovations, rather than discussing eligible costs and accounting procedures.
I voted in favour of this motion for a resolution because livestock farming is going through an extremely difficult time as a result of increased animal feed prices. We are probably on the way to another commodities bubble. Prices on the international market have already increased by more than 16% on average since June. Never has there been so much negotiating on the futures market, nor has there been so much money involved. Extremely low interest rates and too much money in search of good deals are leading to an increase in dealing and financial speculation on futures contracts, without any contact with the real economy. The figures for the largest cereals exchange in the world, the Chicago Mercantile Exchange, are impressive. Transaction records are being broken in purchases of soya, maize and wheat. The practical result is the transfer of these increases to real market prices, even in a year when cereals are widely available. These increases in animal feed prices are causing terrible damage to the already difficult situation of many of our livestock farms, which will be unable to pass on the increases in what they sell because of the crisis and are unlikely to be able to absorb them.
in writing. - (LT) I voted for this report. European producers must comply with the most stringent regulations in terms of food safety and quality, the environment, animal health and welfare and labour conditions, which adds significantly to producers' costs, leaving them at a competitive disadvantage vis-à-vis third country producers. The livestock sector in the EU is facing serious problems, including the rising costs of inputs, such as fuel and fertilisers, the high cost of complying with EU regulations, greater competition from third country imports and the low prices being received by producers for meat products. To protect European producers and this important sector of the economy, the European Commission must ensure that the post-2013 CAP is adequately financed, in order to guarantee the viability of all EU farmers, including livestock farmers, and that the conditions exist for fair competition.
I voted for this resolution on the crisis in the livestock sector because I believe that the market management mechanisms in the livestock sector need to be strengthened. With this in mind, measures need to be implemented to limit the impact of price volatility and speculation. I believe that market instruments must guarantee an appropriate supply of cereals for providing animal feed. In this regard, the European Commission should propose flexible market mechanisms for providing a swifter response. In my view, it is important for the European Union to have an instrument for assessing market trends globally. The new European External Action Service could provide an extremely suitable instrument capable of helping anticipate strategic changes in third countries and promote the European agricultural model all over the world. I wish to end by pointing out that an assessment of the economic impact of introducing new welfare regulations must be carried out and current legislation should be fully enforced before introducing new regulations.
The market economy model developed in Europe over the decades should make us proud. With regard to the primary sector, the transition in many regions from an economy based primarily on arable and livestock farming to one based essentially on services has been correctly managed. The management of this transition has been underpinned by public intervention designed to ensure income stability for companies and to exclude food prices from the pressures of competition. Many lives can be saved, and a marked saving made in healthcare spending, through the adoption of healthy, balanced diets. The statistics also bring new issues to everyone's attention. I am referring to the safeguarding of food supplies, a factor to which everything else is inevitably connected, and to the quality and balance of the foods that will be available on the market in the coming years. I must mention the incomes of the thousands of families who live off the proceeds of these activities subsidised by the EU. I welcome the fact that this report addresses the main problems in the livestock sector, and I am sure that satisfactory results will continue to be obtained for the sake of public health and European consumers.
Food market trends in recent years have been characterised by a series of paradoxes. One of these is that, while shelf food prices have been rising, farmers, including livestock farmers in the EU, are facing an income crisis which is threatening the existence of their farms and reducing them to poverty. We must be aware that the high quality standards imposed on livestock farmers come at a cost. In the case where competition from imports from third countries, which do not impose the same high standards, is not kept under control - let me remind you of the incident involving the milk powder from China infected with melamine - these costs will cause a drop in EU production in this area. Inadequate gestures are being made for the livestock farmers' benefit. This is why the Commission's intention to release a quantity of feed cereal is just one step aimed at helping the sector which must be followed by others as well. Consequently, I believe that the recommendations contained in the resolution, if adopted by the Commission and applied, will meet the demands of livestock farmers. Hence the reason I voted in favour of it.
European producers are at a competitive disadvantage in relation to producers from third countries as their production costs are higher, largely due to the requirement to comply with the extremely high standards in terms of animal health and welfare, food security, environmental protection and working conditions. Given this fact, I believe that the European Commission must actively guarantee an adequate supply of cereal for providing animal feed.
The role of rural development is essential to keep our territories alive, both because of its end product and because it is so widespread. Seen in this context, the livestock sector is one of the most significant for our communities. Indeed, beyond food and economic aspects (though important, and in which regard the quality of the products is ensured by environmentally sustainable techniques), farming represents the most widespread form of occupation, protection and development of rural areas. This is why the European Union - including through the common agricultural policy, above all, in its post-2013, reformed incarnation - and each Member State must promote its continued existence, not only by coming up with innovative techniques for farming and economically and environmentally sustainable management, but also by strengthening their wider role as guardians of the environment and the land protecting them from the market crisis by reducing production costs, making the best of their products and greater organisation on the market. It seems to me that the report on the crisis in the EU livestock sector that we have voted on works along these lines.
The markets should be governed by the reality of stocks and needs and not by speculation; that is the message that the European Parliament wants to send to the European Commission by adopting the resolution on the crisis of livestock farming in the European Union. For Parliament, the next reform of the common agricultural policy will have to take into consideration the issue of farmers' income, which is increasingly subject to the consequences of speculation on commodities and to distributors abusing their dominant position. Beyond the one-off response to the sharp rise in cereal prices that prompted the crisis of livestock farming, Parliament wishes to raise the issue of the place that the European Union wants European agriculture to have in the global market, namely, produce with strict standards that are imposed on our commercial partners in order to have fair competition.
As I have warned many times, the EU's excessive regulation could quickly end up becoming a factor which exacerbates competitiveness in certain sectors, livestock being one of these. I cannot forget hearing a British farmer talking in this Chamber about the difficulties he felt when he saw that meat from his animals was unable to compete on the market, such were the requirements imposed on him by legislation. That is the risk we are running and it is well identified in this proposal. It is also clear that the sector's crisis could result in a significant drop in meat production throughout the EU, leading not only to the disappearance of small and medium-sized producers, but also to a market supply crisis, increased prices and greater dependence on imports. I cannot forget milk production, which is an important issue for Portugal, so I would remind you that the policy of former Commissioner Fischer-Boel regarding milk quotas was severely criticised, and firmly and persistently opposed by farmers. For that very reason, I again urge the Commission to review this issue.
The resolution that has been put to the vote acknowledges the serious crisis being experienced in the livestock sector, made worse by increased cereal prices, and calls on the Commission to table proposals for measures that could support the sector. It also calls on the Commission and Council to ensure that the common agricultural policy after 2013 will have sufficient funding to ensure the viability of all the EU's farmers. However, by defending guidelines that caused the problems currently faced by the sector, particularly small and medium-sized producers, it shows itself to be profoundly contradictory, and even contrary to the interests of these producers. The resolution once again advocates subjecting farming and food production to competition and the free market. It also warns of the speculation on foodstuffs that has been taking place, but limits itself to calling for excessive speculation to be fought and therefore believes that speculation on foodstuffs can continue, provided that it is not excessive. For our part, we have said it before and we are saying it again: it is necessary to break with a system that sees food as if it were just another commodity and allows speculation on foodstuffs; this leads to explosive situations of food dependency and price volatility, as has been occurring.
The crisis in the livestock sector has been particularly influenced by the increase in cereal crop prices (above all, in Italy and Spain, since in countries like the United Kingdom, grazing livestock is most widespread) and the consequent rise in the costs of production. The downward trend in the sector is also partly due to the volume of imports from third countries. The problems in the sector could put food safety in the EU and provisions of meat for its citizens at risk. I therefore agree with the contents of this joint motion for a resolution, upon which I shall be expressing a favourable vote. In particular, I believe that we need to introduce market control mechanisms and pay greater attention to the content of the bilateral agreements concluded with third countries, such as in the recent Mercosur case.
Many livestock farms in the European Union are in a difficult situation. This is primarily due to a considerable increase in the price of cereals and, consequently, of feedstuffs. For this reason, it is important for us to take measures which will help livestock farmers to emerge from this difficult period in a stronger position. In addition to the rise in the feed price, two points are particularly important to me. The first is that the high European product and safety standards which our livestock farms have to comply with must be applied to imported products that are sold in the European Union. This would help to ensure that European farmers are not at a major competitive disadvantage to producers in third countries and, at the same time, would guarantee that all the products sold in the European Union are of high quality. The second point is about making agricultural policy simpler and more transparent. Unnecessary regulations take up a lot of time and cost a lot of money. Therefore, it is important that they are removed. This would really make life easier for all the farms within the European Union. The motion for a resolution tabled by the Committee on Agriculture and Rural Development includes a number of good proposals of this kind which will bring about a permanent improvement in the situation of livestock farms. I am expecting to see these reflected in the Commission's future activities.
I am disappointed that Amendments 1 and 2 were adopted by a majority in Parliament. Despite the self-inflicted interruption in supplies, we must not allow our agricultural industry to be contaminated with GMOs. The acceptance of unauthorised GMOs and the establishment of a threshold 'for adventitious GMOs which are not yet authorised in the European Union', and which have not yet undergone full scientific testing, have resulted in a flood of authorisations of GMOs in the USA and, in particular, in developing countries. On account of the testing capacity in these countries, this leads to an increased risk of damage to health and the environment. Countries outside the EU now have an increasing influence over authorisation practices within the EU, with the result being an ongoing decline in the health and environmental safety levels of authorised GMOs. In addition, with regard to Amendment 3 that has been adopted, I am not of the opinion that the current ban on meat and bone meal for non-ruminants should be reviewed. This would increase not only the potential risk presented by genetic engineering in agriculture, but also the potential risk of a new outbreak of bovine spongiform encephalopathy (BSE). However, I believe that this report plays a useful overall role in highlighting the crisis in the livestock sector within the EU.
The current situation in the livestock sector is very difficult and some areas are unprofitable because of the high production costs. On the one hand, farmers are being paid lower prices by consumers, while on the other, they are faced with major fluctuations in feed prices. It is important for us to prevent a serious crisis occurring in the livestock sector by making immediate use of the available instruments to stabilise the market. Another factor which has an impact on European farmers is the growing competition from third countries where production costs are lower and the increasing tendency in trade policy to exchange larger quantities of food imports for services, without at least requiring the same production standards. I support the resolution which calls for specific measures to be taken on behalf of the livestock sector. I would like to thank Mrs Herranz for her initiative. Against the background of the difficult market situation and the discussion which has been initiated about the future of agricultural policy in the EU, Parliament needs to make a clear commitment to giving all areas of agricultural production the necessary security to allow them to plan for the future.
European farmers have been living in a state of serious crisis for some time now. I voted in favour of the resolution precisely in order to get started down a path which will shortly lead to a re-stabilisation of incomes for those people who have made livestock farming their life's work. Only people who believe in their work put up with what are now grave conditions, frequently living in often difficult circumstances and having to buy their means of production at very high prices. In this vein, allow me to express my heartfelt sympathy for all those farmers in the areas of Italy hit by flooding of late, with the hope that the resolution voted on today may also contribute to their recovery, affording them a satisfactory way of life and work.
The European livestock industry is currently undergoing a major crisis, because rocketing production costs are pushing European producers closer and closer to their survival threshold.
These very high production costs are directly related to high feed prices and our dependency on third countries for our cereals and protein plants.
I expect the Commission to include in its forward-looking legislative proposal on the future of the common agricultural policy (CAP) efficient market instruments and the necessary funding to ensure that the feed and cereal market remains stable and to guarantee livestock farmers the security to plan for the future.
We also need a European protein plan which will promote the cultivation of protein and leguminous crops and reduce the dependency of the dairy sector with regard to this strategic type of feed.
In addition, we need to reinforce the measures to support livestock farming in disadvantaged areas, including Luxembourg.
The Commission should take a cautious approach in its proposals on milk production, because 70% of the red meat produced in the EU comes from dairy cows.
In Europe, we have the strictest animal welfare and hygiene regulations in the world. Therefore, I am of the opinion that the same requirements must apply to imported foods, in order to reduce the competitive disadvantage for our producers caused by unfair competition.
The livestock sector bears the consequences of stringent regulations required by our institutions, the most stringent in the world in terms of food safety and quality, the environment, animal health and welfare. Unfortunately, the crisis in this sector is now having a negative effect leading to a significant loss in revenue for producers, to which we cannot be indifferent. The very least that we should promise, and it is what producers rightly expect, is the reciprocity of these regulations on imports. When, sooner or later, food safety is a matter of global concern, Europe must react to maintain the viability of livestock farming when it is under threat. This investment in the future is vital. This is why the economic impact of the regulations required, namely, legislation on animal welfare, must be assessed and incorporated into long-term planning for the future of the agricultural sector and the livestock sector in particular.
I am voting for this resolution because the increasing costs of the factors of production and the costs inherent in compliance with EU regulations are currently making the profitability of European livestock farming unviable: the prices obtained by some farmers for basic meat-based products are below production cost. The European agricultural sector is sacrificed in favour of the possibility of the EU exporting other types of product to these countries from a great variety of economic sectors, but mainly from the livestock sector. This resolution advocates measures that could end up helping to combat the crisis in this sector, which is being damaged by speculation on the commodities market, as well as by scrupulous compliance with EU regulation.
The crisis in the livestock sector is not only the result of rising production costs. A modern society requires healthy food and high standards of hygiene and animal welfare which can be found in small-scale farming businesses and organic farms. These cause an increase in production costs and consumers then choose cheaper products. While our domestic farmers are subject to strict regulations, it is difficult to monitor the standards which apply to cheap agricultural imports. This is why we need fair prices and a change in the agricultural subsidy system. We must move away from supporting multinational agribusinesses and large-scale hobby farmers like the Queen and instead support small farmers who can only survive by running their farms on a part-time basis alongside another job. This report does not deal with this problem in sufficient detail and, therefore, I have abstained.
I happily voted today in favour of the resolution on the crisis in the EU livestock sector. It called for vital measures to be taken to support the livestock sector in the European Union by focusing attention on the volatility of feed prices and adopting measures so that products imported into the EU meet the same requirements as those met by European goods.
The problem with the state of the livestock sector is prevalent across the whole EU. The livestock sector is faced with the widest variety of challenges: rising feed prices, market speculation, increasing energy prices and growing expenditure associated with the enforcement of European regulations. All of these factors have made production in Europe more expensive. These difficulties apply across the board to all livestock farmers throughout the European Union.
However, there are additional difficulties on top of these, which some new Member States are facing, such as my country, Bulgaria, for instance. In Bulgaria, only 10% of livestock farmers own their land, which consequently means that only these 10% can benefit from direct payments. This situation is exacerbating the crisis in Bulgaria's livestock sector. Due to the lack of funds to buy the quantities of feed needed for the winter, many Bulgarian farmers will be forced to slaughter their animals.
I voted in favour of the important resolution on the livestock sector in the hope of improving the lot of livestock farmers and the whole sector, which is in crisis due to strong speculation for a rise in animal feed prices. My vote in favour is aimed at supporting all livestock farmers facing bankruptcy. With this resolution, Parliament is calling on the European Union, pending adoption of the changes to the common agricultural policy, to release a small quantity of stored grain for animals in order to lower the costs for farmers, while curbing the current strong speculation and imposing tougher price controls to protect the agricultural market.
This motion for a resolution on the crisis in the European Union's livestock sector came out of the Group of the European People's Party (Christian Democrats), and has involved several of my colleagues and me, personally. We are concerned that European producers in this sector are experiencing severe hardships and we are determined to take action in the hope of helping to overcome this difficult period. I therefore voted in favour of this resolution, because it is a loud call for help for this sector, and because I am convinced that the action now started could make a real contribution to the sector's sustainability and development.
From this resolution, I would stress the call for the interests of European workers to be safeguarded in the context both of the post-2013 common agricultural policy and of bilateral negotiations, especially with Mercosur. Of the advocated measures, I would stress: effective and flexible meat-market mechanisms; combating speculation on cereals and the creation of a safety net in this sector; adequate protection of farm workers in the most disadvantaged areas, and greater power for producer organisations.
I voted for this resolution because I think that it is a good idea to call attention to the crisis that the livestock sector is currently experiencing and its consequences. I hope that the measures necessary to guarantee the sector's sustainability and development will actually be adopted.
The motion for a resolution on the crisis in the livestock sector which has been adopted by the European Parliament calls for the introduction of new market management mechanisms in the livestock industry and of safety nets in all the cereal sectors. I oppose these market interventions. However, the motion for a resolution also includes important liberal requirements for pragmatic thresholds for GMOs in imported feeds and a review of the ban on feeding meat and bone meal. Therefore, I did not vote against the resolution, but instead abstained in the final vote. In order to guarantee a supply of feed for the European livestock sector, we must relieve farmers of their burden of red tape and create a framework of legal certainty. A market focus in the agricultural industry will also mean that farmers can take responsibility for their own businesses and need not expect constant protective interventions in the market to be made by politicians. If agricultural policy is based only on individual interests, the result will be a spiral of exemptions which it will not be possible to finance and which will distort the market. This will turn farmers into the victims of a bureaucratic, state-run control system. In order for the market to function effectively, we need a clearly defined framework for the entire agricultural industry and not just for individual areas.
This resolution on the livestock sector is yet another call by Parliament to take into account the growing difficulties faced by our European farmers. With farmers having to comply with more and more rules on traceability, hygiene, animal welfare and respect for the environment, their production costs are now spiralling out of control: fuel, fertilisers and, above all, cereals, currently amount to 60% of the total cost. We call on the Commission and on Commissioner Cioloş for more measures to curb price volatility and to create a safety net. Our livestock farmers must survive the pressure of imports and work within a market where competition is fair. As nobody pays to work, quite simply we want to enable them to make a living from their profession.
in writing. - As Greens, we have participated in negotiations on a joint resolution on this topic. The result is not overwhelming, as other groups insisted on pointing to high environmental and animal welfare standards as the reason for lower competitiveness in the EU livestock sector. They also would not agree to take climate change issues related to livestock production into consideration. However, the resolution refers to the demands adopted in the Bové report and calls for measures to curb speculation and price volatility, as well as pointing out the key demand of the Häusling report for a crop protein plan to reduce dependence on protein crop imports (mainly GM soy) and the specific needs of extensive grassland beef production.
Just as the foundations for the new common agricultural policy are being prepared, in the hope of keeping European agribusinesses competitive in comparison with those from third countries, which enjoy the undoubted advantages of more land and appreciably lower labour costs, a new threat has arisen for our livestock farmers in the form of a huge increase in the cost of animal feed linked to the rise in cereal prices. The Commission needs to adopt measures to calm cereal prices to prevent the market from being affected by their excessive volatility.
I am not able to support the motion for a resolution because we do not need more aid for the agricultural sector. Agricultural aid already accounts for nearly 40% of the total EU budget. Furthermore, the motion for a resolution contains absolutely no criticism of the common agricultural policy, which really needs to be reduced before 2013, when the next multiannual financial framework is to be decided.
I abstained from the vote on the resolution. The agricultural sector does not need any more subsidies. It devours more than 40% of the total EU budget. The resolution fails to take a critical view of the basis for the common agricultural policy system, which absolutely must reduce its share of expenditure ahead of the 2013 decision on a new long-term budget.
I kept an open mind during the reading of the initial motion for a resolution on the crisis currently faced by the EU livestock sector which, in particular, condemns the lack of transparency within the food supply chain turning producers and consumers into the weak links in the chain, the extreme market volatility faced by the EU dairy sector, in particular, and distortions of competition between EU producers and those from third countries subject to less demanding regulations on food quality and safety, and which reiterates the need for effective market regulation and for a strong budget for the common agricultural policy after 2013, However I ultimately condemn the adoption of this resolution and, in particular, Amendments 1, 2 and 3 which open up the way for genetically-modified soya and maize from third countries on European soil and a return to meat and bone meal in the food of non-ruminants where food safety cannot be guaranteed. That is why I have taken on board my responsibilities in voting against this joint resolution as it goes against the precautionary principle, which should guide us all.
The livestock sector in the European Union is under serious threat, largely as a result of the recent increase in cereal prices. The effect on livestock farming of speculation coming from the cereal sector is worrying. It is not just market volatility associated with the economic crisis that we are experiencing, but there is also a serious threat of disturbance in all branches of the livestock sector, making the adoption of a series of genuine measures capable of combating the crisis that we are witnessing urgently required in order to prevent future negative developments. As well as the necessary technical rules on food safety and animal welfare, it would be desirable if other improved measures capable of preventing the current situation developing into something more serious could be implemented, for example, the release of cereal stocks stored in intervention, in order to make it possible to minimise the issue of price volatility and prevent the delicate situation that we have been witnessing from getting worse.
Ladies and gentlemen, the food sector is one of the priority sectors both for Lithuania and the whole of the European Union. We have already seen what can happen to energy supply and prices when the EU is dependent on imports. This must not be repeated in the food sector. Livestock holdings have faced a serious threat from the recent increase in cereal prices in the EU, as well as extreme climatic conditions and speculation. This means that certain EU sectors, such as the pigmeat sector (an important branch of Lithuanian agriculture), have suffered a blow due to feed prices, which represent up to 60% of all production costs. EU livestock production systems are important for maintaining livelihoods. Lithuania may face serious consequences as a result of the crisis in the livestock sector. The agricultural sector, which employs around 8% of our workers, is an important part of our economy. Wheat and other grains are the principal areas of production. In the EU-27, there are more than 130 million livestock units. According to EU statistics, the number of livestock has fallen by 25% since 1990. A further drop in the number of livestock in the EU may cause significant changes in production, which would upset the supply of food in the EU. Such fluctuations may cause serious disturbances in the livestock sector.
I am against asking the Commission, as the Group of the European People's Party (Christian Democrats) and the Group of the Alliance of Liberals and Democrats for Europe want to do, to reconsider the ban on the feeding of meat and bone meal derived from non-ruminants. That ban needs to remain in place for two reasons.
First of all, the ban was not imposed for nothing; it was introduced to stop the BSE crisis. We know that we would be taking a certain risk if we were to lift this ban. I do not want that to happen. I am much more in favour of food safety for consumers: not taking a risk when you do not know how big it is and what impact it could have.
Secondly, we have seen in recent years that viruses that occur in living animals can rapidly mutate. If we were to lift the ban on the feeding of meat and bone meal derived from non-ruminants, we would risk encouraging this process of virus mutation. We must not do that.